13-01392-shl   Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06        Main Document
                                       Pg 1 of 145

Joseph M. Alioto (SBN 42680)
Admitted Pro Hac Vice
Jamie L. Miller (SBN 271452)
Admitted Pro Hac Vice
ALIOTO LAW FIRM
One Sansome Street, 35th Floor
San Francisco, CA 94104
Telephone: (415) 434-8900
Facsimile: (415) 434-9200
Email: jmalioto@aliotolaw.com
       jmiller@aliotolaw.com


Attorneys for the Clayton Act Plaintiffs
[ADDITIONAL COUNSEL LISTED ON LAST PAGE]


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE:                                        )
                                              )
AMR CORPORATION, et al.                       )   Case No: 11-15463-SHL
                                              )
                  Debtors,                    )   Chapter 11
______________________________________        )
                                              )   (Jointly Administered)
CAROLYN FJORD, ET AL.,                        )
                                              )   Adversary No. 13-01392-SHL
                    Plaintiffs,               )
                                              )
     v.                                       )
                                              )
AMR CORPORATION, AMERICAN                     )
AIRLINES, and US AIRWAYS GROUP,               )
INC. and US AIRWAYS, INC.,                    )
                                              )
                  Defendants.                 )
______________________________________        )




   PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW




                                          1
13-01392-shl            Doc 273        Filed 04/16/19 Entered 04/16/19 02:01:06                                 Main Document
                                                   Pg 2 of 145



                                               TABLE OF CONTENTS
INTRODUCTION ......................................................................................................... 1
PROPOSED FINDINGS OF FACT ............................................................................. 4
         I.        THE PARTIES ....................................................................................... 4
                   A.        The Plaintiffs ............................................................................... 4
                   B.        The Defendants ........................................................................... 7
         II.       THE MERGER ....................................................................................... 9
          III.     THE RELEVANT MARKETS IN THIS CASE ARE CITY
                   PAIRS ................................................................................................... 10

          IV.      PLAINTIFFS ARE THREATENED WITH LOSS OR
                   DAMAGE............................................................................................. 12

                   A.        Bill Rubinsohn .......................................................................... 12
                   B.        Sondra Russell .......................................................................... 15
                   C.        Don Fry ..................................................................................... 16
                   D.        Lisa McCarthy .......................................................................... 20
                   E.        Gabriel Garavanian ................................................................... 23
                   F.        Valarie Jolly .............................................................................. 25
                   G.        Jose Brito................................................................................... 27
                   H.        June Stansbury .......................................................................... 28
                   I.        Gary Talewsky .......................................................................... 30
                   J.        Carolyn Fjord ............................................................................ 31
                   K.        Don Freeland ............................................................................. 31
                   L.        Gail Kosach ............................................................................... 31
          V.       INDUSTRY TERMS ........................................................................... 32
          VI.      THE MERGER HAS AND WILL LESSEN COMPETITION IN
                   THE RELEVANT CITY PAIR MARKETS ....................................... 32

                   A.        The Merger is Presumptively Illegal in Numerous
                             City-Pair Markets ...................................................................... 32



                                                                        i
13-01392-shl        Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06                                 Main Document
                                             Pg 3 of 145



               B.       There Has Been a Strong Trend Towards Concentration
                        In the Airline Industry............................................................... 34

               C.       There are Barriers to the Entry in the Airline Industry ............ 35
               D.       Average Airfares Have Increased in Presumptively Illegal
                        City Pair Markets ...................................................................... 36

               E.       Passenger Traffic Has Declined in Presumptively Illegal
                        City Pairs ................................................................................... 39

               F.       Defendants’ Expert Admits that Increases in Price and
                        Decreases in Passenger Traffic are Indicators of
                        Anticompetitive Effects ............................................................ 40

               G.       The Merger Threatens to Decrease Service at the
                        Combined Entities Smaller Hubs.............................................. 40

               H.       Fees Have Increased Post-Merger ............................................ 41
               I.       Decreased Quality of Service ................................................... 42
               J.       Anticompetitive Effects – Conclusion ...................................... 44
      VII.     DEFENDANTS HAVE NOT OVERCOME THE STRONG
               PRESUMPTION AND ADDITIONAL EVIDENCE OF
               ANTICOMPETITIVE EFFECTS ........................................................ 44

               A.       Defendants’ Efficiencies Claims Are Not Merger Specific ..... 44
                        1.        The Merger Was Not Necessary for Defendants
                                  To Continue Competing in the Relevant Markets
                                  Because Before the Merger, American and US
                                  Airways Had Viable Standalone Plans for Growth
                                  That were Abandoned Post-Merger .............................. 45

                        2.        Post-Merger, American Grew Less Than Any Other
                                  Carrier ............................................................................ 49

                        3.        American’s Increase in Capacity Is More Likely the
                                  Result of Macroeconomic Conditions, Not the
                                  Merger ........................................................................... 52

                        4.        Under American’s Standalone Plan, It Planned to
                                  Increase Its Network Through Code Sharing ................ 52

                                                                  ii
13-01392-shl    Doc 273       Filed 04/16/19 Entered 04/16/19 02:01:06                                 Main Document
                                          Pg 4 of 145




                     5.        American Had Already Ordered New Aircraft, Before
                               The Merger Was Announced ........................................ 53

                     6.        Under American’s Standalone Plan, it Had Already
                               Planned to Increase Departures and Add Service to
                               New Cities ..................................................................... 54

                     7.        Before the Merger, American Was Already Increasing
                               Its Corporate Business ................................................... 55

                     8.        Defendants Did Not Reach the Efficiencies Predicted
                               In Dr. Carlton’s 2013 Prospective Study ...................... 56

                     9.        Defendants’ Efficiencies Are Not Related to Any
                               City-Pair Market at Issue in this Case ........................... 56

                     10.       American’s Internal Analysis Suggests that US Was
                               A Disruptive Presence ................................................... 58

               B.    Five Years Post-Merger, Entry in the Relevant City Pair
                     Markets is Not Timely or Likely .............................................. 59

               C.    Smaller Communities Have Been Injured by Higher
                     Airfares Because of the Merger Which Will Not be
                     Corrected by Entry of LCC’s .................................................... 61

               D.    The Testimony of Dr. Ordover is Completely Insufficient
                     to Overcome the Presumed Likelihood of Coordinated
                     Activity Among the Network Airlines, Especially Given
                     Their History of Such Activity Both Before and After the
                     Merger ....................................................................................... 63

                     1.        Dr. Ordover’s Chart’s Do Not Reflect Evidence
                               That Is Relevant to this Case ......................................... 65

PLAINTIFFS’ PROPOSED CONCLUSIONS OF LAW .......................................... 80

       I.      NATURE OF THE ACTION AND JURISDICTION......................... 80

       II.     LEGAL STANDARDS UNDER THE CLAYTON ACT ................... 80




                                                              iii
13-01392-shl        Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06                                Main Document
                                             Pg 5 of 145



               A.       Supreme Court Precedent Prohibits the Elimination of a
                        Significant Rival in a Non-Trivial Transaction ........................ 81

               B.       Requirements Under a Burden Shifting Framework ................ 86

      III.     UNDER THE DOCTRINE OF THE LAW OF THE CASE,
               THE RELEVANT MARKETS ARE CITY PAIRS ............................ 86

      IV.      PLAINTIFFS HAVE STANDING AND ARE THREATENED
               WITH LOSS OR DAMAGE................................................................ 89

      V.       THE MERGER IS PRESUMPTIVELY ILLEGAL ............................ 91

               A.       Post-Merger Concentration Levels Exceed Established
                        Thresholds ................................................................................. 91

               B.       Other Evidence Establishing a Prima Facie Case..................... 93

      VI.      DEFENDANTS FAILED TO REBUT THE STRONG
               PRESUMPTION OF HARM TO COMPETITION ............................ 94

               A.       No Court has Found Efficiencies Sufficient to Rescue an
                        Otherwise Unlawful Merger ..................................................... 94

               B.       Defendants Efficiency Claims Do Not Address the Harm
                        To Competition in the Relevant Markets ................................. 96

               C.       Defendants Efficiency Claims Have Not Been Verified .......... 98

               D.       Defendants Efficiency Claims are Not Merger Specific .......... 98

               E.       Entry Has Not Counteracted the Presumed Anticompetitive
                        Effects of the Merger in the Relevant Markets ........................ 99

               F.       Defendants Have Not Shown that The Merger is Unlikely
                        to Enhance the Tacit Coordination That Already Exists
                        Among Network Carriers........................................................ 101

      VII.     THE APPROPRIATE REMEDY IS DIVESTITURE ...................... 103




                                                                iv
13-01392-shl          Doc 273         Filed 04/16/19 Entered 04/16/19 02:01:06                            Main Document
                                                  Pg 6 of 145



                                           TABLE OF AUTHORITIES
Cases
7 West 57th Street Realty Company, LLC v. CitiGroup, Inc.,
       314 F.Supp.3d 497 (S.D.N.Y. 2018) ............................................................... 88

Ash Grove Cement Co. v. FTC,
      577 F.2d 1368 (9th Cir.1978) ........................................................................ 103

Bank of America v. Fairleigh,
      2002 Westlaw 5586 (S.D.N.Y. January 2, 2002) ............................................ 11

Banks v. Yokmik,
      214 F.Supp.2d 401 (S.D.N.Y. 2002) ............................................................... 87

Brown Shoe Co., Inc. v. United States,
      370 U.S. 294 (1962) ................................................................. 1, 81, 82, 83, 104

California v. Am. Stores Co.,
       872 F.2d 837 (9th Cir. 1989) ..................................................................... 91, 94

California v. Am. Stores Co.,
       495 U.S. 271 (1990) ................................................................. 1, 2, 81, 103, 104

California v. Am. Stores Co.,
       930 F.2d 776 (9th Cir. 1991) ........................................................................... 91

CF Baxter v. MBA Group Insurance, Transportation, Health and Welfare Plan,
     958 F.Supp.2d 1223 (W.D. Wash. 2013) ........................................................ 88

Cargill, Inc. v. Monfort of Colo., Inc.,
       479 U.S. 104 (1986) ......................................................................................... 90

DiLaura v. Power Auth. of State of New York.,
      982 F.2d 73 (2d Cir. 1992) .............................................................................. 88

FTC v. Cardinal Health, Inc.,
      12 F. Supp. 2d 34 (D.D.C. 1998) ............................................................. 93, 100

FTC v. CCC Holdings,
      605 F.Supp.2d 26 (D.D.C. 2009) ................................................. 86, 96, 98, 101

F.T.C. v. H.J. Heinz Co.,
       246 F.3d 708 (D.C. Cir. 2001) .................................................................. passim



                                                               v
13-01392-shl          Doc 273         Filed 04/16/19 Entered 04/16/19 02:01:06                           Main Document
                                                  Pg 7 of 145



FTC v. OSF Healthcare Sys.,
      852 F.Supp.2d 1069 (N.D. Ill. 2012) ................................................... 93, 94, 96

Federal Trade Commission v. Penn State Hershey Medical Center,
      838 F.3d 327 (3d Cir. 2016) ............................................................................ 95

FTC v. Procter & Gamble Co.,
      386 U.S. 568 (1967) ................................................................................. 95, 100

FTC v. ProMedica Health Sys., Inc.,
       No. 11-CV-47, 2011 WL 1219281 (N.D. Ohio 2011) ................................... passim

FTC v. Staples, Inc.,
      970 F.Supp. 1066 (D.D.C. 1997) ..................................................................... 10

F.T.C. v. University Health, Inc.,
       938 F.2d 1206 (11th Cir. 1991) ........................................................... 95, 96, 98

Ford v. Motor Co. v. United States,
       405 U.S. 562 (1972) ....................................................................................... 105

Freedom Holdings, Inc. v. Cuomo,
      592 F.Supp.2d 684 (S.D.N.Y. 2009) ............................................................... 89

Global Discovery Travel Services, LLC v. Trans World Airlines, Inc.,
      960 F.Supp. 701 (S.D.N.Y. 1997) ................................................................... 87

Hospital Corporation of America v. FTC,
       807 F.2d 1381 (7th Cir. 1986) .........................................................................83, 84

In re Domestic Airline Travel Antitrust Litigation,
       221 F.Supp.3d 46 (D.D.C. 2016) ................................................................... 102

In RE: Fosomax Product Liability Litigation,
       647 F.Supp.2d 265 (S.D.N.Y. 2009) ............................................................... 11

In re Northwest Airlines Corporation,
       208 F.R.D. 174 (E.D. Mich. 2002) .................................................................. 87

Keller v. United States,
       58 F.3d 1194 (7th Cir. 1995) ........................................................................... 87

Malaney v. UAL Corporation,
      2010 WL2 3790296 (N.D. Cal. Sept. 27, 2010) .............................................. 90




                                                              vi
13-01392-shl          Doc 273         Filed 04/16/19 Entered 04/16/19 02:01:06                           Main Document
                                                  Pg 8 of 145



Mathias v. Daily News, L.P.,
      152 F. Supp.2d 465 (S.D.N.Y. 2001) .............................................................. 90

Nader v. Air Transport Association of America,
      426 F.Supp. 1035 (S.D.N.Y. 1977) ................................................................. 90

Pappan Enters. Inc., Hardee’s Food Sys., Inc.,
     143 F.3d 800 (3d Cir. 1998) .......................................................................... 105

Purgess v. Sharrock,
      33 F.3d 134 (2d. Cir. 1994) ............................................................................. 88

ProMedica Health Sys., Inc. v. FTC,
     749 F.3d 559 (6th Cir. 2014) ..........................................................................32, 92

Prosterman v. American Airlines,
       747 Fed.Appx. 458 (9th Cir. 2018) ................................................................ 102

Riley v. Media News Group, Inc.,
       2007 WL 11 1068202 (N.D. Cal. April 10, 2007) .......................................... 90

Rosario v. Goldsmith,
      84 F.Supp.2d 455 (S.D.N.Y. 2000);
      affirmed Maurizio v. Goldsmith, 230 F.3d 518 (2d. Cir. 2000) ...................... 88

RSR Corp. v. FTC,
     602 F.2d 1317 (9th Cir. 1979) ..................................................... 95, 96, 97, 103

Sierra Club v. Army Corps. Of Eng’rs.,
       645 F.3d 978 (8th Cir. 2011) ......................................................................... 105

St. Alphonsus Medical Center-Nampa, Inc. v. St. Luke’s Health System, Ltd,
       778 F.3d 775 (9th Cir. 2015) .................................................................... passim

Stanley Works v. FTC,
       469 F.2d 498 (2d Cir. 1972) ............................................................................ 85

Steves and Sons, Inc. v. Jeld Wen, Inc.,
       292 F.Supp. 3d 656 (E.D. Va. 2018) ............................................................. 105

United States v. Aluminum Co. of America,
       377 U.S. 271 (1964) ........................................................................... 82, 83, 104

United States v. Anthem, Inc.,
       855 F.3d 345 (D.C. Cir. 2017) ...............................................................................93



                                                              vii
13-01392-shl          Doc 273         Filed 04/16/19 Entered 04/16/19 02:01:06                            Main Document
                                                  Pg 9 of 145



United States v. Baker Hughes,
       908 F.2d 981 (D.C. Cir. 1990) ......................................................................... 94

United States v. Columbia Pictures Corp.,
       189 F. Supp. 153 (S.D.N.Y. 1960) .................................................................. 81

United States v. Continental Can Co.,
       378 U.S. 441 (1964) ......................................................................................... 82

United States v. E.I. du Pont de Nemours, Inc,
       366 U.S. 316 (1961) ............................................................................... 103, 104

United States v. Falstaff Brewing Corp.,
       410 U.S. 526 (1973) ........................................................................... 82, 83, 105

United States v. First Nat'l Bank & Trust Co. of Lexington,
       376 U.S. 665 (1964) ......................................................................................... 85

United States v. H. & R. Block,
       833 F.Supp.2d 36 (D.D.C. 2011) .............................................................. passim

United States v. Long Island Jewish Med. Ctr.,
       983 F.Supp. 121 (E.D.N.Y.1997) .................................................................... 96

U.S. v. Manufacturers Hanover Trust,
        240 F.Supp. 867 (S.D.N.Y. 1965) ..................................................................81, 84,

United States v. Pabst Brewing Co.,
       384 U.S. 546 (1966) ........................................................................... 82, 83, 105

United States v. Phila. Nat’l Bank,
       374 U.S. 321 (1963) .................................................................................. passim

United States v. Rockford Mem’l Corp.,
       717 F. Supp. 1251 (N.D. Ill. 1989) .................................................................. 96

United States v. Rockford Mem’l Corp.,
       898 F.2d. 1278 (7th Cir. 1990) ........................................................................ 97

United States v. Von’s Grocery Co.,
       384 U.S. 270 (1966) ............................................................... 81, 82, 83, 94, 105

Zenith Radio Corp. v. Hazeltine Research, Inc.,
       395 U.S. 100 (1969) ......................................................................................... 90




                                                              viii
13-01392-shl           Doc 273          Filed 04/16/19 Entered 04/16/19 02:01:06                               Main Document
                                                   Pg 10 of 145



Rules and Statutes

28 U.S.C. §§ 1331 ....................................................................................................... 80

28 U.S.C. § 1337 ......................................................................................................... 80

Section 1 of the Clayton Act, 15 U.S.C. § 12 ............................................................. 80

Section 7 of the Clayton Act, 15 U.S.C. § 18 ...................................................... passim

Section 16 of the Clayton Act, 15 U.S.C. § 26 .................................................... passim


Other Authority

1 Callmann on Unfair Comp., Tr. & Mono. § 4:49, Enforcement of private rights
       —Standing to sue, (4th Ed.) ............................................................................. 89

4 Phillip E. Areeda, Herbert Hovenkamp & John L. Solow, Antitrust Law
        ¶ 901b2 (rev. ed.1998) ................................................................................... 101

2006 Merger Guidelines Commentary § 3.2 ............................................................. 100

2010 Horizontal Merger Guidelines ................................................................... passim




                                                                  ix
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                        Pg 11 of 145



                   FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                       INTRODUCTION
       The law of competition in this country, as mandated by Congress and as applied by the

Supreme Court, has consistently and repeatedly repudiated attempts by rivals to eliminate actual

or potential competition among themselves, whether by acquisition, merger, or by other

contrivance.

       It has always been the intent of Congress, as interpreted by the Supreme Court, to favor

business growth through competition over unbridled expansion through acquisition or merger.

This resolve was and is based on sound and constructive economic, social and political policies

and principles: internal expansion is more likely to be the result of increased demand for the

company’s products and is more likely to provide increased investment in plants, more jobs and

greater output. Conversely, expansion through merger is more likely to reduce available

consumer choice while providing no increase in industry capacity, jobs or output. It was for these

reasons, among others, Congress expressed its disapproval of successive acquisitions. Section 7

was enacted to prevent even small mergers that added to concentration in an industry. Brown

Shoe Co. v. United States, 370 U.S., 294, 346 n.72 (1962).

       In order to further these important goals, Congress granted extraordinary power to private

plaintiffs to challenge any such acquisition if threatened with potential harm under Section 7.

That authority grants to an individual the power and the right to seek the extreme remedy of

divestiture, if necessary, to eliminate the harm. When lower courts have questioned Congress’

intent to grant such power to individuals to compel divestiture, questioning their right to second

guess antitrust law enforcement agencies like the FTC or the Department of Justice, the Supreme

Court has unanimously and soundly reversed the lower courts.

       In California v American Stores, 495 U.S. 271, 284 (1990) the Supreme Court wrote in

                                                 1
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 12 of 145



unmistakable and unequivocal language that “Private enforcement [of Section 7] of the Act was

in no sense an afterthought: it was an integral part of the congressional plan for protecting

competition. [cite omitted] Congress also made express its view that divestiture was the most

suitable remedy in a suit for relief from a §7 violation.” The Court declared that “the plain text of

§16 authorizes divestiture decrees to remedy §7 violations” (495 U.S. at 282-283) and that, “We

have recognized when construing §16 that it was enacted ‘not merely to provide private relief,

but … to serve as well the high purpose of enforcing the antitrust laws.’” [cite omitted]. The

Court continued, “by construing §16 to encompass divestiture” the other provisions of §16

“manifest a clear intent to encourage private litigation against anticompetitive mergers …. To

show that a merger is unlawful, a plaintiff need only prove that its effect ‘may be substantially to

lessen competition.’” The Court dispelled the notion that divestiture may be difficult to

administer by stating: “Divestiture has been called the most important of antitrust remedies. It is

simple, relatively easy to administer, and sure. It should always be in the forefront of a court’s

mind when a violation of §7 has been found.”

       Finally, a unanimous Court specifically and clearly held that “Section 16, construed to

authorize a private divestiture remedy when appropriate in light of equitable principles, fits well

in a statutory scheme that favors private enforcement, subjects mergers to searching scrutiny, and

regards divestiture as the remedy best suited to redress the ills of an anticompetitive merger.”

American Stores, 495 U.S. at 272.

       Here, the Defendants have merged to create the largest airline in the nation and the world.

It was a merger born, not of necessity -- for either airline would have thrived with proper

management, low prices and good customer service -- but of the desire to become the largest and

most powerful. By virtually every measure of scrutiny applied to such mergers, this one fails the



                                                  2
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 13 of 145



test. It has resulted in market concentrations in relevant city pair markets that are presumed to be

illegal. Airfares and “ancillary fees” have risen in most, passenger growth has declined in many,

and the product and customer service have been degraded across the board. The evidence has

shown that so-called “efficiencies” resulting from the merger is a chimera. Indeed, the evidence

upon which the Defendants’ mostly rely does not even relate to many of the city pair markets

relevant to this case. Their experts speak in terms of national markets, large city pairs and

competing low cost carriers which, in turn, primarily serve large cities in “point to point” service.

As predicted, and as Plaintiffs’ evidence shows, the harm to the city pairs relevant to this case,

has now manifested itself.

       There has not been a single successful meaningful entry into the product market in 12

years, while many large competitors have merged and smaller ones have simply gone out of

business. Why? Because entry barriers are high and potential entrants cannot cover the cost of

their capital. They face a real risk of unrecoverable capital if forced to exit the market once they

manage to get in. The large, and in some cases record, margins the participants in the domestic

passenger airline industry, including American, have consistently realized since the American-

US Airways merger over five years ago should dictate entry by new competitors. The fact that

there have been none is strong evidence that there are likely to be none. This is discussed below.

       American was slated to emerge from Chapter 11 as a lean and potent competitor against

all comers. It was projected to grow its capacity 20 percent over five years. It placed the largest

order for aircraft in history. US Airways was also a vital competitor with its own plans to grow.

But combination rather than competition was the enticement because it entailed less cost and risk

than would merging. Without having to compete on price or service, fares and fees have

increased, while service has declined, following the merger. Needless to say, the pro-consumer



                                                 3
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                         Pg 14 of 145



benefits that would have resulted from an increase in capacity have not materialized because the

merged entity has not grown as American initially planned. Not only has the New American not

come close to 20 percent growth over five years, the evidence showed it has had the most anemic

growth of all the major carriers.

         This case presents a test of whether Section 7 of the Clayton Act remains a statutory force

for the protection of the American consumer or is now relegated to the status of a marionette

whose strings can be pulled any which way by oligopolists and their statistically-laden experts to

achieve a desired result. At some point, the facts, informed by common sense and experience,

must provide the answer. This is that point. The evidence has shown that the merger violates

Section 7 of the Clayton because it has lessened competition and is likely to continue to do so in

the future if it is not unwound.

                               PROPOSED FINDINGS OF FACT
         I.     THE PARTIES

                A.      The Plaintiffs

         1.     Bill Rubinsohn (“Rubinsohn”) resides in Elkins Park, Pennsylvania, is a consumer

of scheduled air passenger transportation, and has worked in the travel industry for 53 years.

(Rubinsohn Written Direct Examination (“Dir. Ex.”) ¶¶ 1-6).

         2.     Sondra Russell (“Russell”) resides in Waco, Texas, is a consumer of scheduled air

passenger transportation, and has worked in the travel industry for 31 years. (Russell Dir. Ex. ¶¶

1-10).

         3.     Lisa McCarthy (“McCarthy”) resides in Naples, Florida, is a consumer of

scheduled air passenger transportation, and has been a travel agency professional since January

2005. (McCarthy Dir. Ex., ¶¶ 1-15).



                                                  4
13-01392-shl      Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06          Main Document
                                          Pg 15 of 145



       4.       Don Fry (“Fry”) has resided in Tucson, Arizona since January 23, 2018. From

November 1991 to January 2018, Mr. Fry resided in Colorado Springs, Colorado. (Fry Dir. Ex.,

¶ 1). Mr. Fry is a consumer of scheduled air passenger transportation, and has worked in the

travel industry for 37 years. (Id. at ¶¶ 3-6, 10, 11).

       5.       Gabriel Garavanian (“Garavanian”) resides in Tyngsboro, Massachusetts, is a

consumer of scheduled air passenger transportation, and has worked in the travel industry for 32

years. (Garavanian Dir. Ex., ¶¶ 1, 4-7).

       6.       Valarie Jolly (“Jolly”) resides in Mabank, Texas, is a consumer of scheduled air

passenger transportation, and has worked in the travel industry for 35 years. (Jolly Dir. Ex., ¶¶

1-7, 22, 27).

       7.       José Brito (“Brito”) resides in Reno, Nevada, is a consumer of scheduled air

passenger transportation, and has worked in the travel industry for 39 years. (Brito Dir. Ex., ¶¶

1-6, 19, 20).

       8.       June Stansbury (“Stansbury”) resides in Reno, Nevada, is a consumer of

scheduled air passenger transportation, and has worked in the travel industry for 40 years.

(Stansbury Dr. Ex., ¶¶ 1-4, 9-16).

       9.       Gary Talewsky (“Talewsky”) resides in Sharon, Massachusetts from May until

November and in Boca Raton, Florida from December to April. (Talewsky Dir. Ex., ¶ 2). Mr.

Talewsky is a consumer of scheduled air passenger transportation and has worked in the travel

industry since 1981). (Id. at ¶¶ 3-5, 10-18).

       10.      Carolyn Fjord (“Fjord”) resides in Winters, California and flew on the

Sacramento (SMF) – St. Louis (STL) city pair in September 2016 and October 2016. (March 18,

2019, Stip., ¶ 1 and Dkt. No. 103, ¶ 9).



                                                   5
13-01392-shl       Doc 273    Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                         Pg 16 of 145



        11.      Don Freeland (“Freeland”) resides in Thousand Palms, California and flew on the

Detroit (DTW) – Palm Springs, CA (PSP) city pair between 2009 and June 2017, and has

confirmed tickets for two on this city pair for travel in April 2019. (March 18, 2019, Stip., ¶ 2

and Dkt. No. 103, ¶ 9).

        12.      Gail Kosach (“Kosach”) resides in Reno, Nevada, and flew on the Chicago (CHI)-

Reno (RNO) and Chicago (CHI) – Palm Beach, FL (PBI) city pairs in May 2018. (March 18,

2019, Stip., ¶ 3 and Dkt. No. 103, ¶ 9).

        13.      Katherine R. Arcell (“Arcell”) resides in New Orleans, Louisiana. (Dkt. No. 103,

¶ 9).

        14.      Keith Dean Bradt (“Bradt”) resides in Reno, Nevada. (Dkt. No. 103, ¶ 9).

        15.      Judy Bray (“Bray”) resides in Colorado Springs, Colorado. (Dkt. No. 103, ¶ 9).

        16.      Jan Marie Brown (“Brown”) resides in Carson City, Nevada. (Dkt. No. 103, ¶ 9).

        17.      Robert D. Conway (“Conway”) resides in Las Vegas, Nevada. (Dkt. No. 103, ¶
9).
        18.      Judy Crandall (“Crandall”) resides in Reno, Nevada. (Dkt. No. 103, ¶ 9).

        19.      Rosemary D'Augusta (“D’Augusta”) resides in Millbrae, California. (Dkt. No.

103, ¶ 9).

        20.      Brenda K. Davis (“Davis”) resides in Forney, Texas. (Dkt. No. 103, ¶ 9).

        21.      Pamela Faust (“Faust”) resides in Loveland, Ohio. (Dkt. No. 103, ¶ 9).

        22.      Harry Garavanian (“Garavanian”) resides in Tyngsboro, Massachusetts. (Dkt.

No. 103, ¶ 9).

        23.      Yvonne Jocelyn Gardner (“Gardner”) resides in Colorado Springs, Colorado.

(Dkt. No. 103, ¶ 9).

        24.      Lee M. Gentry (“Gentry”) resides in West Chester, Ohio. (Dkt. No. 103, ¶ 9).


                                                 6
13-01392-shl       Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                          Pg 17 of 145



        25.      Michael C. Malaney (“Malaney”) resides in Ada, Michigan. (Dkt. No. 103, ¶ 9

and Malaney Depo. 14:1-9).

        26.      Len Marazzo (“Marazzo”) resides in Reno, Nevada. (Dkt. No. 103, ¶ 9).

        27.      Patricia Ann Meeuwsen (“Meeuwsen”) resides in Plainwell, Michigan. (Dkt. No.

103, ¶ 9).

        28.      Cynthia Prosterman (“Prosterman”) resides in San Francisco, California. (Dkt.

No. 103, ¶ 9).

        29.      Deborah M. Pulfer (“Pulfer”) resides in Sidney, Ohio. (Dkt. No. 103, ¶ 9).

        30.      Dana L. Robinson (“Robinson”) resides in Palm Beach Gardens, Florida. (Dkt.

No. 103, ¶ 9).

        31.      Robert A. Rosenthal (“Rosenthal”) resides in Colorado Springs, Colorado. (Dkt.

No. 103, ¶ 9).

        32.      Sylvia N. Sparks (“Sparks”) resides in Carson City, Nevada. (Dkt. No. 103, ¶ 9).



        33.      Clyde D. Stensrud (“Stensrud”) resides in Kirkland, Washington. (Dkt. No. 103,

¶ 9).

        34.      Wayne Taleff (“Taleff”) resides in Cincinnati, Ohio. (Dkt. No. 103, ¶ 9).

        35.      Diana Lynn Ultican (“Ultican”) resides in Kirkland, Washington. (Dkt. No. 103,

¶ 9).

        36.      J. Michael Walker resides in Grass Valley, California. (Dkt. No. 103, ¶ 9).

        37.      Pamela S. Ward resides in Garland, Texas. (Dkt. No. 103, ¶ 9).

        38.      Christine O. Whalen resides in New Orleans, Louisiana. (Dkt. No. 103, ¶ 9).

                 B.     The Defendants



                                                  7
13-01392-shl         Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06         Main Document
                                          Pg 18 of 145



         39.    American Airlines Group Inc. (“AAG”) is a publicly traded airline holding

company headquartered in Fort Worth, Texas. (March 4, 2019, Stip., ¶ 1).

         40.    AAG’s wholly owned subsidiaries include American Airlines, Inc., (“American”),

among others. (March 4, 2019, Stip., ¶ 2).

         41.    AAG was formerly named AMR Corporation (“AMR”) prior to its emergence

from Chapter 11 Bankruptcy on December 9, 2013. (March 4, 2019, Stip., ¶ 3).

         42.    American Airlines filed for bankruptcy on November 29, 2011. (Parker Dir. Ex.,

¶ 18).

         43.    American Airlines operates airline carriers and provides scheduled air passenger

transportation services for passengers. American provides both domestic and international air

transportation service. (March 4, 2019, Stip., ¶ 4).

         44.    US Airways Group, Inc. (“US Airways Group”) is a former Delaware corporation

and holding company that merged with a subsidiary of AMR on December 9, 2013. (March 4,

2019, Stip., ¶ 5).

         45.    US Airways Group’s primary business was the operation of network air carriers

through its subsidiaries, including US Airways Inc. (“US Airways”). (March 4, 2019, Stip., ¶ 5).

         46.    Thomas Horton (“Horton”) was the Chairman and CEO of American Airlines

from November 2011 to December 2013. (Horton Depo. (12/12/13) 6:13-20 and Parker Dir. Ex.,

¶ 2).

         47.    William Douglas Parker (“Parker”) was the Chairman and CEO of US Airways

from 2005 to 2013. (Parker Dir. Ex., ¶ 2).

         48.    Parker has been the CEO of American since the merger closed in December 2013.

(Parker Dir. Ex., ¶ 2).



                                                 8
13-01392-shl        Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                         Pg 19 of 145



        49.     Parker was the Chairman and CEO of America West Airlines from 2001 to 2005,

until it merged with US Airways in September 2005. (Parker Dir. Ex. ¶ 2).

        50.     Before the merger, American and US Airways were significant rivals. (Horton

Depo. (9/20/13) 8:17-22; Kirby Depo. (2/28/14) 271:9-12).

        51.     Before the merger, American had hubs in Los Angeles, New York, Dallas-Fort

Worth, Miami, and Chicago. (Kirby Depo. (2/28/14) 167:20-22).

        52.     Before the merger, American’s hubs were located in the largest markets. (PX-

045, at p. 6 of 45).

        53.     Before the merger, American maintained strong market share in all of its hubs –

ORD (Chicago O’Hare) – 38%; NYC—18%; LAX – 25%; DFW – 86%; MIA – 90%. (PX-049

at p. 19 of 115).

        54.     Before the merger, US Airways had hubs in Phoenix, Charlotte, Philadelphia, and

Washington, DC (DCA). (Kirby Depo. (2/28/14) 167:13-19).

        55.     Before the merger, American and US Airways competed on 1,008 nonstop and

one-stop city pair markets, which were identified by the Department of Justice and in Plaintiffs’

First Amended Complaint. (Horton Depo. (9/20/13) 34:9-35:1; Kirby Depo. (10/10/13) 43:12-

17).

        II.     THE MERGER

        56.     US Airways began considering the possibility of merging with American in early

2011. (Parker Dir. Ex., ¶ 16).

        57.     Parker and Horton first discussed merging in September 2011. (Parker Dir. Ex. ¶

17).

        58.     American Airlines filed for bankruptcy on November 29, 2011. (Parker Dr. Ex., ¶



                                                9
13-01392-shl     Doc 273        Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                           Pg 20 of 145



18).

       59.     On February 14, 2013, AMR and US Airways Group announced that they had

reached a definitive merger agreement. (March 4, 2019, Stip., ¶ 8).

       60.     The transaction was valued at $11 billion. (PX-90 at p. 2 of 31).

       61.     The merger of AMR and US Airways Group occurred on December 9, 2013.

(March 4, 2019, Stip., ¶ 11).

       62.     Post-merger, American is now the largest airline in the United States and in the

world. (Horton Depo. (12/12/13) 39:5-13).

       63.     The merger eliminated competition between American and US Airways. (Kirby

Depo. (10/10/13) 42:7-10 and 42:13-17); (Kirby Depo. (2/28/14) 29:2-4).

       III.    THE RELEVANT MARKETS IN THIS CASE ARE CITY PAIRS

       64.     In its Bench Decision, this Court noted that:

                       In their reply to Plaintiff’s motion for a TRO, Defendants stated as
                       follows: ‘The properly defined market in this case is scheduled air
                       passenger service between City Pairs. A traveler departs one city and
                       ultimately arrives in another whether on a single flight or several
                       connecting flights. This City Pair is the relevant geographic market
                       because a consumer seeking to fly to one city generally will not settle for
                       traveling to another city.’ See Brown Shoe, 370 U.S. at 325, FTC v.
                       Staples, Inc., 970 F.Supp. 1066 1073, (District Court D.C. 1997).”

(August 29, 2018, Bench Decision, Dkt. No. 177 at 21:2-11).

       65.     Courts have repeatedly accepted city pairs as the relevant market in cases

involving the airline industry. See In re Northwest Airlines Corporation, 208 F.R.D. 174, 220

(E.D. Mich. 2002) (“As plaintiffs note, any broader attack on the use of City Pairs surely cannot

succeed where the airlines themselves as well as numerous government and academic reports

have adopted the same general approach to analyzing the air travel industry”); See also Global




                                                10
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 21 of 145



Discovery Travel Services, LLC v. Trans World Airlines, Inc., 960 F.Supp. 701 at 704-705 19

(S.D.N.Y. 1997).

       66.     This Court ruled that Defendants’ prior statement was a judicial admission:

                       For all these reasons then the Court construes Defendant’s prior statement
                       about the City Pairs market as a judicial admission. See Banks v. Yokmik,
                       214 F.Supp.2d 401 at 405 (S.D.N.Y. 2002). (“Judicial admissions are
                       formal concessions in the pleading through stipulations by a party or its
                       counsel and are binding upon the party making them.”) Keller v. United
                       States, 58 F.3d 1194 at 1198 Note 8 (7th 5 Cir. 1995) [sic].

                       Such assertions are affirmative facts – factual affirmations or stipulations
                       of some sort that bind both the party making the admissions and the court
                       ID. Citing Bank of America v. Fairleigh, 2002 Westlaw 5586 at *6
                       (S.D.N.Y. January 2, 2002). (Treating the initial answer in which
                       defendants admitted signing credit documents is a formal judicial
                       admission.)

                       Indeed, it is well established that a court can treat a statement in a brief as
                       a binding judicial admission of fact. See In RE: Fosomax Product Liability
                       Litigation, 647 F.Supp.2d 265 at 276 (S.D.N.Y. 2009) citing Purgess v.
                       Sharrock, 33 F.3d 134 at 144 (2d. Cir. 1994). Rosario v. Goldsmith, 84
                       F.Supp.2d 455 at 464-465 (S.D.N.Y.) which is affirmed at 230 F.3d 518
                       (2d. Cir. 2000). CF Baxter v. MBA Group Insurance, Transportation,
                       Health and Welfare Plan, 958 F.Supp.2d 1223 at 1232-33 (Western
                       District of Washington 2013.

(August 29, 2018, Bench Decision, Dkt. No. 177 at 22:23-23:22).

       67.     Plaintiffs’ First Amended Complaint alleged 1,008 overlapping city pairs between

American and US Airways where post-merger concentrations were presumptively illegal. (Dkt.

No. 103 at Appendix A).

       68.     Pursuant to this Court’s August 29, 2018, Bench Decision, Plaintiffs identified

298 city pairs as relevant to their claims. (August 29, 2018, Bench Decision, Dkt. No. 177 at

46:12-14 and Plaintiffs’ Identification of City Pairs, Dkt. No. 214-5).

       69.     Thus, scheduled air transportation between the 298 city pairs identified by




                                                 11
13-01392-shl      Doc 273        Filed 04/16/19 Entered 04/16/19 02:01:06          Main Document
                                            Pg 22 of 145



Plaintiffs at Dkt. No. 214-5 are the relevant markets in this case (and see PX-149, cross-

referencing identified city pairs to Plaintiffs’ Written Direct Examinations and Dr. Lundgren’s

Written Dir. Testimony).

        IV.     PLAINTIFFS ARE THREATENED WITH LOSS OR DAMAGE

                A.         Bill Rubinsohn

        70.     Plaintiff Bill Rubinson is a regular consumer of air travel. (Rubinsohn Dir. Ex.,

¶¶ 5, 6, 7, 19, 20, 22).

        71.     Between January 2008 and June 2017, Mr. Rubinsohn and his family personally

took and paid for three hundred and ten (310) domestic and international flights on American

Airlines and US Airways. Of those, one hundred and forty-five flights (145) were taken on

American and US Airways before the merger. One hundred and seventy-five flights (175) were

taken on American after the merger. (Rubinsohn Dir. Ex. ¶ 5).

        72.     Mr. Rubinsohn and his family have traveled on American Airlines and/or US

Airways on numerous city pairs, including the following:

                           Philadelphia-Orlando; Philadelphia-Buffalo; Philadelphia-Portland, ME;
                           Philadelphia, Manchester; Philadelphia-Wilmington, NC; Philadelphia-
                           Boston; Philadelphia-Miami; Philadelphia-West Palm; Philadelphia-Fort
                           Lauderdale; Philadelphia-Chicago-O’Hare; Philadelphia-Las Vegas;
                           Philadelphia-Charlotte; Philadelphia-Indianapolis; Philadelphia-Phoenix;
                           Philadelphia-Charleston, SC; Philadelphia-La Guardia; Detroit-La
                           Guardia; Dallas-Las Vegas; Philadelphia-Providence; Philadelphia-St.
                           Louis; Philadelphia-Bangor; Philadelphia-San Diego; Philadelphia-
                           Nashville; Philadelphia-Los Angeles; Philadelphia-Detroit; Philadelphia-
                           Dallas; Dallas-Santa Fe; Santa Fe-Phoenix; and Dallas-San Francisco.

(Rubinsohn Dir. Ex. ¶¶ 6, 19).

        73.     Mr. Rubinsohn has travelled on and/or plans to fly in the future on the following

city pairs identified by Plaintiffs’ expert Dr. Carl Lundgren as having post-merger concentrations

that are presumptively illegal:


                                                   12
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                         Pg 23 of 145




             Chicago, IL (CHI)                     Philadelphia, PA (PHL)
             Philadelphia, PA (PHL)                San Diego, CA (SAN)
             Philadelphia, PA (PHL)                Phoenix, AZ (PHX)
             Los Angeles, CA (LAX)                 Philadelphia, PA (PHL)
             Indianapolis, IN (IND)                Philadelphia, PA (PHL)
             Philadelphia, PA (PHL)                St. Louis, MO (STL)
             Dallas, TX (DFW)                      Philadelphia, PA (PHL)
             Miami, FL (MIA)                       Philadelphia, PA (PHL)
             Philadelphia, PA (PHL)                Tucson, AZ (TUS)
             Albuquerque, NM (ABQ)                 Philadelphia, PA (PHL)
             Philadelphia, PA (PHL)                St. Croix, VI (STX)
             Philadelphia, PA (PHL)                Orange County, CA (SNA)
             Philadelphia, PA (PHL)                St. Thomas, VI (STT)
             Kahului, HI (OGG)                     Philadelphia, PA (PHL)
             Austin, TX (AUS)                      Philadelphia, PA (PHL)
             Key West, FL (EYW)                    Philadelphia, PA (PHL)
             Philadelphia, PA (PHL)                San Antonio, TX (SAT)
             Philadelphia, PA (PHL)                Seattle, WA (SEA)
              Philadelphia, PA (PHL)               San Jose, CA (SJC)
             Dallas, TX (DFW)                      Palm Springs, CA (PSP)
             New Orleans, LA (MSY)                 Philadelphia, PA (PHL)

(Rubinsohn Dir. Ex., ¶¶ 20, 22; and PX-149).

       74.      Mr. Rubinsohn is a member of the American AAdvantage frequent flyer program,

having accrued over 2 million miles since 1986. (Rubinsohn Dir. Ex. ¶ 10).

       75.      Before the merger, Mr. Rubinsohn was a member of US Airways’ frequent flyer

program. (Rubinsohn Dir. Ex. ¶ 10)

       76.      On cross-examination, Mr. Rubinsohn was asked whether he was aware that

carriers offer service on 23 specific city pairs. (Trial Tr. 92:9-96:20, Rubinsohn). Of those city

pairs, the following are not at issue in this case: Philadelphia-San Francisco, Philadelphia-

Denver, Philadelphia-Houston, Philadelphia-Newark, Philadelphia-Detroit, Philadelphia-Atlanta,

Philadelphia-Minneapolis, Philadelphia-Boston, Philadelphia-Salt Lake City, Philadelphia-


                                                 13
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                         Pg 24 of 145



Orlando, Philadelphia-Tampa, Philadelphia-Myrtle Beach, SC, Philadelphia-Las Vegas,

Philadelphia-Nashville, Philadelphia-Ft. Myers, Philadelphia-Charleston, SC (See PX-149).

       77.     As to the remaining city pairs: Philadelphia-Chicago (Lundgren Dir. Ex., p. 115,

line 317), Philadelphia-Ft. Lauderdale (Lundgren Dir. Ex., p. 127, line 974) (Fort Lauderdale is

part of the Miami city pair, Lundgren Dir. Ex., p. 14), Philadelphia-Dallas (Lundgren Dir. Ex. p.

127, line 955) (Love Field and Dallas/Fort Worth are part of the same city pair, Lundgren Dir.

Ex. p. 14), Philadelphia-Los Angeles (Lundgren Dir. Ex. p. 121, line 668), Philadelphia-Phoenix

(Lundgren Dir. Ex. 118, line 474), Philadelphia-St. Louis (Lundgren Dir. Ex. p. 111, line 70),

Philadelphia-New Orleans (Lundgren Dir. Ex., p. 126, line 928), the established service of these

carriers was captured in Dr. Lundgren’s post-merger concentrations calculations on these city

pairs. (Lundgren Dir. Ex. p. 103-104, ¶¶ 3, and 5-9).

       78.     On cross-examination, on the Philadelphia-St. Thomas city pair, Mr. Rubinsohn

testified that before the merger, American did not offer nonstop service on that city pair. (Trial

Tr. 105:9-105:19, Rubinsohn). But before the merger, American and US Airways did compete

on the Philadelphia-St. Thomas city pair through either non-stop or one-stop service. (Lundgren

Dir. Ex. pp. 9-10, explaining that HHI calculations were performed based on the merging parties’

competing nonstop and one-stop city pairs, and see pp. 50, 88 and 114).

       79.     Mr. Rubinsohn was asked on cross-examination about various travel options on

the Philadelphia-Tucson city pair. (Trial Tr. 122:8-18, Rubinsohn). The established service of

other carriers was captured in Dr. Lundgren’s post-merger concentrations calculations on these

city pairs. (Lundgren Dir. Ex. p. 103-104, ¶¶ 3, and 5-9).

       80.     Mr. Rubinsohn was asked on cross-examination about choices for nonstop service

on the Philadelphia-Phoenix city pair, not connecting service. (Trial Tr. 122:19-123:9,



                                                14
13-01392-shl      Doc 273        Filed 04/16/19 Entered 04/16/19 02:01:06                     Main Document
                                            Pg 25 of 145



Rubinsohn). Connecting service is an alternative for Mr. Rubinsohn. (Trial Tr. 102:13-17,

Rubinsohn). Before the merger, American and US Airways competed on the Philadelphia-

Phoenix city pair either through nonstop or one-stop service. (Lundgren Dir. Ex. pp. 9-10,

explaining that HHI calculations were performed based on the merging parties’ competing

nonstop and one-stop city pairs).

       81.      Low-cost carriers and ultra-low cost carriers like Spirit and Frontier are not viable

travel alternatives for Mr. Rubinsohn “unless it’s a very short flight.” (Trial Tr. 129:20-130:17,

Rubinsohn).

                B.       Sondra Russell

       82.      Plaintiff Sondra Russell is a regular consumer of air travel. (Russell Dir. Ex., ¶¶ 6, 7, 8, 9, 10).

       83.      Ms. Russell has travelled on the following city pairs identified by Plaintiffs’

expert Dr. Carl Lundgren as having post-merger concentrations that are presumptively illegal:

Dallas-Seattle and Dallas-Honolulu. (Russell Dir. Ex., ¶ 9 and PX-149).

       84.      Based on her location in Waco, Texas, Ms. Russell may travel on the following

city pairs identified by Plaintiffs’ expert Dr. Carl Lundgren as having post-merger concentrations

that are presumptively illegal in the future:

             Dallas, TX (DFW)                             Honolulu, HI (HNL)
             Dallas, TX (DFW)                             Seattle, WA (SEA)
             Dallas, TX (DFW)                             Tucson, AZ (TUS)
             Dallas, TX (DFW)                             West Palm Beach (PBI)
             Dallas, TX (DFW)                             Salt Lake City, UT (SLC)
             Dallas, TX (DFW)                             San Diego, CA (SAN)
             Dallas, TX (DFW)                             Fort Walton Beach, FL (VPS)
             Dallas, TX (DFW)                             Ontario, CA (ONT)
             Dallas, TX (DFW)                             Raleigh-Durham, NC (RDU)
             Dallas, TX (DFW)                             Reno, NV (RNO)
             Dallas, TX (DFW)                             Jacksonville, FL (JAX)
             Dallas, TX (DFW)                             Westchester County, NY (HPN)


                                                       15
13-01392-shl      Doc 273    Filed 04/16/19 Entered 04/16/19 02:01:06         Main Document
                                        Pg 26 of 145



             Dallas, TX (DFW)                    Greenville, SC (GSP)
             Charlotte, NC (CLT)                 Dallas, TX (DFW)
             Dallas, TX (DFW)                    Portland, OR (PDX)
             Dallas, TX (DFW)                    Harrisburg, PA (MDT)
             Dallas, TX (DFW)                    Kapaa, HI (LIH)
             Dallas, TX (DFW)                    Santa Barbara, CA (SBA)
             Dallas, TX (DFW)                    Hilo, HI (KOA)
             Dallas, TX (DFW)                    Greensboro, NC (GSO)
             Dallas, TX (DFW)                    Durango, CO (DRO)
             Dallas, TX (DFW)                    Louisville, KY (SDF)
             Dallas, TX (DFW)                    Montgomery, AL (MGM)
             Dallas, TX (DFW)                    Syracuse, NY (SYR)
             Dallas, TX (DFW)                    Fresno, CA (FAT)
             Dallas, TX (DFW)                    Knoxville, TN (TYS)
             Dallas, TX (DFW)                    Tallahassee, FL (TLH)
             Dallas, TX (DFW)                    Fort Myers, FL (RSW)
             Dallas, TX (DFW)                    Palm Springs, CA (PSP)
             Dallas, TX (DFW)                    Monterey, CA (MRY)
             Columbia, SC (CAE)                  Dallas, TX (DFW)
             Dallas, TX (DFW)                    Grand Junction, CO (GJT)
             Dallas, TX (DFW)                    Rochester, NY (ROC)
             Dallas, TX (DFW)                    Lexington, KY (LEX)
             Dallas, TX (DFW)                    Jacksonville, FL (JAX)
             Buffalo, NY(BUF)                    Dallas, TX (DFW)
             Hartford, CT (BDL)                  Dallas, TX (DFW)
             Dallas, TX (DFW)                    Norfolk-Virginia Beach, VA (ORF)
             Dallas, TX (DFW)                    Savannah, GA (SAV)
             Dallas, TX (DFW)                    Richmond, VA (RIC)
             Charlottesville, VA (CHO)           Dallas, TX (DFW)
             Dallas, TX (DFW)                    Sacramento, CA (SMF)
             Charleston, WV (CRW)                Dallas, TX (DFW)
             Dallas, TX (DFW)                    Huntsville, AL (HSV)
             Dallas, TX (DFW)                    Phoenix, AZ (PHX)
             Dallas, TX (DFW)                    Philadelphia, PA (PHL)
             Cleveland, OH (CLE)                 Dallas, TX (DFW)

(Russell Dir. Ex., ¶¶ 10, 20; and PX-149).

       85.      Ms. Russell is a member of the American Airlines AAdvantage frequent flyer

program. (Russell Dir. Ex., ¶ 13).

                                              16
13-01392-shl      Doc 273       Filed 04/16/19 Entered 04/16/19 02:01:06                 Main Document
                                           Pg 27 of 145



        86.     Ms Russell intends to continue to travel by air in the future. (Russell Dir. Ex., ¶¶

10, 20).

        87.     On cross-examination, Ms. Russell was asked about travel options on a number of

city pairs that are not at issue in this case, including: Dallas-Las Vegas, Dallas-San Francisco,

Austin-Los Angeles, Dallas-Fort Lauderdale/Miami. (Trial Tr. 160:17-165:20, Russell and see

PX-149).

        88.     On cross-examination, Ms. Russell was asked about travel options on other

carriers on the Dallas-Seattle, Dallas-Honolulu, and Dallas-San Juan city pairs. (Trial Tr. 167:7-

168:3, Russell). The established service of other carriers was captured in Dr. Lundgren’s post-

merger concentrations calculations on these city pairs. (Lundgren Dir. Ex. p. 103-104, ¶¶ 3, and

5-9).

        89.     Spirit is not a viable option for Ms. Russell because it is “listed as the worst

airline” and there are numerous additional fees that she would be required to pay along with the

price of a ticket. (Trial Tr. 179:5-19 Russell).

                C.      Don Fry

        90.     Plaintiff Don Fry is a regular consumer of air travel. (Fry Dir. Ex., ¶¶ 4, 5, 6, 7, 10, 11).

        Between January 2009 and March 2017, Mr. Fry and his wife traveled by air on 23

itineraries on 51 separate domestic flights. (Fry Dir. Ex., ¶ 4). Of those 51 flights, 7 were on

American before the merger and two were on US Airways before the merger. (Fry Dir. Ex., ¶ 4).

        91.     Since June 2017, Mr. Fry and his wife have continued to travel extensively

domestically, having traveled on or paid for 17 itineraries, comprising 38 flights: TUS-COS

(two fares); TUS-CHI (two fares); CHI-SEA (two fares); SEA-TUS (two fares); TUS-SEA;




                                                    17
13-01392-shl      Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                          Pg 28 of 145



TUS-SEA (American Airlines); SEA-PHX; PHX-TUS (American Airlines); TUS-NYC (two

fares) (American Airlines); and TUS-SFO (two fares). (Fry Dir. Ex., ¶ 5).

       92.      Mr. Fry has travelled on the following city pair identified by Plaintiffs’ expert Dr.

Carl Lundgren as having post-merger concentrations that are presumptively illegal: TUS-CHI.

(Fry Dir. Ex., ¶ 6; PX-149).

       93.      Based on his location in Tucson, Arizona, future travel plans and location of

friends and family, Mr. Fry may travel on the following city pairs identified by Plaintiffs’ expert

Dr. Carl Lundgren as having post-merger concentrations that are presumptively illegal:

             Dallas, TX (DFW)                       Phoenix, AZ (PHX)
             Chicago, IL (CHI)                      Tucson, AZ (TUS)
             Santa Barbara, CA (SBA)                Tucson, AZ (TUS)
             New York, NY (NYC)                     Tucson, AZ (TUS)
             Dallas, TX (DFW)                       Tucson, AZ (TUS)
             Pittsburgh, PA (PIT)                   Tucson, AZ (TUS)
             Hilo, HI (KOA)                         Tucson, AZ (TUS)
             Tucson, AZ (TUS)                       Washington, DC (WAS)
             Detroit, MI (DTW)                      Tucson, AZ (TUS)
             Monterey, CA (MRY)                     Tucson, AZ (TUS)
             Kansas City, MO (MCI)                  Tucson, AZ (TUS)
             Charlotte, NC (CLT)                    Tucson, AZ (TUS)
             Kapaa, HI (LIH)                        Tucson, AZ (TUS)
             Fresno, CA (FAT)                       Tucson, AZ (TUS)
             Kahului, HI (OGG)                      Tucson, AZ (TUS)
             Milwaukee, WI (MKE)                    Tucson, AZ (TUS)
             Philadelphia, PA (PHL)                 Tucson, AZ (TUS)
             Houston, TX (HOU)                      Tucson, AZ (TUS)
             Columbus, OH (CMH)                     Tucson, AZ (TUS)
             Atlanta, GA (ATL)                      Tucson, AZ (TUS)
             St. Louis, MO (STL)                    Tucson, AZ (TUS)
             Boston, MA (BOS)                       Tucson, AZ (TUS)
             Honolulu, HI (HNL)                     Tucson, AZ (TUS)
             Tampa, FL (TPA)                        Tucson, AZ (TUS)
             Des Moines, IA (DSM)                   Tucson, AZ (TUS)
             Indianapolis, IN (IND)                 Tucson, AZ (TUS)


                                                 18
13-01392-shl   Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06          Main Document
                                    Pg 29 of 145



         Orlando, FL (MCO)                   Tucson, AZ (TUS)
         Austin, TX (AUS)                    Tucson, AZ (TUS)
         Omaha, NE (OMA)                     Tucson, AZ (TUS)
         Miami, FL (MIA)                     Tucson, AZ (TUS)
         San Antonio, TX (SAT)               Tucson, AZ (TUS)
         Greensboro, NC (GSO)                Phoenix, AZ (PHX)
         Harrisburg, PA (MDT)                Phoenix, AZ (PHX)
         Phoenix, AZ (PHX)                   Knoxville, TN (TYS)
         West Palm Beach (PBI)               Phoenix, AZ (PHX)
         Key West, FL (EYW)                  Phoenix, AZ (PHX)
         Phoenix, AZ (PHX)                   Savannah, GA (SAV)
         Baton Rouge, LA (BTR)               Phoenix, AZ (PHX)
         Phoenix, AZ (PHX)                   Syracuse, NY (SYR)
         Jackson, MS (JAN)                   Phoenix, AZ (PHX)
         Greenville, SC (GSP)                Phoenix, AZ (PHX)
         Huntsville, AL (HSV)                Phoenix, AZ (PHX)
         Phoenix, AZ (PHX)                   Fort Myers, FL (RSW)
         Westchester County, NY (HPN)        Phoenix, AZ (PHX)
         Montgomery, AL (MGM)                Phoenix, AZ (PHX)
         Phoenix, AZ (PHX)                   Richmond, VA (RIC)
         Phoenix, AZ (PHX)                   Raleigh-Durham, NC (RDU)
         Jacksonville, FL (JAX)              Phoenix, AZ (PHX)
         Mobile, AL (MOB)                    Phoenix, AZ (PHX)
         Norfolk-Virginia Beach, VA (ORF)    Phoenix, AZ (PHX)
         Phoenix, AZ (PHX)                   Tallahassee, FL (TLH)
         Boston, MA (BOS)                    Phoenix, AZ (PHX)
         Hilo, HI (KOA)                      Phoenix, AZ (PHX)
         Fresno, CA (FAT)                    Phoenix, AZ (PHX)
         Charlottesville, VA (CHO)           Phoenix, AZ (PHX)
         Hartford, CT (BDL)                  Phoenix, AZ (PHX)
         Kahului, HI (OGG)                   Phoenix, AZ (PHX)
         Philadelphia, PA (PHL)              Phoenix, AZ (PHX)
         Phoenix, AZ (PHX)                   San Juan, PR (SJU)
         Kapaa, HI (LIH)                     Phoenix, AZ (PHX)
         Lexington, KY (LEX)                 Phoenix, AZ (PHX)
         Monterey, CA (MRY)                  Phoenix, AZ (PHX)
         Phoenix, AZ (PHX)                   Fort Walton Beach, FL (VPS)
         Miami, FL (MIA)                     Phoenix, AZ (PHX)
         Phoenix, AZ (PHX)                   Tampa, FL (TPA)
         Phoenix, AZ (PHX)                   St. Thomas, VI (STT)

                                            19
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                         Pg 30 of 145




             Dallas, TX (DFW)                       Fort Myers, FL (RSW)
             Fort Myers, FL (RSW)                   San Francisco, CA (SFO)
             Phoenix, AZ (PHX)                      Washington, DC (WAS)
             Phoenix, AZ (PHX)                      Pittsburgh, PA (PIT)
             Charlotte, NC (CLT)                    Phoenix, AZ (PHX)
             Orlando, FL (MCO)                      Phoenix, AZ (PHX)
             Chattanooga, TN (CHA)                  Phoenix, AZ (PHX)
             Des Moines, IA (DSM)                   Phoenix, AZ (PHX)
             Chicago, IL (CHI)                      Phoenix, AZ (PHX)

(Fry Dir. Ex., ¶ 10; PX-149; Trial Tr. 206:11-15, Fry). One of these city pairs, Tucson-Dallas,

was flown as a leg on other itineraries. (Trial Tr. 204:4-8, Fry). By having traveled on a

presumptively illegal city pair (even a leg), Mr. Fry is threatened with harm in the form of

decreased quality of service and other presumed anticompetitive effects on that city pair.

       94.      Tucson is Mr. Fry’s preferred airport because of its proximity to his home. (Trial

Tr. 193:3-6, Fry).

       95.      Mr. Fry intends to travel by air in the future. (Fry Dir. Ex. ¶¶ 10, 11).

       96.      On cross-examination, Mr. Fry was asked about various travel options on city

pairs. (Trial Tr. 193:23-196:7, 204:4-25, Fry). Of those city pairs, the following are not at issue

in this case: Tucson-San Francisco, Tucson-Seattle, Tucson-Denver, Tucson-Los Angeles,

Tucson-Salt Lake City, Tucson-Santa Fe, Tucson-Las Vegas, Tucson-Denver, Tucson-San

Diego. (See PX-149). As to the other city pairs, Tucson-Chicago, Tucson-Atlanta, Tucson-

Houston, Tucson-Dallas, Tucson-New York, the established service of other carriers was

captured in Dr. Lundgren’s post-merger concentrations calculations on these city pairs.

(Lundgren Dir. Ex. p. 103-104, ¶¶ 3, and 5-9).

                D.     Lisa McCarthy



                                                  20
13-01392-shl        Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                           Pg 31 of 145



         97.      Plaintiff Lisa McCarthy is a regular consumer of air travel. (McCarthy Dir. Ex.,

¶¶ 2, 9, 10, 11, 12, 13, 14, 15).

         98.      Between 2009 and March 2019, Ms. McCarthy purchased two-hundred and thirty-

eight (238) airline flights for herself, her spouse, and her family. Two-hundred and thirty-one of

those flights were for Ms. McCarthy and her spouse. (McCarthy Dir. Ex. ¶ 9). Eighty-two of

those flights were purchased after Defendants’ merger in 2013. (McCarthy Dir. Ex. ¶ 10).

Eighteen of those flights were on American after the merger. (McCarthy Dir. Ex. ¶ 11).

         99.      Ms. McCarthy has flown on the following flights identified by Plaintiffs’ expert

Dr. Carl Lundgren as having post-merger concentrations that are presumptively illegal:

               Fort Myers, FL (RSW)                 San Francisco, CA (SFO)
               Fort Myers, FL (RSW)                 San Diego, CA (SAN)
               Fort Myers, FL (RSW)                 Seattle, WA (SEA)
               Dallas, TX (DFW)                     Fort Myers, FL (RSW)
               Dallas, TX (DFW)                     Salt Lake City, UT (SLC)
               Atlanta, GA (ATL)                    Reno, NV (RNO)

(McCarthy Dir. Ex. ¶ 13; PX-149).

         100.     Of these city pairs, Dallas-Fort Myers, Dallas-Salt Lake City, and Atlanta-Reno

were flown as legs on other itineraries. (McCarthy Dir. Ex. ¶ 12 and PX-136 at p. 9). By having

traveled on these presumptively illegal city pairs, Ms. McCarthy is threatened with harm in the

form of decreased quality of service and other presumed anticompetitive effects on those city

pairs.

         101.     Based on Ms. McCarthy’s future travel plans and her residence in Florida, she

may fly on the following city pairs in the future, which are identified by Plaintiffs’ expert Dr.

Carl Lundgren as having post-merger concentrations that are presumptively illegal:

               Fort Myers, FL (RSW)                 St. Thomas, VI (STT)
               Little Rock, AR (LIT)                Fort Myers, FL (RSW)

                                                  21
13-01392-shl   Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06   Main Document
                                    Pg 32 of 145



         Los Angeles, CA (LAX)            Fort Myers, FL (RSW)
         Des Moines, IA (DSM)             Fort Myers, FL (RSW)
         Fort Myers, FL (RSW)             Fayetteville, AR (XNA)
         Kansas City, MO (MCI)            Fort Myers, FL (RSW)
         Austin, TX (AUS)                 Fort Myers, FL (RSW)
         Miami, FL (MIA)                  Orange County, CA (SNA)
         Jackson, MS (JAN)                Miami, FL (MIA)
         Harrisburg, PA (MDT)             Miami, FL (MIA)
         Durango, CO (DRO)                Miami, FL (MIA)
         Greensboro, NC (GSO)             Miami, FL (MIA)
         Fresno, CA (FAT)                 Miami, FL (MIA)
         Miami, FL (MIA)                  Ontario, CA (ONT)
         Grand Junction, CO (GJT)         Miami, FL (MIA)
         Kapaa, HI (LIH)                  Miami, FL (MIA)
         Miami, FL (MIA)                  Pensacola, FL (PNS)
         Hilo, HI (KOA)                   Miami, FL (MIA)
         Honolulu, HI (HNL)               Miami, FL (MIA)
         Miami, FL (MIA)                  Raleigh-Durham, NC (RDU)
         Miami, FL (MIA)                  Reno, NV (RNO)
         Miami, FL (MIA)                  San Jose, CA (SJC)
         Miami, FL (MIA)                  Norfolk-Virginia Beach, VA (ORF)
         Little Rock, AR (LIT)            Miami, FL (MIA)
         Miami, FL (MIA)                  St. Louis, MO (STL)
         Miami, FL (MIA)                  Washington, DC (WAS)
         Des Moines, IA (DSM)             Miami, FL (MIA)
         Columbus, OH (CMH)               Miami, FL (MIA)
         Miami, FL (MIA)                  Richmond, VA (RIC)
         Miami, FL (MIA)                  Salt Lake City, UT (SLC)
         Miami, FL (MIA)                  Louisville, KY (SDF)
         Miami, FL (MIA)                  Knoxville, TN (TYS)
         Indianapolis, IN (IND)           Miami, FL (MIA)
         Miami, FL (MIA)                  San Diego, CA (SAN)
         Las Vegas, NV (LAS)              Miami, FL (MIA)
         Charleston, SC (CHS)             Miami, FL (MIA)
         Miami, FL (MIA)                  Phoenix, AZ (PHX)
         Miami, FL (MIA)                  Sacramento, CA (SMF)
         Miami, FL (MIA)                  Palm Springs, CA (PSP)
         Miami, FL (MIA)                  Tucson, AZ (TUS)
         Phoenix, AZ (PHX)                Fort Myers, FL (RSW)
         Charlotte, NC (CLT)              Miami, FL (MIA)

                                        22
13-01392-shl         Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                            Pg 33 of 145



            Miami, FL (MIA)                           Philadelphia, PA (PHL)

(McCarthy Dir. Ex. ¶¶ 14, 15; PX-149).

        102.       Ms. McCarthy’s preferred airport for travel is Fort Myers. (Trial Tr. 227:13-

228:12, McCarthy).

        103.       Ms. McCarthy intends to travel by air in the future. (McCarthy Dir. Ex. ¶¶ 14,

15).

        104.       On cross-examination, Ms. McCarthy was asked about nonstop service on the

Fort Myers -Dallas city pair. (Trial Tr. 237:3-16, McCarthy). Before the merger, American and

US Airways competed on the Fort-Myers-Dallas city pair either through nonstop or one-stop

service. (Lundgren Dir. Ex. pp. 9-10, explaining that HHI calculations were performed based on

the merging parties’ competing nonstop and one-stop city pairs, and see Lundgren Dir. Ex. p.

114 at line 252).

        105.       On cross-examination, Ms. McCarthy was asked about various travel options on

city pairs. (Trial Tr. 237:17-243:13, McCarthy). Of those city pairs, Fort-Myers -Dallas; Fort-

Myers-San Francisco, the established service of other carriers was captured in Dr. Lundgren’s

post-merger concentrations calculations on these city pairs. (Lundgren Dir. Ex. p. 103-104, ¶¶ 3,

and 5-9).

                   E.     Gabriel Garavanian

        106.       Plaintiff Gabriel Garavanian is a regular consumer of air travel. (Garavanian Dir.

Ex. ¶¶ 5, 6, 7).

        107.       Mr. Garavanian has traveled on both American Airlines and US Airways on

numerous flights. (Garavanian Dir. Ex. ¶ 5).




                                                   23
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                        Pg 34 of 145



       108.    Mr. Garavanian regularly flies out of Boston and may fly on the following city

pairs identified by Plaintiffs’ expert Dr. Carl Lundgren as having presumptively illegal post-

merger concentrations:


           Boston, MA (BOS)                        Huntsville, AL (HSV)
           Boston, MA (BOS)                        Fresno, CA (FAT)
           Boston, MA (BOS)                        Santa Barbara, CA (SBA)
           Boston, MA (BOS)                        Tallahassee, FL (TLH)
           Boston, MA (BOS)                        Gainesville, FL (GNV)
           Boston, MA (BOS)                        Ontario, CA (ONT)
           Boston, MA (BOS)                        Jackson, MS (JAN)
           Boston, MA (BOS)                        Phoenix, AZ (PHX)
           Boston, MA (BOS)                        Orange County, CA (SNA)
           Boston, MA (BOS)                        Pensacola, FL (PNS)
           Boston, MA (BOS)                        Monterey, CA (MRY)
           Boston, MA (BOS)                        Fayetteville, AR (XNA)
           Boston, MA (BOS)                        Fort Walton Beach, FL (VPS)
           Boston, MA (BOS)                        Des Moines, IA (DSM)
           Boston, MA (BOS)                        Little Rock, AR (LIT)
           Boston, MA (BOS)                        Tucson, AZ (TUS)
           Boston, MA (BOS)                        Baton Rouge, LA (BTR)
           Boston, MA (BOS)                        Reno, NV (RNO)
           Boston, MA (BOS)                        Lexington, KY (LEX)
           Boston, MA (BOS)                        Louisville, KY (SDF)
           Nashville, TN (BNA)                     Boston, MA (BOS)
           Boston, MA (BOS)                        Palm Springs, CA (PSP)

(Garavanian Dir. Ex. ¶ 7; PX-149).

       109.    In addition, Mr. Garavanian flew on the presumptively illegal city pairs, Dallas-

Phoenix, Charlotte-Miami, Miami-Philadelphia, and New York-Reno as legs on itineraries to and

from Boston. (Trial Tr. 294:3-296:11, Garavanian). By having traveled on presumptively illegal

city pairs (even as legs), Mr. Fry is threatened with harm in the form of decreased quality of

service and other presumed anticompetitive effects on those city pair.




                                                24
13-01392-shl         Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                          Pg 35 of 145



        110.    Mr. Garavanian is an American AAdvantage program member. (Garavanian Dir.

Ex. ¶ 17).

        111.    Mr. Garavanian intends to travel by air in the future. (Garavanian Dir. Ex. ¶ 7).

        112.    On cross-examination, Mr. Garavanian was asked about various travel options on

city pairs. (Trial Tr. 275:24-278:5, 279:6-22, Garavanian). Of these city pairs, the following are

not at issue in this case: Boston-Washington, DC, Boston-New Orleans, Boston-Los Angeles,

Boston-New York, Boston-Denver, Boston-Miami/Fort Lauderdale, Boston-Chicago, Boston-

Tampa, Boston-Orlando, Boston-Long Beach, Boston-Austin, Boston-San Francisco, Boston-

Dallas, Boston-Philadelphia, Boston-Charlotte. (See PX-149). Only one of those city pairs is

relevant to this case, Boston-Phoenix, and the established service of other carriers was captured

in Dr. Lundgren’s post-merger concentrations calculations on that city pair. (Lundgren Dir. Ex.

p. 103-104, ¶¶ 3, and 5-9).

                F.       Valarie Jolly

        113.    Plaintiff Valarie Jolly is a regular consumer of air travel. (Jolly Dir. Ex. ¶¶ 5, 6,

7, 22, 25, 26, 27).

        114.    Between March 2009 and June 2016, Ms. Jolly took one hundred and two (102)

domestic and international airline flights. Of these, sixty-nine (69) were on American Airlines.

Forty-four (44) of these flights were taken on American prior to the merger and twenty-five

flights were taken after the merger. (Jolly Dir. Ex. ¶ 5).

        115.    Since June 11, 2017, Ms. Jolly has taken approximately twenty-seven (27)

additional flights on American. (Jolly Dir. Ex. ¶ 22).

        116.    Ms. Jolly has flown on the following city pairs identified by Plaintiffs’ expert Dr.

Lundgren as having post-merger concentrations that are presumptively illegal:



                                                  25
13-01392-shl       Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                          Pg 36 of 145



             Dallas, TX (DFW)                        St. Thomas, VI (STT)
             Dallas, TX (DFW)                        Tucson, AZ (TUS)
             Dallas, TX (DFW)                        West Palm Beach (PBI)
             Dallas, TX (DFW)                        Salt Lake City, UT (SLC)
             Dallas, TX (DFW)                        San Diego, CA (SAN)
             Dallas, TX (DFW)                        Fort Walton Beach, FL (VPS)
             Dallas, TX (DFW)                        Seattle, WA (SEA)
             Dallas, TX (DFW)                        Ontario, CA (ONT)
             Dallas, TX (DFW)                        Raleigh-Durham, NC (RDU)
             Dallas, TX (DFW)                        Reno, NV (RNO)
             Dallas, TX (DFW)                        Jacksonville, FL (JAX)
             Dallas, TX (DFW)                        Honolulu, HI (HNL)
             Dallas, TX (DFW)                        Westchester County, NY (HPN)
             Dallas, TX (DFW)                        Greenville, SC (GSP)
             Charlotte, NC (CLT)                     Dallas, TX (DFW)
             Dallas, TX (DFW)                        Portland, OR (PDX)

(Jolly Dir. Ex. ¶¶ 6, 7, 22 and PX-149).

          117.   Ms. Jolly has made a flight reservation to travel on the following city pair which

has been identified by Plaintiffs’ expert Dr. Lundgren as having a post-merger concentration that

is presumptively illegal: Dallas-Greenville.

(Jolly Dir. Ex. ¶ 26 and PX-149).

          118.   Ms. Jolly most often travels out of Dallas-Fort Worth on American because while

she may have other choices, she does not view them as “good ones.” (Trial Tr. 641:11-21,

Jolly).

          119.   In addition to those city pairs listed above, Ms. Jolly may fly on the following city

pairs in the future, which have been identified by Plaintiffs’ expert Dr. Carl Lundgren as having

post-merger concentrations that are presumptively illegal:


             Dallas, TX (DFW)                        St. Thomas, VI (STT)
             Dallas, TX (DFW)                        West Palm Beach (PBI)
             Dallas, TX (DFW)                        Salt Lake City, UT (SLC)
             Dallas, TX (DFW)                        Fort Walton Beach, FL (VPS)

                                                  26
13-01392-shl       Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                           Pg 37 of 145



             Dallas, TX (DFW)                         Seattle, WA (SEA)
             Dallas, TX (DFW)                         Reno, NV (RNO)
             Dallas, TX (DFW)                         Syracuse, NY (SYR)
             Dallas, TX (DFW)                         Lexington, KY (LEX)
             Charleston, SC (CHS)                     Dallas, TX (DFW)
             Dallas, TX (DFW)                         Philadelphia, PA (PHL)

(Jolly Dir. Ex. ¶ 27; PX-149).

          120.   Ms. Jolly is a member of American’s AAdvantage member program. (Jolly Dir.

Ex. ¶ 9, 19).

          121.   Ms. Jolly intends to travel by air in the future. (Jolly Dir. Ex. ¶ 26, 27).

          122.   On cross-examination, Ms. Jolly was asked about various travel options on city

pairs. (Trial Tr. 644:9-647:3, Jolly). Of those city pairs, San Francisco-Dallas, and Dallas-Los

Angeles, are not at issue in this case. (PX-149). As to the remaining city pair, Dallas-Salt Lake

City, the established service of other carriers was captured in Dr. Lundgren’s post-merger

concentrations calculations on this city pair. (Lundgren Dir. Ex. p. 103-104, ¶¶ 3, and 5-9).

          123.   Southwest is not a desirable option for Ms. Jolly and when she must fly on

Southwest, she sustains “damage.” (Trial Tr. 646:24-647:17, Jolly).

          124.   Flying on Spirit is not a viable option for Ms. Jolly. (Trial Tr. 648:10-649:7,

Jolly).

                 G.      Jose Brito

          125.   Plaintiff José Brito is a regular consumer of air travel. (Brito Dir. Ex., ¶¶ 4, 5, 6,

17, 19, 20).

          126.   Between April 20, 2009, and March 26, 2017, Mr. Brito has personally taken and

paid for approximately one hundred and fifty-six (156) domestic and international flights. Of

these, seventy-eight (78) were taken before the December 9, 2019, merger and seventy-eight (78)



                                                   27
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                         Pg 38 of 145



were taken after the merger. Approximately twenty-four (24) flights were on American and

seven (7) were on US Airways. (Brito Dir. Ex., ¶ 5).

       127.    Mr. Brito has travelled on the following city pairs on American: Reno-Dallas,

Reno-Phoenix, Phoenix-Boston, Dallas-Miami, and Miami-Phoenix. (Brito Dir. Ex., ¶ 6).

       128.    Since June 20, 2017, Mr. Brito has flown on the following city pairs: Reno-

Denver; Denver-Washington, DC; Washington, DC-San Francisco; San Francisco-Reno;

Tucson-Denver; Denver-Reno; Reno-Phoenix; and Phoenix-Tucson. (Brito Dir. Ex., ¶ 19).

       129.    Mr. Brito has flown on the following city pairs identified by Plaintiffs’ expert Dr.

Carl Lundgren as having post-merger concentrations that are presumptively illegal:

           Dallas, TX (DFW)                         Reno, NV (RNO)
           Miami, FL (MIA)                          Phoenix, AZ (PHX)
           Boston, MA (BOS)                         Phoenix, AZ (PHX)

(Brito Dir. Ex., ¶¶ 6, 19). These city pairs were traveled as legs on other itineraries. (Trial Tr.

585:25-586:25, Brito). By having traveled on these presumptively illegal city pairs (even as

legs), Mr. Brito is threatened with harm in the form of decreased quality of service and other

presumed anticompetitive effects on those city pairs.

       130.    In addition, Mr. Brito may also travel on the New York-Reno and Boston-Reno

city pairs in the future, which are also identified by Plaintiffs’ expert Dr. Carl Lundgren as

having post-merger concentrations that are presumptively illegal. (Brito Dir. Ex., ¶ 20).

       131.    Mr. Brito is a member of American Airlines AAdvantage program. (Brito Dir.

Ex. ¶ 17). He has 180,000 points and intends to use them in the future. Id.

       132.    Mr. Brito intends to continue to fly in the future. (Brito Dir. Ex., ¶¶ 17, 20, 21).

               H.      June Stansbury




                                                 28
13-01392-shl      Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                          Pg 39 of 145



        133.    Plaintiff June Stansbury is a regular consumer of air travel. (Stansbury Dir. Ex.,

¶¶ 2, 9, 10, 11, 12, 13, 14, 15, 16).

        134.    Between 2009 and March 2019, Ms. Stansbury took approximately ninety-four

(94) domestic and international flights. (Stansbury Dir. Ex., ¶ 9).

        135.    From 2009 to 2013, Ms. Stansbury took eighteen (18) flights, including on

American Airlines and US Airways. (Stansbury Dir. Ex., ¶ 10).

        136.    From 2013 to March 2019, Ms. Stansbury flew on seventy-six (76) flights,

including on American and/or US Airways. (Stansbury Dir. Ex., ¶ 11).

        137.    Ms. Stansbury has flown on the following city pairs identified by Plaintiffs’

expert Dr. Carl Lundgren as having post-merger concentrations that are presumptively illegal:

            Dallas, TX (DFW)                       Reno, NV (RNO)
            Columbus, OH (CMH)                     Reno, NV (RNO)
            Miami, FL (MIA)                        Reno, NV (RNO)
            Boston, MA (BOS)                       Reno, NV (RNO)
            New York, NY (NYC)                     Reno, NV (RNO)
            Reno, NV (RNO)                         Washington, DC (WAS)
            Atlanta, GA (ATL)                      Reno, NV (RNO)

(Stansbury Dir. Ex., ¶¶ 13, 14; PX-149).

        138.    Ms. Stansbury has future travel plans on the following city pair identified by

Plaintiffs expert Dr. Carl Lundgren as having post-merger concentrations that are presumptively

illegal: New York – Reno. (Stansbury Dir. Ex., ¶¶ 13, 14; PX-149).

        139.    Ms. Stansbury is a potential future consumer on the following city pairs: Dallas-

Louisville and Phoenix-Kahului. (Stansbury Dir. Ex. ¶ 16, Trial Tr. 788:5-10, Stansbury). On

both of those routes, Ms. Stansbury anticipates originating in Reno. (Trial Tr. 788:11-14,

Stansbury). She is nevertheless threatened with the presumed anticompetitive effects associated

with traveling on those presumptively illegal city pairs. (See PX-149).


                                                 29
13-01392-shl         Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                          Pg 40 of 145



        140.    Ms. Stansbury intends to continue to fly in the future. (Stansbury Dir. Ex., ¶ 16).

                I.       Gary Talewsky

        141.    Plaintiff Gary Talewsky is a regular consumer of air travel. (Talewsky Dir. Ex.,

¶¶ 3, 10, 11, 12, 13, 14, 15, 16, 17, 18).

        142.    From 2009 to March 2019, Mr. Talewsky has flown on approximately 215

domestic and international flights. (Talewsky Dir. Ex. ¶ 10). Eighty-eight of those flights were

on American Airlines. (Talewsky Dir. Ex. ¶ 11). Fifty-six of those flights were taken before the

merger and 32 were taken after the merger. (Talewsky Dir. Ex. ¶ 12).

        143.    From 2013 to the present, Mr. Talewsky has taken one hundred and eight (108)

flights. (Talewsky Dir. Ex. ¶ 13).

        144.    Mr. Talewsky has flown on the following city pairs identified by Plaintiffs’ expert

Dr. Carl Lundgren as having post-merger concentrations that are presumptively illegal: Boston-

Tucson, AZ and Dallas-Tucson. (Talewsky Dir. Ex. ¶ 15 and PX-149).

        145.    In addition, based on Mr. Talewsky’s future travel plans, he may fly on the

following city pairs in the future identified by Plaintiffs’ expert Dr. Carl Lundgren as having

post-merger concentrations that are presumptively illegal:

            Miami, FL (MIA)                        Palm Springs, CA (PSP)
            Boston, MA (BOS)                       Palm Springs, CA (PSP)
            Miami, FL (MIA)                        Phoenix, AZ (PHX)
            Boston, MA (BOS)                       Phoenix, AZ (PHX)
            West Palm Beach (PBI)                  Phoenix, AZ (PHX)
            Nashville, TN (BNA)                    Boston, MA (BOS)

(Talewsky Dir. Ex. ¶¶ 17, 18; PX-149.)

        146.    Mr. Talewsky is an American AAdvantage Platinum Member and plans to use his

accrued miles in the future. (Talewsky Dir. Ex. ¶¶ 22, 23).

        147.    Mr. Talewsky intends to travel by air in the future. (Talewsky Dir. Ex. ¶ 18).

                                                 30
13-01392-shl          Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                           Pg 41 of 145



       148.      Spirit is not a competitive option for Mr. Talewsky because it is “a very inferior

product” and his “company will not sell [tickets on Spirit].” (Trial Tr. 738:19-25, Talewsky).

       149.      While Mr. Talewsky will occasionally fly from Boston to Miami, his preferred

airports are “West Palm or Fort Lauderdale” because Miami is “too far away.” (Trial Tr. 739:10-

21, Talewsky).

                 J.       Carolyn Fjord

       150.      Plaintiff Carolyn Fjord flew on the Sacramento (SMF) – St. Louis (STL) city pair

in September 2016 and October 2016. (March 18, 2019, Stip., ¶ 1 and Dkt. No. 103, ¶ 9); PX-

149. This city pair is identified by Plaintiffs’ expert as having presumptively illegal post-merger

concentrations. Id.

                 K.       Don Freeland

       151.      Plaintiff Don Freeland flew on the Detroit (DTW) – Palm Springs, CA (PSP) city

pair between 2009 and June 2017, and has confirmed tickets for two on this city pair for travel in

April 2019. (March 18, 2019, Stip., ¶ 2 and Dkt. No. 103, ¶ 9; PX-149). This city pair is

identified by Plaintiffs’ expert as having presumptively illegal post-merger concentrations. Id.

                 L.       Gail Kosach

       152.      Plaintiff Gail Kosach flew on the Chicago (CHI)-Reno (RNO) and Chicago (CHI)

– Palm Beach, FL (PBI) city pairs in May 2018. (March 18, 2019, Stip., ¶ 3 and Dkt. No. 103,

¶9); PX-149. This city pair is identified by Plaintiffs’ expert as having presumptively illegal

post-merger concentrations. Id.

       153.      As regular consumers of air travel, including on the presumptively illegal city

pairs identified by Plaintiffs’ expert Dr. Lundgren, Plaintiffs are threatened with loss or injury

from the merger of American and US Airways.



                                                  31
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                         Pg 42 of 145



       V.      INDUSTRY TERMS

       154.    ASM - “Available seat mile,” is the industry measure of capacity representing one

seat flown one mile. (Garboden Dir. Ex. ¶ 25; Nocella Depo. (4/7/17) 86:25-87:3).

       155.    TRASM- The “total revenue per available seat mile” metric is the amount of

revenue an airline sees for every seat-mile flown—and therefore includes not only the base fare

of a ticket, but also any other fees associated with that ticket that a consumer might pay,

including, for instance, bag fees. (Garboden Dir. Ex. ¶ 40).

       156.    CAGR –is cumulative annual growth rate. (Trial Tr. 376:8-9, Parker).

       VI.     THE MERGER HAS AND WILL LESSEN COMPETITION IN THE
               RELEVANT CITY PAIR MARKETS

               A.      The Merger is Presumptively Illegal in Numerous City Pair Markets

       157.    A commonly used metric for determining market share is the Herfindahl–

Hirschman Index (“HHI”). (Trial Tr. 798:9-799:20, Lundgren); St. Alphonsus Medical Center-

Nampa, Inc. v. St. Luke’s Health System, Ltd, 778 F.3d 775, 786 (9th Cir. 2015), citing See

ProMedica Health Sys., Inc. v. FTC, 749 F.3d 559, 568 (6th Cir. 2014).

       158.    HHI is “calculated by summing the squares of the individual firms” market

shares,” which “gives proportionately greater weight to the larger market shares.” St. Alphonsus,

778 F.3d at 786, citing Merger Guidelines § 5.3, PX-148.

       159.    Analysis of market concentration “consider[s] both the post-merger level of the

HHI and the increase in the HHI resulting from the merger.” St. Alphonsus, 778 F.3d at 786,

citing Merger Guidelines § 5.3, PX-148.

       160.    A market is considered highly concentrated if the HHI is above 2,500, and a

merger that increases the HHI by more than 200 points will be presumed to likely enhance




                                                 32
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                         Pg 43 of 145



market power. (Trial Tr. 798:9-799:20); St. Alphonsus, 778 F.3d at 786, citing Merger

Guidelines, § 5.3.

       161.    “Sufficiently large HHI figures establish the [Plaintiffs’] prima facie case that a

merger is anticompetitive.” St. Alphonsus, 778 F.3d at 786, citing FTC v. H.J. Heinz Co., 246

F.3d 708, 716 (D.C. Cir. 2001).

       162.    Plaintiffs identified 1,008 overlapping non-stop and one-stop city pair markets

where the calculated post-merger concentration levels would rise above presumptively illegal

thresholds. (Lundgren Dir. Ex. at p. 8 of 128 and pp. 47-71 of 128).

       163.    Non-stop city pair markets compete with one-stop city pair markets for

passengers. (Kirby Depo. (10/10/13) 26:12-14).

       164.    As a result of the merger, concentration levels are presumptively illegal under the

standards in the DOJ’s Horizontal Merger Guidelines in 765 of the 1,008 city pairs originally

identified by Plaintiffs. (Lundgren Dir. Ex. at p. 106 of 128 and pp. 110-128).

       165.    Of the city pairs on which Plaintiffs have flown or will fly in the future,

presumptively illegal concentrations exist in 204 city pairs, which are identified in the Table A,

attached hereto. (Table A cross-references Lundgren Dir. Ex. at 110-128, Plaintiffs’ written

direct examinations, and PX-149).

       166.    Dr. Carlton does not contest Dr. Lundgren’s HHI calculations, incorporating them

into his own analysis. (Carlton Dir. Ex. ¶¶ 53-60).

       167.    Dr. Carlton identified 22 routes between major cities from Appendix A of Dr.

Lundgren’s 2017 Report on which post-merger concentration was not presumptively illegal.

(Carlton Dir. Ex. ¶¶ 54, 59). Of those city pairs, only one is at issue in this case, Philadelphia-




                                                 33
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 44 of 145



Seattle. (PX-149). The post-merger change in concentration in 2018 on that city pair is

presumptively illegal with an increase in HHI of 324, to 3,964. Id.

       168.    Dr. Carlton identified 14 routes between smaller cities from Appendix A of Dr.

Lundgren’s 2017 report on which post-merger concentration levels were not presumptively

illegal. (Carlton Dir. Ex. ¶¶ 55, 59). None of those city pairs is at issue in this case. (PX-149).

       169.    Dr. Carlton identified four city pairs on which post-merger concentrations fell

because rival carriers expanded market share. (Carlton Dir. Ex. ¶¶ 56, 60). None of these city

pairs are at issue in this case. (PX-149).

       170.    The acquisition results in a substantial market share for American in the city pair

relevant markets identified in Table A, attached hereto.

       171.    The acquisition is therefore presumptively anticompetitive under § 7 of the

Clayton Act in each of the relevant city pair markets identified in Table A.

               B.      There Has Been a Strong Trend Towards Concentration In the
                       Airline Industry

       172.    Since 2000, there has been a strong trend in concentration in the airline industry.

(PX-90 at p. 5-6 of 31; Horton Depo. (12/12/13) 43:6-19; PX-049 at p. 18 of 115).

       173.    In 2008, Delta Airlines acquired Northwest. (PX-90 at p. 5 of 31).

       174.    In 2010, United acquired Continental Airlines. (PX-90 at p. 5 of 31).

       175.    In 2011, Southwest acquired AirTran. (PX-90 at p. 5 of 31).

       176.    In 2013, American Airlines merged with Defendant US Airways. (March 4,

2019, Stip., ¶ 11).

       177.    In 2016, Alaska Airlines acquired Virgin America. (Trial Tr. 1026:11-16,

Kasper).




                                                 34
13-01392-shl     Doc 273       Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                          Pg 45 of 145



       178.    The Defendants themselves are the products of mergers. In 2001, American

Airlines acquired TWA. (PX-90 at p. 5 of 31). In 2005, US Airways acquired America West.

(PX-90 at p. 5 of 31).

       179.    The Plaintiffs personally observed the trend in concentration in the airline

industry. (Brito Dir. Ex. ¶ 7; Jolly Dir. Ex. ¶ 8; Stansbury Dir. Ex. ¶¶ 8, 9, 18, 29; Rubinsohn

Dir. Ex., ¶¶ 3, 8, 16, 17; Russell Dir. Ex. ¶¶ 5, 11; Talewsky Dir. Ex. ¶¶ 9, 19; McCarthy Dir.

Ex., ¶ 7; Garavanian Dir. Ex. ¶ 4).

       180.    Consolidation in the airline industry has impacted consumers negatively,

including by enabling the few remaining airlines to increase fares, impose new fees (including

baggage fees and fees for mileage upgrades), increase change fees, eliminate complimentary

meal service, decrease seat pitches, eliminate and reduce service at nearby airports, and increase

unannounced schedule changes. (Brito Dir. Ex. ¶¶ 7, 15; Jolly Dir. Ex. ¶¶ 12, 15, 17; Stansbury

Dir. Ex. ¶ 8, 9, 18 (loss of nonstop and regional service), 19, 29; Rubinsohn Dir. Ex., ¶¶ 13 (loss

of service to Raleigh, Pittsburgh, and St. Louis), 16, 17; Russell Dir. Ex., ¶¶ 5, 11, 15 (decreased

service to and from hubs like St. Louis, Phoenix, Houston, Chicago, Salt Lake City, Atlanta,

Minneapolis, and Newark) 17 (unannounced schedule changes); Talewsky Dir. Ex., ¶¶ 9, 19, 40;

McCarthy Dir. Ex. ¶¶ 7, 18, 24, 26, 28).

               C.        There are Barriers to Entry in the Airline Industry

       181.    There are substantial barriers to entry in the airline industry.

       182.    A new major airline attempting to enter the market today cannot recover its cost

of capital. (Parker D., PX-085 at 43 of 44).

       183.    A new major airline attempting to enter the market today “cannot make any

money.” (Parker, D, PX-085 at 43 of 44).


                                                 35
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 46 of 145



        184.   No new major airline has entered the market since Virgin America in 2007.

(Trial. Tr. 1040:16-22, Kasper).

        185.   Ultimately, Virgin America was acquired in 2016 by Alaska. (Trial Tr. 1026:11-

16, Kasper).

               D.       Average Airfares Have Increased in Presumptively Illegal City Pair
                        Markets

        186.   Of the initial 1,008 city pairs identified by Plaintiffs, since the merger, average

airfares have increased on 708 city pairs. (Lundgren Dir. Ex. at 110-128).

        187.   Of the initial 1,008 city pairs identified by Plaintiffs, post-merger concentration

levels are presumptively illegal and average airfares have increased on 575 city pairs. (Lundgren

Dir. Ex. at 110-128).

        188.   Average fare increases range from 73.6% to .2%. (Lundgren Dir. Ex. at 110-

128).

        189.   PX-149 lists the city pair markets in which 13 plaintiffs have flown and in which

they are likely to fly in the future. (PX-149; Trial Tr. (3/13/19) 836:17-839:6, Lundgren)

        190.   PX-149 lists city pair markets which correlate to city pair markets, average air

fare growth, and passenger growth listed in the written direct testimony of Dr. Carl Lundgren.

(Trial Tr. 795:18-797:13; 836:17-839:6, Lundgren).

        191.   Of the city pairs on which Plaintiffs have flown or will fly in the future, post-

merger concentration levels are presumptively illegal and average airfares have increased on 150

out of 204 of them. (See Table B, attached hereto, cross-references data in the Lundgren Dir.

Ex. at 110-128, Plaintiffs’ written direct examinations, and PX-149).




                                                 36
13-01392-shl        Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                         Pg 47 of 145



       192.    On the city pairs identified in Table B, competition has not entered the market

sufficient to counter the presumed anticompetitive effects in each city pair market, in this case

increased prices.

       193.    Average fare increases on concentrated city pairs are consistent with Dr. Carlton’s

assumption that the merger would cause fare increases, having “estimat[ed] [] fare increases

[caused] by the Merger” when conducting his analysis. (Carlton Dir. Ex. ¶ 32).

       194.    These average airfare increases are contrary to the overall trend in the industry

that average airfares decreased. (See Kasper Dir. Ex. Table 7, showing that average fares

decreased about 11% from 2013 to 2017).

       195.    The general cumulative rate of inflation from 2012 through the second

quarter of 2018, the period Dr. Lundgren used to calculate the percentage change in average

airfares and passenger growth in his written direct testimony, was less than 10 percent.

(Trial Tr. 879:19-25, Lundgren).

       196.    Defendants acknowledge that the actual general cumulative rate of inflation for

the period from 2012 through the second quarter of 2018 was 9.5 percent. (Trial Tr. (3/13/19)

892:16-22, Lundgren).

       197.    Defendants’ expert Daniel Kasper’s written direct testimony shows that

average real domestic one-way airfares declined from $164 to $147 in the period from 2012 to

2017, representing a real price decrease during that period of 10.4 percent. (Kasper Dir. Ex.

p.29 (Demonstrative 7).

       198.    Kasper’s Demonstrative 7 also shows average real domestic one-way airfares of

$151 in 2016, compared to 2012’s average $164 fare, representing a cumulative real price

decrease of 7.9 percent between 2012 and 2016. (Kasper Dir. Ex. p.29 (Demonstrative 7).


                                                37
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 48 of 145



       199.    Based upon Dr. Lundgren’s trial testimony and Mr. Kasper’s written direct

testimony, the 2016 average fare was $151 in 2012 dollars which, after applying cumulative

inflation of 10 percent, yields $166.10 in nominal dollars for the 2016 average fare. This

represents, at most, a nominal increase of $2.10 ($166.10 - [Kasper’s] $164) or 1.3 percent on a

typical national route, although, since cumulative inflation was less than 10 percent, the average

nominal fare increase was less than 1.3 percent. This establishes that city pairs identified in Dr.

Lundgren’s written direct testimony as having had average fare increases of 1.3 percent or more

experienced price increases relative to average national fares between 2012 and 2016. Lundgren

Dir. Ex. pp.80-99 of 128 (Exhibit 2, Annex A, lines 1-695). This includes at least 695 city pairs

on the DOJ’s list of 1,008 city pairs identified as presumptively illegal.

       200.    Based upon Dr. Lundgren’s trial testimony and Mr. Kasper’s written direct

testimony, the 2017 average fare was $147 in 2012 dollars which, after applying cumulative

inflation of 10 percent, yields $161.70 in nominal dollars for the 2017 average fare. This

represents a nominal decrease of at least – since inflation was less than 10 percent – $2.30

($161.70 - [Kasper’s] $164) or a reduction of 1.4 percent on a typical national route. This

establishes that city pairs identified in Dr. Lundgren’s written direct testimony as having had

average fare growth of negative 1.4 percent or more experienced price increases relative to

average national fares between 2012 and 2017. (Lundgren Dir. Ex. pp.110-123 of 128

(Exhibit, Annex-Table A, lines 6-750). This includes at least 745 city pairs on the DOJ’s list of

1,008 city pairs identified as presumptively illegal.

       201.    Average national nominal fares decreased by more than 1.4 percent during the

period 2012 to 2017. Therefore, where nominal prices increased in the Plaintiffs’ relevant

city pairs shown in PX-149, it represents a significant price increase to consumers in those



                                                 38
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                         Pg 49 of 145



markets. Plaintiffs’ list includes 172 (out of 227) unique city pairs where nominal prices

increased. (PX-149). Moreover, where fares in the Plaintiffs’ relevant city pairs shown in

PX-149 decreased by less than the national average, it represents an increase in price relative

to the national average.

       202.    Whereas larger city pair markets often experienced lower fares and passenger

growth after the merger, smaller city pair markets generally did not experience lower fares and

passenger growth following the merger. (Trial Tr. 919:18-920:5).

       203.    Dr. Carlton identified 15 of the “top” 1,008 city pairs on which average fares

decreased. (Carlton Dir. Ex. ¶ 65). Of those, only five are at issue in this case, Miami-

Washington; Charlotte-New York; Los Angeles-Miami; Miami-Philadelphia; and Dallas-

Phoenix. (PX-149). On the Miami-Los Angeles city pair, average airfares increased 2.2%. Id. at

¶ 65. On the Miami-Washington city pair, average airfares decreased by .5%, well below the

industry average. (Id. at ¶ 65 and Kasper Dir. Ex. Table 7).

               E.      Passenger Traffic Has Declined in Presumptively Illegal City Pairs

       204.    Of the initial 1,008 city pairs identified by Plaintiffs, since the merger, passenger

traffic has decreased on 336 city pairs. (Lundgren Dir. Ex. at 110-128).

       205.    Of the initial 1,008 city pairs identified by Plaintiffs, since the merger, post-

merger concentration levels are presumptively illegal and passenger growth has declined on 264

of them. (Lundgren Dir. Ex. at 110-128).

       206.    Of the city pairs on which Plaintiffs have flown or will fly in the future, post-

merger concentration levels are presumptively illegal and passenger traffic has decreased on 59

out of 204 of them. (See Table C, attached hereto. Table C cross-references data from the

Lundgren Dir. Ex. at 110-128, Plaintiffs’ written direct examinations, and PX-149).



                                                 39
13-01392-shl        Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                         Pg 50 of 145



       207.    These city pairs on which passenger traffic has declined are contrary to the overall

trend in the industry of passenger growth, increasing over 100 million passengers from 2013 to

Q2 2018. (Kasper Dir. Ex. ¶ 9). Indeed, American claims that from 2013 to 2018 passengers

increased by 9 million, or 4.6%. (Garboden Dir. Ex. p. 11, Table 3).

       208.    On the city pairs identified in Table C, competition has not entered the market

sufficient to counter the presumed anticompetitive effects in each city pair market, in this case,

decreases in passenger growth.

               F.       Defendants’ Expert Admits that Increases in Price and Decreases in
                        Passenger Traffic are Indicators of Anticompetitive Effects

       209.    Dr. Carlton acknowledges that if a merger is anticompetitive, analysis would tend

to show higher fares and lower output “on routes where the merging carriers overlapped…”

(Carlton Dir. Ex. ¶ 37).

       210.    Of the initial 1,008 city pairs identified by Plaintiffs, since the merger, post-

merger concentration levels are presumptively illegal, average fares have increased, and

passenger traffic has declined on 251 of them. (Lundgren Dir. Ex. at pp. 110-128).

       211.    Of the city pairs on which Plaintiffs have flown or will fly in the future, post-

merger concentration levels are presumptively illegal, average airfares have increased, and

passenger traffic has declined on 57 out of 204 of them. (See Table D, attached hereto, Table D

cross-references data from the Lundgren Dir. Ex. at 110-128, Plaintiffs written direct

examinations and PX-149).

       212.    According to Dr. Carlton, this analysis shows anticompetitive effects in these city

pair relevant markets. (Carlton Dir. Ex. ¶ 37).

               G.       The Merger Threatens to Decrease Service at the Combined Entities’
                        Smaller Hubs



                                                  40
13-01392-shl      Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                          Pg 51 of 145



        213.    It is likely that post-merger, American will reduce service at some of the

combined airlines’ nine hubs. For example, Defendants’ own internal documents admit that it is,

“Highly unlikely that the combined airline would continue to create five large East Coast

operations, particularly given CLT status as over scale, connect hub…Combined entity would

likely re-distribute and reduce capacity to maximize profitable flying.” (PX-043 at p. 18 of 33

and PX-045 at p. 38 of 45).

        214.    US Airways predicted that after a merger, the Phoenix hub may not be needed

after a merger. (PX-014, p. 22 of 24).

        215.    Post-merger, Delta/Northwest

                                                                      . (Casey Depo. (10/14/13)

131:14-132:18 and 134:14-135:13).

        216.    Post-merger, American                                                      . (Nocella

Depo. (4/7/17) 110:22-111:15).

        217.    Decreases in service have already been reported by Phoenix Sky Harbor

International Airport, as predicted. (See PX-112 (reporting decrease of 1.6% in passengers, p. 1;

reporting departures down 8.1% and elimination of nonstop service and reduction of service to

numerous cities, p. 6, reporting fares have not fallen in line with rest of industry, p. 7)).

                H.      Fees Have Increased Post-Merger

        218.    There has been an increase in the fees associated with the cost of a ticket since the

merger. (Talewsky Dir. Ex. ¶¶ 21, 22, 23; Jolly Dir. Ex. ¶¶ 9; Stansbury Dir. Ex. ¶ 8, 21, 23; Fry

Dir. Ex. ¶ 7; Rubinsohn Dir. Ex. ¶ 9; Russell Dir. Ex. ¶ 12; Garavanian Dir. Ex. ¶ 19).




                                                  41
13-01392-shl         Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                          Pg 52 of 145



         219.   Since the merger, American has imposed a new seat assignment fee that did not

exist before the merger, which now ranges from about $14 to $280. (Talewsky Dir. Ex. ¶¶ 21;

Jolly Dir. Ex. ¶ 9, 21, 23, 24; Russell Dir. Ex. ¶ 12; Garavanian Dir. Ex. ¶ 18, 19).

         220.   Since the merger, other carriers have matched American’s baggage fee, including

Jet Blue. (Talewsky Dir. Ex. ¶ 25).

         221.   Since the merger, American, United, and Delta have increased baggage fees from

$25 to $30. (Fry Dir. Ex. ¶ 8; Rubinsohn Dir. Ex. ¶ 9; Russell Dir. Ex. ¶ 12; Garavanian Dir. Ex.

¶ 19).

         222.   These reported increases in fees are corroborated by Defendants’ evidence.

         223.   According to the demonstrative in Heather Garboden’s testimony, American’s

TRASM (a measurement that includes fares plus all fees associated with the price of a ticket) in

2017 was about 100 percent of its TRASM in 2013, or virtually the same. (Garboden Dir. Ex. ¶

Table 8). According to Mr. Kasper’s demonstrative, average fares over that same time period

have decreased about 11 percent from 2013 to 2017. (Kasper Dir. Ex. Table 7). Thus, in order

for TRASM to have remained flat, all of the fees associated with the price of a ticket increased

by the same percentage that average fares decreased, or about 11 percent from 2013 to 2017, as

reported by Mr. Kasper.

         224.   These increases in fees are consistent with the presumed anticompetitive effects

on the relevant city pairs identified by Plaintiffs.

                I.       Decreased Quality of Service

         225.   Since the merger there has been a decrease in the quality of service offered by

American. (Talewsky Dir. Ex. ¶¶ 26, 27, 28, 29, 37; Jolly Dir. Ex. ¶ 21; Stansbury Dir. Ex. ¶¶

19, 20; Fry Dir. Ex. ¶ 7; Rubinsohn Dir. Ex. ¶¶ 15, 16).



                                                  42
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                         Pg 53 of 145



       226.    The quality of American’s AAdvantage Program has declined since the merger.

(Jolly Dir. Ex. ¶ 15; Stansbury Dir. Ex. ¶ 25; Rubinsohn Dir. Ex. ¶¶ 9, 10; Russell Dir. Ex. ¶ 13;

Garavanian Dir. Ex. ¶ 17; Trial Tr. 124:5-125:7, 175:3-175:22 (Rubinsohn, Russell).

       227.    After the merger, when American combined its AAdvantage program with US

Airways’ frequent flyer program, many members lost their Elite Status because American did not

expand its top 3 percent Elite category, even though the number of frequent flyers nearly

doubled. (Jolly Dir. Ex. ¶¶ 15).

       228.    After the merger, the availability of frequent flyer seats through American’s

AAdvantage program has been reduced substantially. (Jolly Dir. Ex. ¶¶ 19; Stansbury Dir. Ex. ¶

25; Rubinsohn Dir. Ex. ¶ 10; McCarthy Dir. Ex. ¶ 23(iv); Trial Tr. 124:5-125:7, 175:3-22

(Rubinsohn, Russell).

       229.    Since the merger, it is no longer possible to check bags through to a final

destination when flying on two different airlines. Before the merger, interline baggage transfer

through to a final destination was done at no cost to consumers by American for years. Since the

merger, consumers must pick up and re-check bags on each airline and pay twice as much in

baggage fees. (Jolly Dir. Ex. ¶¶ 10; Rubinsohn Dir. Ex. ¶ 11; Russell Dir. Ex. ¶ 14).

       230.    American’s customer service has decreased since the merger, often with fewer or

no representatives available to assist with immediate customer service issues on site. (Talewsky

Dir. Ex. ¶¶ 26, 27 (no availability of representatives on site); Jolly Dir. Ex. ¶ 21 (reporting verbal

abuse by flight attendant); Stansbury Dir. Ex. ¶¶ 19, 20 (no availability of representatives on

site); Rubinsohn Dir. Ex. ¶ 15; McCarthy Dir. Ex. ¶ 24; Garavanian Dir. Ex. ¶ 16).




                                                 43
13-01392-shl        Doc 273    Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                          Pg 54 of 145



       231.    The quality of food served on flights has diminished since the merger, “cold

snacks” are often now served instead of a “hot meal.” (Talewsky Dir. Ex. ¶ 28; Stansbury Dir.

Ex. ¶ 21; Garavanian Dir. Ex. ¶ 19).

               J.       Anticompetitive Effects - Conclusion

       232.    The merger has resulted in a substantial increase in market share for American in

the relevant city pair markets identified in Table A, attached hereto.

       233.    This substantial market share increases American’s market power in these

relevant city pair markets.

       234.    Anticompetitive effects are presumed in the city pair markets identified in Table

A, attached hereto, including increases in prices and deterioration of service. This is illustrated

by the post-merger increase in average airfares in the city pair markets identified in Table B,

passenger traffic decline in Table C, combined fare increases and passenger decreases on city

pairs in Table D, and increases in ancillary fees.

       235.    It is highly likely that those price increases will continue in the future, since no

competitive force has entered those city pair markets since the merger to counteract these price

increases or halt the increases in ancillary fees.

       236.    Quality of service has deteriorated since the merger, in that customer service has

diminished, American’s AAdvantage member program is less valuable, service of food on flights

has been downgraded or eliminated altogether.

       VII.    DEFENDANTS HAVE NOT OVERCOME THE STRONG
               PRESUMPTION AND ADDITIONAL EVIDENCE OF
               ANTICOMPETITIVE EFFECTS

               A.       Defendants’ Efficiencies Claims Are Not Merger-Specific




                                                     44
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 55 of 145



        237.    Through the merger, Defendants sought to increase the size of their network to

attract more business travelers. (Trial Tr. 31:6-10, 44:4-8, Defendants’ Opening Statement).

        238.    High value customers are business customers who tend to buy higher value

products, including first-class product and late booking. (Horton Depo. (9/20/13) 16:2-6).

        239.    Defendants argue that the merger’s network efficiencies have so expanded output

that it outweighs any anticompetitive effects. (Carlton Dir. Ex. ¶¶ 24, 25).

        240.    As discussed below in the Conclusions of Law section, the efficiencies must be

merger specific—that is, “they must be efficiencies that cannot be achieved by either company

alone because, if they can, the merger’s asserted benefits can be achieved without the

concomitant loss of a competitor.” F.T.C. v. H.J. Heinz Co., 246 F.3d 708, 722 (D.C. Cir. 2001).

                         1.    The Merger Was Not Necessary for Defendants to Continue
                               Competing in the Relevant Markets Because Before the
                               Merger, American and US Airways Had Viable Standalone
                               Plans for Growth That were Abandoned Post-Merger

        241.    Beginning in 2005, the United States’ airline industry began engaging in a

practice known as capacity discipline or capacity restraint or capacity rationalization. (PX-027,

pp. 13-14 of 37; PX-36, p. 9 of 27; PX-43, p. 19 of 33; PX-058, pp. 27, 33, 39 of 46; Casey

Depo. (10/4/13) 242:4-19).

        242.    Capacity discipline, sometimes referred to as capacity restraint or rationalization

of capacity, refers to                                                          . (Casey Depo.

(10/4/18) 232:12-233:5).

        243.    While American was in bankruptcy, it announced a standalone plan. (Goulet

Depo. (9/12/13) 25:8-17, 58:22-60:3; Horton Depo. (9/20/13) 44:11-45:15; Vahidi Depo.

(9/25/13) 243:25-244:9).




                                                 45
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                         Pg 56 of 145



       244.     Under American’s standalone plan, it projected

                                                                                  .” (Vahidi

Depo. (1/22/14) 157:17-158:2).

       245.     The standalone plan included four primary revenue components, including (1)

joint business agreements; (2) codeshare; (3) gauge changes (new optimized fleet); and (4)

product improvements to improve inflight experience. (PX-058 at p. 5 of 46).

       246.     American viewed its standalone plan as “position[ing] the company for long-term

success.” (PX-43 at p. 3 of 33).

       247.     Under American’s standalone plan, it was “already on a path to becoming a

highly successful independent carrier.” (PX-43 at p. 33 of 33).

       248.     Under American’s standalone plan, revenue and operational performance were

improving significantly. (PX-43 at p. 4 of 33).

       249.     American’s standalone plan, “fully address[ed] sources of historical

underperformance” including “labor costs” and “operational constraints.” (PX-43 at p. 4 of 33).

       250.     American’s standalone plan would have allowed it to

                                                                     (Goulet Depo. (9/12/13)

102:3-103:2).

       251.     Implementation of American’s standalone plan would have allowed American to

                                       . (Goulet Depo. (9/12/13) 73:15-20).

       252.     American had a very

                                      (Goulet Depo. (9/12/13) 108:19-109:9; Vahidi Depo.

(9/25/13) 344:19-345:3; Horton Depo. (12/12/13) 27:17-24).




                                                  46
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                         Pg 57 of 145



       253.    American’s then Chairman and CEO Tom Horton in July 2012 said, “This

company is going to be very successful. I think we have a very powerful company coming out

of restructuring…” (Horton Depo. (12/12/13) 134:4-15, PX-50 and see Horton Depo. (12/12/13)

255:10-256:14).

       254.    Mr. Horton acknowledged that,



                                          (Horton Depo. (12/12/13) 137:16-22).

       255.    If the standalone plan was implemented,



                                                                      . (Goulet Depo.

(9/12/13) 215:3-217:3).

       256.    Under American’s standalone plan,                                 . (Goulet Depo.

(9/12/13) 76:18-77:7).

       257.    Under American’s standalone plan, it intended to grow American’s capacity 20

percent by 2017. (PX-058, p. 27 of 46; Goulet Depo. (9/12/13) 67:13-68:5 and 153:7-155:5;

Horton Depo. (9/20/13) 59:25-60:4; Horton Depo. (12/12/13) 167:3-11; Vahidi Depo. (1/22/14)

15:6-16:8 and 264:10-23).

       258.    The 20 percent capacity growth in American’s standalone plan

                         (Vahidi Depo. (1/22/14) 34:10-17).

       259.    Under American’s growth plan, by 2017, 20 percent of American’s capacity

would have been “new flying” including new “markets or frequencies.” (PX-058, p. 27 of 46).

       260.    Under American’s 20 percent growth plan, “Growth ASMs” would account for

“20% of capacity by 2017.” (PX-058 at p. 45 of 46).



                                                47
13-01392-shl      Doc 273    Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                        Pg 58 of 145



       261.     American’s 20 percent growth plan included

          (Vahidi Depo. (1/22/14) 23:2-23).

       262.     US Airways publicly

                                                                    (Horton Depo. (12/12/13)

53:11-14 and 53:16-54:2).

       263.     One such

                       Horton Depo. (12/12/13) 56:10-15). Mr. Parker’s trial testimony that US

Airways’ view that American’s 20 percent growth plan “seemed like a reasonable standalone

plan” is contradicted by the testimony of Mr. Horton and is not credible. (Trial Tr. 393:20-394:8,

Parker). In addition, Mr. Parker’s testimony lacks credibility overall because in the past, he has

urged “saying” whatever is necessary to “get [a merger] approved.” (PX-002 at p. 1 of 4).

       264.     US Airways viewed “more capacity via new markets, frequency growth or larger

planes” as “tend[ing] to dilute RASM.” (PX-058, at p. 19 of 46 and see PX-058, at p. 27 of 46).

       265.     US Airways viewed American’s 20 percent growth plan as “forecasting

unprecedented industry and internal capacity growth, which will impose a strong negative impact

to their RASM.” (PX-058, at p. 41 of 46 and see PX-058 at p. 45 of 46).

       266.     American’s 20 percent growth plan “deviat[ed] from industry practice with a high

assumed growth rate…” (PX-058, p. 27 of 46; Goulet Depo. (9/12/13) 159:22-160:18).

       267.     US Airways viewed American’s 20 percent growth plan as “revers[ing] industry

capacity trends.” (PX-058, p. 33 of 46).

       268.     US Airways viewed American’s 20 percent growth plan as “high risk.” (PX-058,

p. 27 of 46).




                                                48
13-01392-shl      Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                          Pg 59 of 145



       269.     US Airways viewed American’s 20 percent growth plan as “industry

destabilizing” because “other[] [airlines] may react to AMRs plans with their own enhanced

growth plans.” (PX-058, pp. 27 and 33 of 46).

       270.     US Airways viewed American’s 20 percent growth plan as

“unprecedented…internal capacity growth.” (PX-058, p. 41 of 46).

       271.     US Airways viewed a merger with American as a lower risk alternative to

competing through organic growth. (PX-058 at p. 33 of 46).

       272.     US Airways had its own independent plan. By contrast, US Airways planned to

return to “modest capacity growth.” (PX-058, p. 41 of 46).

       273.     By contrast, US Airways planned

(Nocella Depo. (10/4/13) 205:8-11; Goulet Depo. (9/12/13) 153:7-11).

       274.     US Airways’                                                . (Casey (10/4/13) 70:12-

22; Nocella (10/4/13) 207:13-208:14).

       275.     Many of Defendants’ claimed

                                                          . (Vahidi Depo. (9/25/13) 349:17-25).

                       2.      Post-Merger, American Grew Less Than Any Other Carrier

       276.     Since the merger, American has grown 8.5%, including domestic and

international capacity, well below American’s 20 percent target and US Airways’

              (Trial Tr. 1134:21-1135:4, Garboden; Garboden Dir. Ex. p. 12, Table 4 showing

2018 year-end total ASMs as 286,096 million; and PX-147, AAG 10-K at p. 76 of 325, showing

2018 year-end total AAG ASMs—domestic and international—as 282,054 million).

       277.     Mr. Kasper incorrectly testified that American “fell a little bit short” of their 20

percent growth plan, in that 8.5 percent is well short of 20 percent. (Trial Tr. 1059:14-21,

Kasper). Dr. Carlton incorrectly testified that Ms. Garboden’s Table 4 included only domestic
                                                  49
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06         Main Document
                                         Pg 60 of 145



ASMs. (Trial Tr. 1334:7-1335:6, Carlton; and Trial Tr. 1134:21-1135:4, 1136:9-1138:4,

Garboden (testifying that American grew 8.5% from 2013 to 2018); Garboden Dir. Ex. p. 12,

Table 4 showing 2018 total year-end total ASMs as 286,096 million; and PX-147, AAG 10-K at

p. 76 of 325, showing 2018 total year-end AAG ASMs—domestic and international—as 282,054

million).

       278.    From 2013 to 2018, U.S. carriers grew as follows:

       American—8.5%

       Delta—13.5%

       United—11.7%

       JetBlue—41%

       Southwest—23.5%

       Spirit—162.7%

       Alaska—43.1%

(Trial Tr. 1134:22-1136:8, Garboden).

       279.    American has grown less than any other major domestic carrier post-merger.

(Trial Tr. 1136:9-17, Garboden).

       280.    Airlines use                                                          . (Horton

Depo. (12/12/13) 86:15-25).

       281.    The United States’ increase in GDP from 2013 to 2018 was 14.8 percent.1



1
 Defendants’ counsel, Mr. Wall, referenced gross domestic product or GDP growth in Opening
Statements, post-merger (2014-2018) as 12.5%. (Trial Tr. (3/11/19) 50:17-23, Defendants’
Opening). Plaintiffs hereby request that this Court take judicial notice of GDP from 2013-2018,
which can be “accurately and readily determined” and taken at “any stage of the proceeding.”
See https://www.whitehouse.gov/articles/2018-banner-year-u-s-economy/, Figure 2, Source:
Office of Management and Budget, Bureau of Economic Analysis, and CEA calculations, last
accessed 4/14/19.
                                               50
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                        Pg 61 of 145



       282.    At 8.5 percent, American grew well below GDP from 2013 to 2018. (FOF, ¶¶

276, 281).

       283.    Projected revenue synergies

              (Vahidi Depo. (9/25/13) 265:19-25).

       284.

                                             . (Vahidi Depo. (1/22/14) 35:25-36:19). Thus, post-

merger, the combined American grew at less than half of its projected pre-merger estimates.

       285.    American’s sluggish post-merger growth is explained by its own internal analysis.

By way of example, an internal American document explains that post-merger, airlines cut

capacity or grow more slowly than the rest of the industry:




(PX-43 at p. 19 of 33 and see similar chart, PX-45 at p. 37 of 45).




                                                51
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                         Pg 62 of 145



       286.    American’s internal document predicts that it is, “Unlikely that combined US

Airways/American would pursue growth in line with industry.” (PX-43 at p. 19 of 33 and PX-45

at p. 37 of 45). In 2013, when Mr. Horton was asked

                                                   (Horton Depo. (12/12/13) 216:14-19). Five

years post-merger, it is evident that American did not grow in line with the rest of the industry.

       287.    American’s own internal analyses contradict the testimony of Dr. Carlton who

concluded that Delta/Northwest and United/Continental mergers “did not generate

anticompetitive…output reductions.” (See supra, FOF at ¶¶ 285, 286 and Dr. Carlton Dir. Ex. ¶

23).

                       3.     American’s Increase in Capacity Is More Likely the Result of
                              Macroeconomic Conditions, Not the Merger

       288.    Defendants’ expert Dr. Carlton claims that total output is a more appropriate

focus to analyze a merger’s competitive effects than is price. (Carlton Dir. Ex. ¶ 13). But Dr.

Carlton’s own testimony claims that capacity trends before the AA/US merger were “associated

with poor macroeconomic conditions, not with…airline mergers.” (Carlton Dir. Ex. ¶ 22).

       289.    According to Defendants’ expert, Mr. Kasper, the converse is true—increases in

capacity are closely related to positive macroeconomic conditions. (See Kasper Dir. Ex. ¶ 9,

“And since 2013, as the U.S. economy has strengthened and demand for air travel increased,

each of the legacy carriers has increased capacity. Between 2013 and FYE 2018 Q2, the number

of domestic passengers increased by over 100 million.”) Thus, the strengthening of the U.S.

economy from 2013 to 2018—a factor unrelated to the merger—has caused increases in

capacity.

                       4.     Under American’s Standalone Plan, It Planned to Increase Its
                              Network Through Code Sharing



                                                 52
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                         Pg 63 of 145



       290.     Before the merger, American planned to increase its network through reciprocal

code-sharing agreements on non-overlapping domestic routes and joint business agreements.

(PX-43 p. 9 of 33).

       291.     American Airlines had a




           (Horton Depo. (2/20/13) 81:16-19; 82:4-22; 87:4-16; 89:1-8; 96:4-22).

       292.     A key



                                                                                    . (Goulet

Depo. (9/12/13) 62:12-64:6 and 133:11-17).

       293.     American’s standalone plan included



           (Goulet Depo. (9/12/13) 64:7-65:4).

       294.     American had a plan to



                                                                  (Goulet Depo. (9/12/13) 100:24-

101:19).

       295.     Code share agreements between American and other airlines



                                                      (Goulet Depo. (9/12/13) 157:13-19).

       296.     American could have

                         (Horton Depo. (12/12/13) 71:16-72:17).



                                                 53
13-01392-shl         Doc 273       Filed 04/16/19 Entered 04/16/19 02:01:06        Main Document
                                              Pg 64 of 145



                          5.        American Had Already Ordered New Aircraft, Before the
                                    Merger Was Announced

         297.      Defendants’ claim that the merger enabled American to improve its fleet is not

true. (Trial Tr. 49:3-5, Defendants’ Opening).

         298.      Before the merger, American had already planned to “shift to regional flying and

right-sizing aircraft to match market characteristics, increase frequency and improve feed.” (PX-

43, p. 9 of 33).

         299.      While in bankruptcy, American placed the

                                                                                          . (Horton

Depo. (12/12/13) 48:18-49:13; Goulet Depo. (9/12/13) 14:14-23; Vahidi Depo. (1/22/14) 76:6-

77:3).

         300.      As part of its standalone plan, American planned to

                               (Goulet Depo. (9/12/13) 63:6-13).

         301.      American’s

                          (Horton Depo. (12/12/13) 52:2-7; Goulet Depo. (9/12/13) 70:13-20).

         302.      US Airways estimated that

                                                                     (PX-058 at p. 29 of 46).

                          6.        Under American’s Standalone Plan, it Had Already Planned to
                                    Increase Departures and Add Service to New Cities

         303.      American’s standalone plan included

                     (Vahidi Depo. (1/22/14) 91:3-92:9 and 93:10-20 and 156:23-157:8).

         304.      Under its standalone plan, American

                    (Goulet Depo. (9/12/13) 137:17-22).

         305.      Under its standalone plan, American



                                                     54
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                        Pg 65 of 145



                                                    . (Goulet Depo. (9/12/13) 137:7-10).

       306.    Under its standalone plan,

                    (Goulet Depo. (9/12/13) 137:23-138:7).

       307.    Under its standalone plan, American planned to

                                                                        (Goulet Depo. (9/12/13)

137:11-16).

       308.    Under its standalone plan,

                  (Goulet Depo. (9/12/13) 138:8-10).

       309.    Before the merger, under its standalone plan,



         (Vahidi Depo. (1/22/14) 96:2-5).

                      7.      Before the Merger, American Was Already Increasing Its
                              Corporate Business

       310.    Defendants’ claim that the merger was necessary to increase the scope of its

network to attract corporate business is unfounded. (Trial Tr. 31:6-10, 44:4-8, Defendants’

Opening Statement).

       311.    Before the merger, American was already increasing its corporate business. (PX-

43 p. 6 of 33, “Since December, corporate account wins and renewals have increased year over

year.” Goulet Depo (9/12/13) 228:23-229:2; Horton Depo. (9/20/13) 170:9-171:9).

       312.    From November 2011 to March 2012, American secured over 40 corporate

“deals,” including with Bank of America, Novartis, Black Rock, Honda, Wells Fargo, eBay, and

IBM. (PX-31, pp. 1-3 of 5 and PX-036 at p. 25 of 27).

       313.    In March 2012, American acknowledged that, “[B]ased on industry data (QSI),

American continues to get more than its fair share of corporate revenue and customers,

                                               55
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                        Pg 66 of 145



demonstrating the strength of [American’s] network, products and services, frequent flyer

program, and overall value proposition.” (PX-31, p. 3 of 5).

       314.    Before the merger, American was

                                                     (Goulet Depo. (9/12/13) 247:4-13).

       315.    Under the standalone plan,

                           (Goulet Depo. (9/12/13) 229:3-11 and 230:12-23).

       316.    Internal analysis establishes that American viewed US Airways network as “…a

domestic network not well suited for corporate America...” because US Airways hubs were only

home to 29 Fortune 500 companies. (PX-43 at p. 27 of 33; Goulet Depo. (9/12/13) 319:12-

320:23; PX-049 at p. 32 of 115). By contrast, American’s standalone plan would be successful

because American’s hubs are located in cities where 145 Fortune 500 companies are located.

(Goulet Depo. (9/12/13) 148:20-25 and 149:4-11; PX-49, p. 6 of 115; PX-049 at p. 32 of 115).

                      8.      Defendants Did Not Reach the Efficiencies Predicted in Dr.
                              Carlton’s 2013 Prospective Study

       317.    Dr. Carlton’s 2013 prospective analysis claimed that the merger would cause an

increase in traffic on American of 2.9 million passengers per year. (Carlton Dir. Ex. ¶ 28).

Based on this analysis, Dr. Carlton projected consumer benefits to be over $900 million per year.

(Carlton Dir. Ex. ¶ 31). Heather Garboden’s testimony establishes that American never achieved

those numbers post-merger, having increased passengers by a total of only 9 million since the

merger. (Garboden Dir. Ex. p. 11 at Table 3). Thus, Dr. Carlton’s projected consumer benefits

offer an inaccurate account of the merger’s benefits to consumers.

                      9.      Defendants’ Efficiencies Are Not Related to Any City Pair
                              Market at Issue in this Case




                                                56
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                         Pg 67 of 145



       318.    Defendants have not rebutted the presumption with respect to any specific city

pair relevant market identified by Plaintiffs.

       319.    Dr. Carlton’s testimony regarding his prospective study and its estimate of

“net consumer benefits” does not establish net consumer benefits with regard to any specific

relevant city pair market at issue in this case. (Carlton Dir. Ex. ¶ 33).

       320.    Dr. Carlton’s testimony regarding his retrospective merger analysis discusses the

overlapping non-stop routes between the parties with no other major competitor or one major

competitor. (Carlton Dir. Ex. ¶ 37, 41).

       321.    Before the merger, American and US Airways overlapped on 12 nonstop

overlapping routes or city pairs. (Horton Depo. (12/12/13) 64:20-23; Nocella Depo. (10/4/13)

43:7-43:16; Kirby (10/10/13) 42:7-10 and 42:13-17; Horton Depo. (9/20/13) 32:11-14; PX-90, p.

2 of 31). Thus, the conclusions Dr. Carlton drew from his 2016 analysis of Defendants’

overlapping nonstop routes were based upon no more than 12 city pair markets, none of which

are specifically identified by Dr. Carlton.

       322.    Dr. Carlton’s conclusion that the merger reduced average fares by 12.3 percent is

limited to no more than the 12 nonstop city pairs in which Defendants competed pre-merger.

(Carlton Dir. Ex. ¶ 43 and FOF, ¶ 321).

       323.    Of the 12 nonstop overlapping city pairs on which Defendants competed before

the merger, only six are at issue in this case: Charlotte-Dallas/Fort Worth; Charlotte-Miami;

Dallas-Phoenix; Los Angeles-Phoenix; Chicago-Phoenix; Chicago-Phoenix. (PX-90 at p. 22 of

31; Table A; PX-149). Because Dr. Carlton does not identify the overlapping nonstop routes he

analyzed, it is unknown whether his analysis included any of these city pairs.




                                                 57
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                         Pg 68 of 145



       324.    Dr. Carlton’s testimony does not discuss in detail his 2016 analysis of connecting

city pairs, including failing to specifically identify the connecting city pairs he analyzed.

(Carlton Dir. Ex. ¶ 41).

       325.    Dr. Carlton did not testify that the merger was procompetitive as to connecting

city pairs, rather he concluded that he found “no evidence of anticompetitive effects” in

unidentified connecting city pair relevant markets. (Carlton Dir. Ex. ¶ 44).

       326.    Portions of Dr. Carlton’s study “pool the information from each of the three

legacy of mergers” and is not limited to the analysis of the American-US Airways merger.

(Carlton Dir. Ex., ¶ 42).

       327.    Dr. Carlton’s study did not analyze all 1,008 city pair relevant markets identified

in Plaintiffs’ First Amended Complaint or all 298 city pairs identified by Plaintiffs in this case,

limiting his study to unidentified “overlap routes with no major competitor or only one major

competitor.” (Carlton Dir. Ex. ¶ 37).

       328.    Further, Dr. Carlton’s analysis calculating average fares and traffic growth,

weighted by traffic across 298 city pairs, is insufficient to rebut the presumption of illegality that

attaches to each city pair. (Carlton Dir. Ex. ¶ 69-70).

                       10.     American’s Internal Analysis Suggests that US Was a
                               Disruptive Presence

       329.    Dr. Carlton’s claim that US Airways was not a disruptive presence in the airline

industry (Carlton Dir. Ex. p. 30) is contradicted by Defendants’ internal documents and

admissions. (PX-43 at p. 30 of 33, “As a result, US appears to frequently undercut in order to fill

planes (even when fares are highest);” Casey Depo. (10/4/13) 57:11-22). Thus, American, US

Airways’ competitor, viewed US Airways as a disruptive presence before the merger.




                                                  58
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                         Pg 69 of 145



               B.      Five Years Post-Merger, Entry in the Relevant City Pair Markets is
                       Not Timely or Likely

       330.    There has not been a successful new major entrant into the domestic airline

passenger industry since 2007 when Virgin America started. (Kasper Dir. Ex. p.19; Trial Tr.

1041:10-1042:7, Kasper).

       331.    Of the 24 LCCs that were in the domestic U.S. market during the period between

1990 through the second quarter of 2018, the vast majority, 17 LCCs, no longer continue in

business. (Trial Tr. 1043:18-1046:22, Kasper).

       332.    LCCs that operated in the U.S. in the period between 1990 through the second

quarter of 2018 which are no longer in business are National, Morris, AccessAir, Pro Air,

AirTran, Reno Air, Valujet, ATA, Eastwind, Vanguard, Skybus, Virgin America, Western

Pacific, Air South, Midway, Kiwi, and Independence Air. (Trial Tr. 1043:18-1046:17, Kasper).

       333.    Of the 24 LCCs that were in the domestic U.S. market during the period between

1990 through the second quarter of 2018, only six or seven survive. They are Southwest,

JetBlue, Spirit Air, Sun Country, Allegiant and Frontier, or seven, if Alaska is considered an

LCC after its merger with Virgin America in 2017. (Kasper Dir. Ex. 13 (Demonstrative 3);

Trial Tr. 1043:18-1046:22, Kasper).

       334.    Barriers for new airlines to enter any of the relevant markets in the United States

are prohibitively high because of the inability of a new airline to cover its cost of capital. (PX-

85 p.43 of 44 (Parker Senate Committee Testimony); Trial Tr. 1093:9-1094:8, Kasper).

       335.    In the three years following the merger,

                                                       (Nocella Depo. (4/7/17) 47:7-8; 47:11-25).

       336.    The domestic airline industry had record profits in 2015 and in 2016 it again had

record profits of approximately $20 billion. (Trial Tr. 1080:19-1081:25, Kasper).

                                                  59
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                        Pg 70 of 145



       337.    The domestic airline industry and American also had highly profitable years in

2017 and 2018, despite higher fuel costs. (PX-147 (American Airlines Group Form 10-K

(2/25/19)) pp.78, 107, 109 of 325).

       338.    Fuel costs were on average approximately 33 percent higher in 2018 as

compared to 2017. The average daily spot price for Brent crude oil during 2018 was $72 per

barrel as compared to an average daily spot price of $54 per barrel during 2017. On a daily

basis, Brent crude oil prices fluctuated during 2018 between a high of $86 per barrel to a low of

$50 per barrel, and closed the year on December 31, 2018 at $54 per barrel. PX-147 (American

Airlines Group Form 10-K (2/25/19)) p.78 of 325.

       339.    In 2018, with respect to revenue, the domestic network airlines reported positive

unit revenue growth driven by strong demand and higher yields as airlines attempted to pass

along the cost of rising fuel prices to consumers. PX-147 (American Airlines Group Form 10-K

(2/25/19)) p.78 of 325).

       340.    American, along with the other domestic network airlines, offset increased fuel

costs in part by passing along the additional cost to consumers. PX-147 (American Airlines

Group Form 10-K (2/25/19)) pp.107, 109 of 325.

       341.    In 2014, when fuel costs dropped dramatically following the merger, American’s

CEO Douglas Parker announced that the company would continue to price fares as if fuel had

remained at $100 per barrel and would not pass the savings on to consumers, but would instead

keep the approximately $5 billion in savings which, its CFO said, went straight to “bottom line”

profits. PX-106 (Q4 2014 Earnings Call Transcript (1/27/15)) pp.5-6, 9.

       342.    In 2016, jet fuel costs decreased by approximately 50 percent from what they had

been in 2014. Trial Tr. 1082:3-13, Kasper.



                                                60
13-01392-shl        Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                           Pg 71 of 145



       343.       American expected its profit margin in the first quarter of 2015 to be between 13

and 15 percent, an approximately 1,000 basis point improvement from the first quarter of 2014,

which was the quarter immediately following the merger. (PX-106 (Q4 2014 Earnings Call

Transcript (1/27/15)) pp.9- 10)

       344.       The lack of successful and effective entry in the face of non-transitory increases

in the margins earned on products in the relevant market is strong evidence that successful entry

is slow or difficult in the domestic airline industry. (PX-148 (Merger Guidelines § 9) p. 31 of

37).

       345.       Since successful entry into the market has not occurred since 2007, entry cannot,

therefore, be considered timely, likely, and sufficient in magnitude, character, and scope to deter

or counteract the anti-competitive effects of the merger. (PX-148 (Merger Guidelines § 9) p. 29

of 37; PX-149).

       346.       There is no evidence that new entry will satisfy the conditions of timeliness,

likelihood, and sufficiency such that the presumption of the merger’s illegality can be

overcome and, therefore, it must be found that they will not. (PX-148 (Merger Guidelines §

9) p. 31 of 37)

                  C.     Smaller Communities Have Been Injured by Higher Airfares Because
                         of the Merger Which Will Not be Corrected by Entry of LCC’s

       347.       In city pair markets which involve a smaller city with a smaller number of

passengers, LCCs cannot compete effectively because smaller cities are typically connecting

flight markets, where most flights are through a connection which is served by a legacy network

carrier such as American. (Trial Tr. 935:25-937:20; PX-090, GAO Report - Issues Raised by the

Proposed Merger of American Airlines and US Airways (6/19/13)) p.3 of 31).

       348.       There has been no major entry into the domestic passenger airline market


                                                   61
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 72 of 145



since 2007, much less entry into the relevant city pair markets, which has been rapid enough

that customers have not been significantly harmed by the merger. (PX-148, Merger

Guidelines § 9.1) p.32 of 37).

       349.    As a result of the merger, service has been – and will likely continue to be

       – reduced to small- and mid-sized communities in the U.S. (PX-88, MIT White Paper #

2, June 2013, p.22 of 37).

       350.    Airfares for consumers in small- mid-sized communities in the U.S. have risen

and are reasonably expected to continue to rise as a result of the merger. (PX-92, MIT White

Paper # 3, Aug. 2013, pp. 3-4 of 34).

       351.    Smaller communities served by regional carriers are facing pilot shortages as

pilots move to network carriers. (PX-087, MIT Report # 1, May 2013, p.18 of 34).

       352.    The study by defendants’ expert, Dr. Ordover, focuses on airfares in the “Top

Routes” in the national market, thus making it clear that the presumed harm caused by this

merger in the smaller city pair markets that are relevant markets in this case has not been

considered, much less rebutted, by the defendants. (Ordover Dir. Ex. Exhibit A,

Demonstratives 9, 10, 11).

       353.    Even if new LCCs were to enter the domestic airline industry, which has not

occurred since 2007, their entry would be insufficient to overcome the harm in the relevant

city pairs because the business plans of LCCs require that they fly point-to-point to larger

markets and not to the smaller city pairs that are relevant markets in this case and they are,

therefore, subject to constraints that would limit their competitive effectiveness in many of the

relevant city pair markets. (PX-148, Merger Guidelines § 9.3, p.32 of 37).

       354.    From 1979 through 2012, there have been at least 194 airline bankruptcies, most



                                                 62
13-01392-shl      Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                          Pg 73 of 145



of which affected small airlines that were eventually liquidated. (PX-090 (GAO Report - Issues

Raised by the Proposed Merger of American Airlines and US Airways (6/19/13)) p.6 of 31).

        355.    New entry is not likely because, as American’s CEO admitted, there is an inability

on the part of new entrants to cover their cost of capital. Moreover, the significant risks that the

entrant’s costs of entry would not be recovered if the entrant later exits militates against new

entry. (PX-148 (Merger Guidelines § 9.2) p.32 of 37).

                D.      The Testimony of Dr. Ordover is Completely Insufficient to Overcome
                        the Presumed Likelihood of Coordinated Activity Among the Network
                        Airlines, Especially Given Their History of Such Activity Both Before
                        and After the Merger

        356.    The Department of Justice’s Horizontal Merger Guidelines are intended to

address the concern that a merger is going to reduce a number of firms and potentially increase

concentration as to create risks that the firms will be able to coordinate their activities better.

(Trial Tr. 1143:16-1144:18, Ordover).

        357.    A relevant market is vulnerable to coordinated conduct following a merger if each

competitively important firm’s significant competitive initiatives can be promptly and

confidently observed by that firm=s rivals. (PX-148 (Merger Guidelines § 7.2) p.29 of 37).

        358.    Similarly, a market is more apt to be vulnerable to coordinated conduct if a firm

that first offers a lower price or improved product to customers will retain relatively few

customers thus attracted away from its rivals after those rivals respond. (PX-148 (Merger

Guidelines § 7.2) p.29 of 37).

        359.    American and other network carriers engage in

                                                                                            . (Vahidi

Depo. (9/25/13) 180:15-182:12).



                                                  63
13-01392-shl       Doc 273    Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                         Pg 74 of 145



       360.    Mr. Vahidi confirmed that a




                                                                        (Vahidi Depo. (9/25/13)

180:11-181:12).

       361.    The purpose of a

                                 Vahidi Depo. (9/25/13) 180:11-181:12)                          .

(Vahidi Depo. (9/25/13) 181:12-22).

       362.    American and other network carriers                                       . (Vahidi

Depo. (9/25/13) 180:15-182:12).

       363.    As in the case of                         , a market typically is more vulnerable to

coordinated conduct if a firm=s prospective competitive reward from attracting customers away

from its rivals will be significantly diminished by likely responses of those rivals. (PX-148

(Merger Guidelines § 7.2) p.29 of 37).

       364.    To the extent US Airways’




                       (Vahidi Depo. (9/25/13) 182:22-183:3).

       365.    A                         is more likely to result in a response from a competitor

which will diminish the rewards of the initiative if there are few significant competitors in the

market, as is the case with domestic network carriers following the merger. (PX-148 (Merger

Guidelines § 7.2) p.29 of 37).




                                                 64
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 75 of 145



        366.   Dr. Ordover’s conclusory and unsupported reliance upon the government’s

Competitive Impact Statement that the divestitures agreed to by the defendants and the

government will result in LCCs gaining access to markets to new nonstop and connecting service

to points throughout the country behind and beyond the large airports at which gates and slots

were divested does not state that service by LCCs to smaller, typically connecting, cities will

increase as a result of the merger. (Ordover Dir. Ex. ¶ 100). In fact, this was contradicted by

American’s former Vice President of Financial Planning and Analysis, Heather Garboden, who

testified that ALCCs operate a point-to-point model, which involves flying between two cities

directly typically those with enough population and local passenger air travel to sustain such

routes regardless of connecting traffic. (Garboden Dir. Ex. ¶ 8).

        367.   Dr. Ordover’s analysis addressed only the general nature or state of pricing in the

airline industry and did not focus[] on any particular [city] pair... (Trial Tr. (3/14/19) 1208:12-20,

Ordover). As such, his coordinated effects analysis is not relevant to the city pair markets in this

case.

                       1.      Dr. Ordover’s Chart’s Do Not Reflect Evidence That is
                               Relevant to this Case

        368.   Demonstrative 1a: GDS Fares - Fares for Different Departure Dates Cincinnati to

Miami does not relate to any relevant market in this case. (Ordover Dir. Ex., Exhibit A

(Demonstrative 1a)).

        369.   Demonstrative 1b: GDS Fares - Fares for Different Departure Dates Charlotte to

Syracuse does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 1b)).




                                                 65
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                         Pg 76 of 145



       370.    Demonstrative 1c: GDS Fares - Fares for Different Departure Dates Cleveland to

Pittsburg [sic] does not relate to any relevant market in this case. (Ordover Dir. Ex., Exhibit A

(Demonstrative 1c)).

       371.    Demonstrative 1f: GDS Fares - Fares for Different Departure Dates Boston to

New York does not relate to any relevant market in this case. (Ordover Dir. Ex., Exhibit A

(Demonstrative 1f)).

       372.    Demonstrative 1g: GDS Fares - Fares for Different Departure Dates Cincinnati to

Miami does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 1g)).

       373.    Demonstrative 1h: GDS Fares - Fares for Different Departure Dates Charlotte to

Syracuse does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 1h)).

       374.    Demonstrative 1j: GDS Fares - Fares for Different Departure Dates Cincinnati to

Pittsburg [sic] does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 1j)).

       375.    Demonstrative 2a: GDS Fares - Fares for Different Departure Dates Cincinnati to

Miami does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 2a)).

       376.    Demonstrative 2b: GDS Fares - Fares for Different Departure Dates Charlotte to

Syracuse does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 2b)).




                                                66
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                        Pg 77 of 145



       377.    Demonstrative 2c: GDS Fares - Fares for Different Departure Dates Cleveland to

Pittsburgh does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 2c)).

       378.    Demonstrative 2f: GDS Fares - Fares for Different Departure Dates Boston to

New York does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 2f)).

       379.    Demonstrative 2g: GDS Fares - Fares for Different Departure Dates Cincinnati to

Miami does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 2g)).

       380.    Demonstrative 2h: GDS Fares - Fares for Different Departure Dates Charlotte to

Syracuse does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 2h)).

       381.    Demonstrative 2j: GDS Fares - Fares for Different Departure Dates Cincinnati to

Pittsburgh does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 2j)).

       382.    Demonstrative 3b: GDS Fares - Fares over the Booking Cycle Cincinnati to

Pittsburgh does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 3b)).

       383.    Demonstrative 3e: GDS Fares - Fares over the Booking Cycle Houston to New

York does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 3e)).




                                                67
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                        Pg 78 of 145



       384.    Demonstrative 3f: GDS Fares - Fares over the Booking Cycle Cincinnati to

Pittsburgh does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 3f)).

       385.    Demonstrative 3j: GDS Fares - Fares over the Booking Cycle Houston to New

York does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 3j)).

       386.    Demonstrative 4a: GDS Fares - Fares over the Booking Cycle Cincinnati to

Pittsburgh does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 4a)).

       387.    Demonstrative 4e: GDS Fares - Fares over the Booking Cycle Houston to New

York does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 4e)).

       388.    Demonstrative 4f: GDS Fares - Fares over the Booking Cycle Cincinnati to

Pittsburgh does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 4f)).

       389.    Demonstrative 4j: GDS Fares - Fares over the Booking Cycle Houston to New

York does not relate to any relevant market in this case. (Ordover Dir. Ex.. Exhibit A

(Demonstrative 4j)).

       390.    Demonstrative 5b: US Airways and American Airlines Individual Ticket Prices

Boston to New York does not relate to any relevant market in this case. (Ordover Dir. Ex.

Exhibit A (Demonstrative 5b)).




                                                68
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                        Pg 79 of 145



       391.    Demonstrative 5f: US Airways and American Airlines Individual Ticket Prices

Boston to New York does not relate to any relevant market in this case. Ordover Dir. Ex. Exhibit

A (Demonstrative 5f)).

       392.    Demonstrative 5i: US Airways and American Airlines Individual Ticket Prices

Boston to Los Angeles does not relate to any relevant market in this case. (Ordover Dir. Ex.

Exhibit A (Demonstrative 5i)).

       393.    Demonstrative 5j: US Airways and American Airlines Individual Ticket Prices

Chicago to Portland does not relate to any relevant market in this case. (Ordover Dir. Test.

Exhibit A (Demonstrative 5j)).



       394.    Demonstrative 5k: US Airways and American Airlines Individual Ticket Prices

Washington, DC to San Francisco does not relate to any relevant market in this case. (Ordover

Dir. Ex. Exhibit A (Demonstrative 5k)).

       395.    Demonstrative 5l: US Airways and American Airlines Individual Ticket Prices

Los Angeles to New York does not relate to any relevant market in this case. (Ordover Dir. Ex.

Exhibit A (Demonstrative 5l)).

       396.    Demonstrative 6a: American Airlines Individual Ticket Prices New York to Los

Angeles does not relate to any relevant market in this case. Ordover Dir. Ex. Exhibit A

(Demonstrative 6a)).

       397.    Demonstrative 6b: American Airlines Individual Ticket Prices Los Angeles to

New York does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 6b).




                                               69
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                        Pg 80 of 145



       398.    Demonstrative 6i: American Airlines Individual Ticket Prices New York to

Boston does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 6i)).

       399.    Demonstrative 6j: American Airlines Individual Ticket Prices Boston to New

York does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 6j)).

       400.    Demonstrative 6k: American Airlines Individual Ticket Prices Boston to Los

Angeles does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 6k)).

       401.    Demonstrative 6l: American Airlines Individual Ticket Prices Los Angeles to

Boston does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 6l)).

       402.    Demonstrative 6m: American Airlines Individual Ticket Prices Washington, DC

to San Francisco does not relate to any relevant market in this case. (Ordover Dir. Ex.. Exhibit A

(Demonstrative 6m)).

       403.    Demonstrative 6n: American Airlines Individual Ticket Prices San Francisco to

Washington, DC does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 6n)).

       404.    Demonstrative 6o: American Airlines Individual Ticket Prices Chicago to

Portland does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 6o)).




                                                70
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                        Pg 81 of 145



       405.    Demonstrative 6p: American Airlines Individual Ticket Prices Portland to

Chicago does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 6p)).

       406.    Demonstrative 7a: Distribution of Fares Relative to Airlines Mean Fare Boston to

New York does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 7a)).

       407.    Demonstrative 8d: Distribution of Fares Relative to Airlines Mean Fare Boston to

New York does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 8d)).

       408.    Demonstrative 8e: Distribution of Fares Relative to Airlines Mean Fare Los

Angeles to New York does not relate to any relevant market in this case. (Ordover Dir. Ex.

Exhibit A (Demonstrative 8e)).

       409.    Demonstrative 8f: Distribution of Fares Relative to Airlines Mean Fare Boston to

Los Angeles does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 8f)).

       410.    Demonstrative 8g: Distribution of Fares Relative to Airlines Mean Fare

Washington, DC to San Francisco does not relate to any relevant market in this case. (Ordover

Dir. Ex. Exhibit A (Demonstrative 8g)).

       411.    Demonstrative 8h: Distribution of Fares Relative to Airlines Mean Fare Chicago

to Portland does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 8h)).




                                               71
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                        Pg 82 of 145



       412.    Demonstrative 9: Variation in Fares Across Top Routes. None of the city pairs

listed in Demonstrative 9 relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 9):

           •   Los Angeles - New York;
           •   Miami - New York;
           •   New York - San Francisco;
           •   Chicago - New York;
           •   Orlando - New York;
           •   Los Angeles - San Francisco;
           •   Las Vegas - New York;
           •   Dallas - New York;
           •   Washington, DC - Los Angeles;
           •   Atlanta - New York;
           •   New York - West Palm Beach;
           •   Washington, DC - San Francisco.


       413.        Demonstrative 10: Variation in Fares Across Top Routes. None of the city

pairs listed in Demonstrative 10 relate to any relevant market in this case. (Ordover Dir. Ex.

Exhibit A (Demonstrative 10):

           •   Los Angeles - New York;
           •   New York - San Francisco;
           •   Miami - New York;
           •   Chicago - New York;
           •   Los Angeles - San Francisco;
           •   Atlanta - New York;
           •   Orlando - New York;
           •   Washington, DC - Los Angeles;
           •   Washington, DC - San Francisco;
           •   Las Vegas - New York;
           •   Boston - San Francisco;
           •   Chicago - Los Angeles.

        414.       Demonstrative 11: Variation in Fares Across Top Routes. None of the city

pairs listed in Demonstrative 11 relate to any relevant market in this case. (Ordover Dir. Ex.

Exhibit A (Demonstrative 11):



                                                72
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                        Pg 83 of 145



           •   Los Angeles - New York;
           •   New York - San Francisco;
           •   Miami - New York;
           •   Chicago - New York;
           •   Atlanta - New York;
           •   Los Angeles - San Francisco;
           •   Orlando - New York;
           •   Washington, DC - Los Angeles;
           •   Washington, DC - San Francisco;
           •   Dallas/Fort Worth - New York;
           •   Las Vegas - New York;
           •   Chicago - Washington, DC.


       415.       Demonstrative 12a: Average Fares and Cumulative Percent of Seats Sold New

York to Los Angeles does not relate to any relevant market in this case. (Ordover Dir. Ex.

Exhibit A (Demonstrative 12a)).

       416.       Demonstrative 12b: Average Fares and Cumulative Percent of Seats Sold

Boston to New York does not relate to any relevant market in this case. (Ordover Dir. Ex.

Exhibit A (Demonstrative 12b)).

       417.       Demonstrative 12c: Average Fares and Cumulative Percent of Seats Sold

Chicago to Portland does not relate to any relevant market in this case. (Ordover Dir. Ex.

Exhibit A (Demonstrative 12c)).

       418.       Demonstrative 12e: Average Fares and Cumulative Percent of Seats Sold Los

Angeles to Boston does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit

A (Demonstrative 12e)).

       419.       Demonstrative 12f: Average Fares and Cumulative Percent of Seats Sold New

York to Boston does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 12f)).




                                               73
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                        Pg 84 of 145



         420.     Demonstrative 12g: Average Fares and Cumulative Percent of Seats Sold

Boston to Los Angeles does not relate to any relevant market in this case. (Ordover Dir. Ex.

Exhibit A (Demonstrative 12g)).

         421.     Demonstrative 12h: Average Fares and Cumulative Percent of Seats Sold

Portland to Chicago does not relate to any relevant market in this case. (Ordover Dir. Ex.

Exhibit A (Demonstrative 12h)).

         422.     Demonstrative 13a: Distribution of Fare Basis Codes Los Angeles to New

York does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 13a)).

         423.     Demonstrative 13b: Distribution of Fare Basis Codes New York to Los

Angeles does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A

(Demonstrative 13b).

         424.     Demonstrative 13f: Distribution of Fare Basis Codes Los Angeles to Boston

does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A (Demonstrative

13f)).

         425.     Demonstrative 13g: Distribution of Fare Basis Codes Boston to Los Angeles

does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A (Demonstrative

13g)).

         426.     Demonstrative 13h: Distribution of Fare Basis Codes Boston to New York

does not relate to any relevant market in this case. (Ordover Dir. Ex. Exhibit A (Demonstrative

13h)).




                                               74
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 85 of 145



        427.       Demonstrative 13i: Distribution of Fare Basis Codes New York to Boston

does not relate to any relevant market in this case. Ordover Dir. Ex. Exhibit A (Demonstrative

13i).

        428.       Demonstrative 13m: Distribution of Fare Basis Codes Chicago to Portland

does not relate to any relevant market in this case. Ordover Dir. Ex. Exhibit A (Demonstrative

13m).

        429.       Dr. Ordover’s analysis is of city pairs which have a high volume of traffic,

representing the top ten percent of the routes that were at issue in the merger, and are not

probative of possible coordinated effects in most of the relevant city pair markets in this case.

(Trial Tr. 193:5-10, Ordover).

        430.       According to American’s former Chief Commercial Officer, pre-merger,

                                                                                          (Vahidi

Depo. (9/25/13) 180:2-6), thereby rendering much of Dr. Ordover’s pre- and post-merger

analysis irrelevant.

        431.       Of the 26 city pair markets that are the subject of Dr. Ordover’s direct

testimony and demonstratives, only five appear on the Department of Justice’s list of 1,008

presumptively illegal city pairs following the merger. They are Chicago-Philadelphia, Chicago-

Phoenix, Cincinnati-Miami, Dallas-Philadelphia and Dallas-New York. (Ordover Dir. Ex.

Exhibit A (Demonstratives 1a - 13m) and Lundgren Dir. Ex. Exhibit C, pp.48-71 of 128).

        432.       Of the five post-merger, presumptively illegal, city pairs that are the subject of

Dr. Ordover’s direct testimony and demonstratives, only three (Chicago-Philadelphia; Chicago-

Phoenix and Dallas-Phoenix) are relevant city pair markets in this case. (PX-149 (and the

references to the Plaintiffs written direct testimony listed therein). All three remain



                                                 75
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 86 of 145



presumptively illegal following the merger: Chicago-Philadelphia’s HHI is 3,958, having

increased 1,289 points since the merger; Chicago-Phoenix’s HHI is 3,339, having increased 695

points since the merger; and Dallas-Phoenix’s HHI is 6,967, having increased 2,970 points since

the merger. (Lundgren Dir. Ex. Annex Table A, pp. 115 and 127 of 128).

         433.      The remaining two city pairs that are the subject of Dr. Ordover’s direct

testimony and demonstratives (Cincinnati-Miami and Dallas-New York) are not relevant city

pairs in this case and neither are presumptively illegal since the merger. (Lundgren Dir. Ex.

Annex Table A, p.127 of 128).

         434.      Dr. Ordover testified that his graphs at Demonstratives 1a-1k and 2a-2k relate

to the exact same city pairs, but that Demonstrative 1a-1k examined the pre-merger situation

whereas Demonstratives 2a-2k examined the post-merger situation. (Trial Tr. (3/14/19)

1207:20-1208:4, Ordover). However, whereas the time period in Demonstratives 2a-2k from

March 14, 2017 to June 6, 2017, was intended to exclude holiday and winter travel (Trial Tr.

(3/14/19) 1196:5-15), the time period included in Demonstratives 1a-1k (October 9, 2013 to

December 25, 2013) includes travel during the Thanksgiving and Christmas seasons, two of the

most heavily traveled periods for airline travel, when flights are generally fully booked well in

advance, at fares which are transparent and less likely to be subject to variations due to “yield

management” systems. Therefore, Dr. Ordover’s pre- and post-merger comparison between the

two sets of Demonstratives does not allow meaningful assessment of the likelihood of

coordination before and after the merger (even if they were related to city pairs relevant to this

case).




                                                 76
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                         Pg 87 of 145



       435.        Mergers can pose a real danger of harm through coordinated effects, even

without specific evidence showing precisely how the coordination likely would take place. (PX-

148 (Merger Guidelines § 7.1) p.28 of 37).

       436.        By reducing the number of legacy airlines and aligning the economic

incentives of those that remain, the merger has made it easier for the remaining legacy airlines to

cooperate, rather than compete, on price and service. (PX-96 (DOJ Competitive Impact

Statement) p.6 of 21).

       437.        Absent the merger, US Airways and American, as independent competitors,

would have had unique incentives to disrupt coordination that already occurs to some degree

among the legacy carriers (PX-96 (DOJ Competitive Impact Statement) p.6 of 21), leading to the

reasonable conclusion that the ability to coordinate after the merger Amay tend to make success

more likely.” (PX-148 (Merger Guidelines § 7.2) p.28 of 37).

       438.        Market conditions are presumed to be conducive to coordinated interaction if

firms representing a substantial share in the relevant market appear to have previously engaged

in express collusion affecting the relevant market, unless competitive conditions in the market

have since changed significantly. (PX-148 (Merger Guidelines § 7.2) p.28 of 37). Here, the

most significant change in the relevant markets has increased the likelihood of coordinated

interaction by eliminating one of four remaining legacy network airlines.

       439.        Previous express collusion in another geographic market will have the same

weight if the salient characteristics of that other market at the time of the collusion are

comparable to those in the relevant market. Failed previous attempts at collusion in the relevant

market suggest that successful collusion was difficult pre-merger but not so difficult as to deter




                                                  77
13-01392-shl      Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                          Pg 88 of 145



attempts, and a merger may tend to make success more likely. (PX-148 (Merger Guidelines

§7.2) p.28 of 37).

       440.          ATPCO is the Airline Tariff Publishing Company which is, according to Dr.

Ordover, Aa receptacle of fare data from the participating airlines and which aggregates the fare

data and disseminates it down to a lot of recipients, including GDSs. (Trial Tr. 1175:11-17,

Ordover).

       441.          In his written direct testimony, Dr. Ordover identified ATPCO’s role in

publishing airlines’ fares. AFirst, airlines file their fare structures in the [ATPCO] system. These

fare structures list possible fares on each route and the rules and restrictions that apply to

different types of tickets. (Ordover Dir. Ex. p.10, & 28).

       442.          Among the legacy carriers, fares are not opaque as claimed by Dr. Ordover.

(Ordover Dir. Ex. p.9, & 25). Instead, according to AMR’s CEO, Thomas Horton,



       (Horton Depo. (9/20/13) 179:4-11).

       443.          According to US Airways president Scott Kirby,



(Kirby Depo. (10/10/13) 44:19-45:6), fares and fare changes are transparent to domestic air

carriers and are quickly matched. (Kirby Depo. (10/10/13) 48:9-49:19).

       444.          Coordination occurred among the legacy carriers before the merger (PX-96

(DOJ Competitive Impact Statement p.6)) and following the merger. The three remaining

network airlines, American, Delta and United, in March 2016, coordinated the change in

ATPCO’s pricing rules by changing its Category-10 airfare pricing rules simultaneously, thereby

raising airfares to consumers flying on multi-city itineraries. (PX-125, PX-108, PX-109).



                                                  78
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                         Pg 89 of 145



       445.        Contrary to Dr. Ordover’s view that ancillary fees are not disclosed or

transparent, according to American itself, DOT consumer rules...require disclosures concerning

airline fares and ancillary fees such as baggage fees. (PX-147 (American Airlines Group Form

10-K (2/25/19)) p. 41 of 325).

       446.        The legacy airlines are able to coordinate their price structures through

ATPCO because ATPCO is principally owned by the legacy airlines, now American, Delta and

United. (Trial Tr. 1176:14-22, Ordover). The members of

                       (Nocella Depo. (4/7/17) 144:14-23) and the

                                                                                                .

(Nocella Depo. (4/7/17) 150:16-18; 151:5-12; 152:9-17; 152:25-153:7).

       447.        ATPCO has previously been investigated with respect to anticompetitive

activities relating to its rule relating to the disclosure of airfares. While Dr. Ordover was

employed by the DOJ, they Awere investigating the economic consequences of various rules that

ATPCO had about disclosure of fares.” (Trial Tr. 1175:2-1176:13, Ordover).

       448.        With the additional concentration in the domestic passenger airline industry

following the merger, the industry’s history of price coordination before and since the merger

through ATPCO, and the legacy airline’s control of ATPCO, the likelihood that American, Delta

and United will coordinate fares and price structures either directly or through ATPCO is

enhanced.

       449.        The prospect of harm from coordinated conduct is increased by the enhanced

collective market power of American, Delta and United in the relevant city pair markets, which

is evidenced by the very high HHI concentrations and increases in HHI that have followed the

merger. (PX-148 (Merger Guidelines § 7.2) p.29 of 37; PX-149).



                                                 79
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                         Pg 90 of 145



                   PLAINTIFFS’ PROPOSED CONCLUSIONS OF LAW
        I.     NATURE OF THE ACTION AND JURISDICTION

        1.     This is a civil action arising under Section 7 of the Clayton Act, 15 U.S.C. § 18.

        2.     This Court has subject matter jurisdiction over this action pursuant to Section 16

of the Clayton Act, 15 U.S.C. § 26, and based upon 28 U.S.C. §§ 1331, 1337, and 1345.

        3.     The parties filed a Stipulation confirming their consent to have a United States

Bankruptcy Judge conduct all proceedings in this case, including trial, the entry of final

judgment, and all post-trial proceedings. (See Notice Consent and Reference of a Civil Action to

the Bankruptcy Court, Dkt. No. 129).

        4.     Section 16 of the Clayton Act, 15 U.S.C. § 26, authorizes these private party

Plaintiffs to seek injunctive relief for Defendants’ violation of § 7 of the Clayton Act, 15 U.S.C.

§ 18.

        5.     Defendant AMR Corporation, now known as American Airlines Group, Inc., is,

and at all relevant times has been, engaged in activities in or affecting “commerce” as defined in

Section 1 of the Clayton Act, 15 U.S.C. § 12.

        6.     By virtue of Defendants’ engagement in activities in or affecting “commerce” as

defined by Section 1 of the Clayton Act, they are subject to enforcement of Section 7 of the

Clayton Act, 15 U.S.C. § 18 by private parties.

        7.     Defendants transact business in the Southern District of New York and are subject

to personal jurisdiction there. (American’s Answer, Dkt. No. 104 at ¶¶ 6-8).

        II.    LEGAL STANDARDS UNDER THE CLAYTON ACT

        8.     Section 7 of the Clayton Act, as amended, prohibits any acquisition “where in any

line of commerce…in any section of the country, the effect of such acquisition may be



                                                  80
13-01392-shl        Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                           Pg 91 of 145



substantially to lessen competition, or to tend to create a monopoly.” 15 U.S.C. § 18. [emphasis

added].

          9.      “An underlying premise of the Clayton Act, however, is that internal expansion is

more healthy for the economy than expansion by merger.” U.S. v. Manufacturers Hanover

Trust, 240 F. Supp. 867, 949-950 (S.D.N.Y. 1965)

          10.     Congress used the words “may be” “to indicate that its concern was with

probabilities, not certainties” and to “arrest restraints of trade in their incipiency and before they

develop into full-fledged restraints.” Brown Shoe Co., Inc. v. United States, 370 U.S. 294, 323

n.39 (1962). A fundamental purpose of § 7 is “to arrest the trend toward concentration, the

tendency to monopoly, before the consumer’s alternatives disappear through merger…” United

States v. Phila. Nat’l Bank, 374 U.S. 321, 367 (1963).

          11.     Indeed, Section 7 requires “a prediction, and doubts are to be resolved against the

transaction.” California v. American Stores Co, 495 U.S. 271, 282 n.8 (1990).

          12.     The merger of AMR Corporation and US Airways Group was an acquisition

under Section 7 of the Clayton Act. United States v. Columbia Pictures Corp., 189 F. Supp. 153,

182 (S.D.N.Y. 1960).

                  A.     Supreme Court Precedent Prohibits the Elimination of a Significant
                         Rival in a Non-Trivial Transaction

          13.     In enacting and amending § 7 of the Clayton Act, “Congress sought to preserve

competition among many small businesses by arresting a trend toward concentration in its

incipiency before that trend developed to the point that a market was left in the grip of a few big

companies.” United States v. Von’s Grocery Co., 384 U.S. 270 (1966). The Supreme Court

explained that:




                                                   81
13-01392-shl        Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                           Pg 92 of 145



                  The dominant theme pervading congressional consideration of the 1950
                  amendments was a fear of what was considered to be a rising tide of economic
                  concentration in the American economy.’ To arrest this ‘rising tide’ towards
                  concentration into too few hands and to halt the gradual demise of the small
                  businessman, Congress decided to clamp down with vigor on mergers…Thus,
                  where concentration is gaining momentum in a market, we must be alert to carry
                  out Congress’ intent to protect competition against ever increasing concentration
                  through mergers…If ever such a merger would not violate § 7, certainly it does so
                  when it takes place in a market characterized by a long and continuous trend
                  toward fewer and fewer owner competitors which is exactly the sort of trend
                  which Congress, with the power to do so, declared must be arrested.

Id. at 276-278.

       14.        “[Section] 7 ‘requires not merely an appraisal of the immediate impact of the

merger upon competition, but a prediction of its impact upon competitive conditions in the

future; this is what is meant when it is said that the amended § 7 was intended to arrest anti-

competitive tendencies in their ‘incipiency.’” United States v. Philadelphia Nat. Bank, 374 U.S.

321, 362 (1963).

       15.        A line of binding Supreme Court precedents recognized and developed what is

known as the “incipiency doctrine.” See Brown Shoe, Co. v. United States, 370 U.S. 294 (1962);

United States v. Phila. Nat’l Bank, 374 U.S. 321, 363 (1963); United States v. Aluminum Co. of

America, 377 U.S. 271 (1964); United States v. Continental Can Co., 378 U.S. 441 (1964);

United States v. Pabst Brewing Co., 384 U.S. 546 (1966); United States v. Von’s Grocery Co.,

384 U.S. 270, 277 19 (1966); and United States v. Falstaff Brewing Corp., 410 U.S. 526 (1973).

These rulings still stand today, never having been overruled or diminished by later authority.

       16.        Under this line of precedent, the Supreme Court enjoined a series of mergers

involving lower market share levels than those created in relevant city pair markets by this

Merger:

       17.



                                                  82
13-01392-shl                Doc 273          Filed 04/16/19 Entered 04/16/19 02:01:06                                       Main Document
                                                        Pg 93 of 145



                  SUMMARY/COMPARISON OF KEY SECTION 7 CASES
           CASE                  MARKET(S)             ACQUIRING                ACQUIRED                   MARKET               MARKET
                                                        COMPANY:                COMPANIE(S):              SHARE OF           CONCENTRATION
                                                      MARKET SHARE              MARKET                     MERGED
                                                         PRIOR TO               SHARE PRIOR                ENTITY
                                                         MERGER                 TO MERGER

                          Nationwide:              Brown Shoe Company: Kinney Shoe:
Brown Shoe Company, Inc., 1) Manufacturing of      1) #3 in Market with 1) #12 in Market with 1) #3 in Market
                             shoes                 6% share                .05% share            with 6% share   Nationwide: 4 largest
v. United States, 370
                                                                                                                 Firms controlled 23% of
U.S. 294 (1962)
                          2) Retail sales of shoes                      2) 2% share           2) #2 in Market    Manufacturing Market
                                                                                                 with 9.5% share
United States v.                                     Philadelphia              Girard Trust Corn
                                                                                                    #1 in Market with       Post-merger: 4 Largest
Philadelphia National Bank, Philadelphia Four        National Bank; #2         Exchange Bank: #3 in
                                                                                                    36% share (of           Firms would have 78%
et al., 374 U.S. 321 (1963) Country Area             in Market                 Market
                                                                                                    assets)                 of Market
                                             Aluminum Company                  Rome Cable
                                                                                                                            Addition of Rome Cable
United States v. Aluminum Aluminum Conductor (Alcoa):                          Company:             29.1% share
                                                                                                                            Corp. added only 1.3%
Company of America, et al.,
                                             #1 in Market with                 #9 in Market with                            to Alcoa’s share of
377 U.S. 271 (1964)
                                             27.8% share                       1.3% share                                   Market; the 4 Largest
                                                                                                                            Firms controlled 76% of
                                                                                                                            the Market prior to
                                                                                                                            merger
                                                     Pabst Brewing             Blatz Brewing
United States v. Pabst       1) Nationwide           Company:                  Company:                 1) #5 in Market
Brewing Company, et                                  1) #10 in Market          1) #18 in Market                             Nationwide: 4 Largest
                                                                                                        with 4.49% share
al., 384 U.S. 546 (1966)                                                                                                    Firms controlled 58.93%
                             2) Tri-State
                                                     2) #7 in Market with      2) #6 in Market with     2) 11.32% share     share
                             (Wisconsin, Illinois,
                             Michigan)                  5.48% share               5.84% share
                                                                                                        3) #1 in Market
                                                                                                        with 23.95% share
                             3) Wisconsin            3) #4 in Market           3) #1 in Market
                                                     Von’s Grocery          Shopping Bag:
United States v. Von’s                               Company:                                                               Market share of 4
                                                                            #6 in Market with
Grocery Company, et al.,     Retail Grocers in Los   #3 in Market with 4.7% 4.2% share                  #2 in Market with   Largest Companies:
384 U.S. 270 (1966)          Angeles area            share                                              7.5% share          Prior to merger: 24.4%
                                                                                                                            Post-merger: 28.8%
                                                     Falstaff                  Narragansett
United States v. Falstaff    Beer in New England     Brewing                   Brewing Co.:             20% in New          Five years preceding
Brewing Corporation,         (Six States)            Corp.: 0% in              20% in New               England             merger: Market share
410                                                  New England               England                                      went from 50% to
U.S. 526 (1973)                                                                (Largest seller                              61.3% of 4 Largest
                                                     5.9%                      of Beer in New                               Sellers in New England;
                                                     Nationally                England)                                     Number of brewers
                                                     (4th                                                                   decreased from 32 in
                                                     Largest in                                                             1935, to 11 in 1957, &
                                                     U.S.)                                                                  to 6 in 1964
Hospital Corporation of                              Hospital Corporation of   Hospital Affiliates
                                                                                                        #2 in Market with   Market share of 4
America v. Federal Trade                             America, Inc.:            Int’l, Inc.: Managed 2
                             Hospitals in                                                               26% share           Largest Companies:
Commission, 807 F.2d         Chattanooga,            14% share - owned 1 of    of 11 area Hospitals     (owned or           Prior to merger: 79%
1381                         Tennessee               11 area                   Health Care Corp.:       managed 5 of 11     Post-merger: 91%
(7th Cir. 1986)                                      Hospitals                 Owned 2 of 11            Hospitals)
                                                                               Hospitals


           18.         “This intense congressional concern with the trend toward concentration warrants

dispensing, in certain cases, with elaborate proof of market structure, market behavior, or

probable anticompetitive effects.” Philadelphia National Bank, 374 U.S. at 363.



                                                                        83
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 94 of 145



       19.     A combined 30% market share clearly “presents [a] threat” of undue

concentration in violation of § 7 of the Clayton Act. Philadelphia National Bank, 374 U.S. at

364.

       20.     Taken together these cases “…establish the illegality of any nontrivial acquisition

of a competitor, whether or not the acquisition was likely either to bring about or shore up

collusive or oligopoly pricing. The elimination of a significant rival was thought by itself to

infringe the complex of social and economic values conceived by a majority of the Court to

inform the statutory words ‘may…substantially…lessen competition.’” Hospital Corporation of

America v. FTC, 807 F.2d 1381, 1386 (7th Cir. 1986). Put another way, in an industry trending

towards concentration, the elimination by merger or acquisition of a significant rival in a

“nontrivial” transaction is illegal under § 7 of the Clayton Act.

       21.     This Court adopted the approach set forth by the Supreme Court in U.S. v.

Manufacturers Hanover Trust, 240 F.Supp. 867, 949-950 (S.D.N.Y. 1965). The Manufacturers

Hanover Trust court explained:

               This merger offends Clayton § 7 in so many ways that to allow it to stand would
               be to ignore the statute altogether. It tends to create a monopoly by significantly
               increasing concentration and accelerating a trend toward oligopoly. The case
               more than satisfies the rule that where concentration is already great, even slight
               increases must be prevented. United States v. Aluminum Co. of America, supra,
               377 U.S. at 280, 84 S.Ct. 1283; United States v. Philadelphia Nat'l Bank, supra,
               374 U.S. at 367 n. 43, 83 S.Ct. 1715; Brown Shoe Co. v. United States, supra, 370
               U.S. at 334, 82 S.Ct. 1502. It also runs afoul of the principle that where there is a
               strong trend toward oligopoly, further tendencies in that direction are to be curbed
               in their incipiency, whatever the number, or vigor, of remaining
               competitors. United States v. Continental Can Co., supra, 378 U.S. at 461, 84
               S.Ct. 1738; United States v. Philadelphia Nat'l Bank, supra, 374 U.S. at 367 n.
               43, 83 S.Ct. 1715; Brown Shoe Co. v. United States, supra, 370 U.S. at 333, 345-
               346, 82 S.Ct. 1502.

               The merger substantially lessens competition and restrains trade by the permanent
               elimination of significant competition formerly existing between major
               competitors, and that in ‘itself constitutes a violation of § 1 of the Sherman Act,’

                                                 84
13-01392-shl       Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                          Pg 95 of 145



                 and, a fortiori, of the Clayton Act. United States v. First Nat'l Bank & Trust Co. of
                 Lexington, supra, 376 U.S. at 671-672, 84 S.Ct. 1037.

        22.      These Supreme Court decisions were applied by the Second Circuit in

Stanley Works v. FTC, 469 F.2d 498 (2d Cir. 1972), where Stanley, which controlled more than

22 percent of the cabinet hardware market and which was one of four firms that together

controlled 49-50 percent of the market, acquired a competitor with only a 1percent share in 1966.

The FTC held that violated Section 7 of the Clayton Act and ordered divestiture in May of 1971.

Upon review, the Second Circuit ordered that the FCC’s order of divestiture be enforced in

October of 1972:

                 The law is clear in its teaching that in an already concentrated industry with few
                 sellers, in which the four leading companies dominate approximately 50% of the
                 market, a merger involving the leading firm, controlling 22-24% of the market,
                 with a firm like Stanley, would seriously threaten substantial anticompetitive
                 consequences. This merger cannot survive in the face of the Clayton Act and its
                 history. Accordingly, we affirm the Commission's order and direct its
                 enforcement.

Id. at p. 508.

        23.      The Stanley court wrote that the continued independence of firms with small

market shares is crucial to the health and vitality of a market threatening to become oligopolistic

and quoted from the seminal Supreme Court merger cases:

                 The Supreme Court noted in United States v. Aluminum Co. of America, 377 U.S.
                 271, 84 S.Ct. 1283, 12 L.Ed.2d 314 (1964), that central to the underlying
                 philosophy of § 7, as amended, is the principle “that competition will be most
                 vital ‘when there are many sellers, none of which has any significant market
                 share.’ United States v. Philadelphia National Bank, 374 U.S. at 363, 83 S.Ct.
                 1715, 10 L.Ed.2d 915.” United States v. Aluminum Co. of America, supra, 377
                 U.S. at 280, 84 S.Ct. at 1289. But the greater the concentration in the market ‘the
                 greater is the likelihood that parallel policies of mutual advantage, not
                 competition, will emerge. That tendency may well be thwarted by the presence of
                 small but significant competitors.’ Ibid. 19.

Stanley Works, 469 F.2d at 507.



                                                  85
13-01392-shl       Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                          Pg 96 of 145



          24.    The merger of American and US Airways is a non-trivial transaction that

eliminated US Airways as a significant rival in violation of § 7 of the Clayton Act.

                 B.     Requirements Under a Burden Shifting Framework

          24.    Under the burden shifting framework approach, Plaintiffs must show that the

Merger would produce “a firm controlling an undue percentage share of the relevant market, and

[would] result[] in a significant increase in concentration of firms in that market.” Philadelphia

Nat’l Bank, 374 U.S. at 363.

          25.    A showing of undue concentration in any relevant market is sufficient to meet

Plaintiffs’ prima facie burden. FTC v. CCC Holdings, 605 F.Supp.2d 26, 45-46 (D.D.C. 2009).

Thus, an “extremely high HHI on its own establishes the prima facie case.” St. Alphonsus

Medical Center-Nampa, Inc. v. St. Luke’s Health System, Ltd., 778 F.3d 775, 790 (9th Cir. 2015),

citing H.J. Heinz, 246 F.3d at 716.

          26.    Such a showing establishes a “presumption” that the merger will substantially

lessen competition.” FTC v. Heinz Co., 246 F.3d 708, 215 (D.C. Cir. 2001).

          27.    To rebut the presumption, the defendants must produce evidence that “‘show [s]

that the market-share statistics [give] an inaccurate account of the [merger’s] probable effects on

competition’ in the relevant market. (citations omitted).” Heinz Co., 246 F.3d at 715. [emphasis

added].

          28.    If the defendant successfully rebuts the presumption of illegality, the burden of

producing additional evidence of anticompetitive effects shifts to the plaintiffs, and merges with

the ultimate burden of persuasion, which remains with the plaintiffs at all times. Heinz, 246 F.3d

at 715.

          III.   UNDER THE DOCTRINE OF THE LAW OF THE CASE, THE
                 RELEVANT MARKETS ARE CITY PAIRS

                                                  86
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                        Pg 97 of 145



       29.     In its Bench Decision, this Court noted that:

                      “In their reply to Plaintiff’s motion for a TRO, Defendants stated as
                      follows: ‘The properly defined market in this case is scheduled air
                      passenger service between City Pairs. A traveler departs one city and
                      ultimately arrives in another whether on a single flight or several
                      connecting flights. This City Pair is the relevant geographic market
                      because a consumer seeking to fly to one city generally will not settle for
                      traveling to another city.’ See Brown Shoe, 370 U.S. at 325, FTC v.
                      Staples, Inc., 970 F.Supp. 1066 1073, (District Court D.C. 1997).”

(August 29, 2018, Bench Decision, Dkt. No. 177 at 21:2-11).

       30.     Courts have repeatedly accepted city pairs as the relevant market in cases

involving the airline industry. See In re Northwest Airlines Corporation, 208 F.R.D. 174, 220

(E.D. Mich. 2002) (“As plaintiffs note, any broader attack on the use of City Pairs surely cannot

succeed where the airlines themselves as well as numerous government and academic reports

have adopted the same general approach to analyzing the air travel industry”); See also Global

Discovery Travel Services, LLC v. Trans World Airlines, Inc., 960 F.Supp. 701 at 704-705 19

(S.D.N.Y. 1997).

       31.     It its Bench Decision, this Court held that the Defendants’ prior statement was a

judicial admission:

                      For all these reasons then the Court construes Defendant’s prior statement
                      about the City Pairs market as a judicial admission. See Banks v. Yokmik,
                      214 F.Supp.2d 401 at 405 (S.D.N.Y. 2002). (“Judicial admissions are
                      formal concessions in the pleading through stipulations by a party or its
                      counsel and are binding upon the party making them.”) Keller v. United
                      States, 58 F.3d 1194 at 1198 Note 8 (7th 5 Cir. 1995).

                      Such assertions are affirmative facts – factual affirmations or stipulations
                      of some sort that bind both the party making the admissions and the court
                      ID. Citing Bank of America v. Fairleigh, 2002 Westlaw 5586 at *6
                      (S.D.N.Y. January 2, 2002). (Treating the initial answer in which
                      defendants admitted signing credit documents is a formal judicial
                      admission.)




                                                87
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 98 of 145



                       Indeed, it is well established that a court can treat a statement in a brief as
                       a binding judicial admission of fact. See In RE: Fosomax Product Liability
                       Litigation, 647 F.Supp.2d 265 at 276 (S.D.N.Y. 2009) citing Purgess v.
                       Sharrock, 33 F.3d 134 at 144 (2d. Cir. 1994). Rosario v. Goldsmith, 84
                       F.Supp.2d 455 at 464-465 (S.D.N.Y.) which is affirmed at 230 F.3d 518
                       (2d. Cir. 2000). CF Baxter v. MBA Group Insurance, Transportation,
                       Health and Welfare Plan, 958 F.Supp.2d 1223 at 1232-33 (Western
                       District of Washington 2013.

(August 29, 2018, Bench Decision, Dkt. No. 177 at 22:23-23:22).

        32.    There have been no changes in controlling law or factual circumstances, nor any

clear error or manifest injustice to warrant a departure from this Court’s earlier ruling on relevant

market. The Court’s ruling is the law of the case. See 7 West 57th Street Realty Company, LLC

v. CitiGroup, Inc., 314 F.Supp.3d 497, 516 (S.D.N.Y. 2018), quoting DiLaura v. Power Auth. of

State of New York., 982 F.2d 73, 76 (2d Cir. 1992) (“‘The law of the case doctrine ‘posits that

when a court decides upon a rule of law, that decision should continue to govern the same issues

in subsequent stages in the same case.’” (citations omitted)).

        33.    The relevant market product market in this case is scheduled air passenger

service.

        34.    The relevant geographic markets in this case are the city pairs identified by the

Plaintiffs.

        35.    Plaintiffs’ First Amended Complaint alleged 1,008 overlapping city pairs between

American and US Airways where post-merger concentrations were presumptively illegal. (Dkt.

No. 103 at Appendix A).

        36.    Pursuant to this Court’s August 29, 2018, Bench Decision, Plaintiffs identified

298 city pairs as relevant to their claims. (August 29, 2018, Bench Decision, Dkt. No. 177 at

46:12-14 and Plaintiffs’ Identification of City Pairs, Dkt. No. 214-5).




                                                 88
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 99 of 145



          37.   Thus, scheduled air transportation between the 298 city pairs identified by

Plaintiffs at Dkt. No. 214-5 are the relevant markets in this case.

          IV.   PLAINTIFFS HAVE STANDING AND ARE THREATENED WITH LOSS
                OR DAMAGE

          38.   This Court held that Plaintiffs have antitrust standing as consumers in its Bench

Decision. (Dkt. No. 177 at 37:2-46:11). There have been no changes in controlling law or

factual circumstances, nor any clear error or manifest injustice to warrant a departure from this

Court’s earlier ruling on antitrust standing.

          39.   Section 16 of the Clayton Antitrust Act, 15 U.S.C. § 26, provides that, “Any

person, firm, corporation or association shall be entitled to sue for and have injunctive

relief…against threatened loss or damage by a violation of the antitrust laws…” [emphasis

added].

          40.   Under § 16 of the Clayton Antitrust Act, 15 U.S.C. § 26, “[t]he requirements for

standing to seek such injunctive relief are much less restrictive than for monetary relief.” 1

Callmann on Unfair Comp., Tr. & Mono. § 4:49, Enforcement of private rights—Standing to

sue, (4th Ed.); See, Freedom Holdings, Inc. v. Cuomo, 592 F.Supp.2d 684, 693-694 (S.D.N.Y.

2009) (Holding that, “The antitrust standing analysis is more flexible and less demanding for

claims for injunctive relief than it is for those seeking money damages, because ‘one injunction

is as effective as 100, and ... 100 injunctions are no more effective than one (citations omitted),”

and that “the standing inquiry is more flexible, reflecting greater concern for the public interest

and reduced risk of duplicative recovery.”)

          41.   Thus, “[n]o proof of actual past injury is required; only a causal connection to the

antitrust violation, and at least a threat of future injury.” 1 Callmann on Unfair Comp., Tr. &




                                                 89
13-01392-shl       Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                          Pg 100 of 145



Mono. § 4:49, Enforcement of private rights—Standing to sue, (4th Ed.) [emphasis in original];

see, Nader v. Air Transport Association of America, 426 F.Supp. 1035, 1038 (S.D.N.Y. 1977).

        42.     In a suit for equitable relief under § 16 of the Clayton Act, the plaintiff must also

establish an antitrust injury, although the injury need only be threatened. See Zenith Radio Corp.

v. Hazeltine Research, Inc. 395 U.S. 100, 130 (1969); see also Cargill, Inc. v. Monfort of Colo.,

Inc., 479 U.S. 104, 122 (1986).

        43.     Section 16 of the Clayton Act was intended to confer standing on consumers of

air travel, like the Plaintiffs here. See Nader v. Air Transport Association of America, 426 F.

Supp. 1035, 1040 (D.D.C. 1977); Malaney v. UAL Corporation, 2010 WL2 3790296 at *12

(N.D. Cal. Sept. 27, 2010); See Riley v. Media News Group, Inc., 2007 WL 11 1068202 at *5.

(N.D. Cal. April 10, 2007).

        44.     The “prototypical example of antitrust injury is an allegation by consumers that

they have had to pay higher prices (or experienced a reduction in the quality of service) as a result

of a defendant’s anticompetitive conduct.” Mathias v. Daily News, L.P., 152 F. Supp.2d 465, 478

(S.D.N.Y. 2001).

        45.     The antitrust injuries in the record include higher air fares, higher ancillary fees,

reduction in the quality of service, reductions in service and flights in city pairs where passenger

traffic has decreased, and American’s rival, US Airways, has been eliminated as a competitive

choice for consumers. (FOF, ¶¶ 70-153 (standing) and 157-236).

        46.     Of the city pairs on which Plaintiffs have flown and/or will fly in the future, post-

merger concentrations are presumptively illegal and anticompetitive effects are presumed in 204

of them. (FOF, ¶ 165). Defendants have failed to rebut the presumption of illegality.




                                                  90
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                         Pg 101 of 145



       47.     Plaintiffs are threatened with harm by having traveled on or intending to travel in

the future on the presumptively illegal city pairs identified in Table A.

       48.     Plaintiffs are threatened with harm by having traveled on or intending to travel in

the future on the city pairs where average airfares have increased, as identified in Table B.

       49.     Plaintiffs are threatened with harm by having traveled on or intending to travel in

the future on the city pairs where passenger traffic has declined, as identified in Table C.

       50.     Plaintiffs are threatened with harm by having traveled on or intending to travel in

the future on city pairs where concentrations are presumptively illegal, average airfares have

increased, and passenger growth has declined, as identified in Table D.

       51.     Thus, Plaintiffs are threatened with harm by reason of Defendants’ merger on the

city pairs in which they have traveled and/or intend to travel in the future, see Table A and PX-

149.

       V.      THE MERGER IS PRESUMPTIVELY ILLEGAL

               A.      Post-Merger Concentration Levels Exceed Established Thresholds

       52.     A merger that allows a firm to control an “undue percentage” of a relevant market

and that causes a “significant increase in…concentration” is “so inherently likely to lessen

competition substantially that it must be enjoined in the absence of evidence clearly showing that

the merger is not likely to have such anticompetitive effects.” Phila. Nat’l Bank, 374 U.S. at 363

[emphasis added]; accord California v. Am. Stores Co., 872 F.2d 837, 842 (9th Cir. 1989), rev’d

on other grounds, 495 U.S. 271 (1990), reinstated in relevant part, 930 F.2d 776, 777 (9th Cir.

1991); see also Rockford Mem’l, 898 F.2d at 1285 (“The defendants’ immense shares in a

reasonably defined market create a presumption of illegality.”)




                                                 91
13-01392-shl       Doc 273    Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                         Pg 102 of 145



       53.     Upon a showing of a prima facie case, “traditional economic theories of the

competitive effects of market concentration” are presumed. United States v. H. & R. Block, 833

F.Supp.2d 36, 71-73 and 77 (D.D.C. 2011).

       54.     A commonly used metric for determining market share is the Herfindahl–

Hirschman Index (“HHI”). St. Alphonsus, 778 F.3d at 786, citing, ProMedica Health Sys., Inc.

v. FTC, 749 F.3d 559, 568 (6th Cir.2014) and H.J. Heinz, 246 F.3d at 716. “HHI is ‘calculated

by summing the squares of the individual firms’ market shares,’ which ‘gives proportionately

greater weight to the larger market shares.’ (citation omitted) The analysis “consider[s] both the

post-merger level of the HHI and the increase in the HHI resulting from the merger.” Id., citing

Merger Guidelines § 5.3. “The Merger Guidelines classify markets as (1) unconcentrated (HHI

below 1500); (2) moderately concentrated (HHI between 1500 and 2500); or (3) highly

concentrated (HHI above 2500). Id. Mergers that increase the HHI more than 200 points and

result in highly concentrated markets are ‘presumed to be likely to enhance market power.’” Id.

“’Sufficiently large HHI figures establish the [] prima facie case that a merger is

anticompetitive.’ H.J. Heinz, 246 F.3d at 716.” Id.

       55.     The market shares and HHI levels in the relevant city pair markets identified in

Table A exceed the thresholds set forth in the Department of Justice’s Horizontal Merger

Guidelines and far exceed the levels found to be unlawful by the Supreme Court and other

courts. In Philadelphia National Bank, the Supreme Court found that a combined market share

of 30 percent, with many remaining competitors, violated the Clayton Act. Phila. Nat’l Bank,

374 U.S. at 364.

       56.     Other courts have enjoined mergers involving lower markets shares and HHI

levels than those produced by this Merger in many of the relevant city pair markets:



                                                 92
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                         Pg 103 of 145



                               Combined      Pre-Merger        HHI       Post-Merger
             Case                                                                          Holding
                                Share           HHI          Increase        HHI
  Phila. Nat’l Bank, 374
                                  30%            N/A           N/A            N/A          Enjoined
  U.S. at 364.
  FTC v. Cardinal Health,         37%            1648          1431          3079
                                                                                           Enjoined
  Inc., 12 F. Supp. 2d 34,
  53-54 (D.D.C. 1998)
  U.S. v. H&R Block, Inc.,
                                  28%            4291          400           4691          Enjoined
  833 F.Supp.2d 36, 72
  (D.D.C. 2011)
  FTC v. ProMedica Health
                                  58%            3313          1078          4391          Enjoined
  Sys., Inc., No. 11-CV-47,
  2011 WL 1219281, at *12
  (N.D. Ohio 2011)
  St. Alphonsus,                  N/A           4,612          1,607         6,219         Enjoined
  778 F.3d at 786 (9th Cir.
  2015)
 United States v. Anthem,         N/A           2,500          500           3,000         Enjoined
 Inc., 855 F.3d 345, 351
 (D.C. Cir. 2017).


       57.     A merger is presumptively unlawful even though it may not eliminate all

competition in a relevant market. See OSF Healthcare, 852 F. Supp. 2d at 1083 (“[T]he

continued existence of one competitor following a merger, even a strong competitor does not

necessarily reduce the probability that the proposed merger would substantially lessen

competition in the future.”

               B.     Other Evidence Establishing a Prima Facie Case

       58.     In addition, other evidence can be presented to establish a prima facie case. St.

Alphonsus, 778 F.3d at 786.

       59.     In its Bench Decision, this Court held that a trend in concentration and barriers to

entry in the industry supported Plaintiffs’ prima facie case. (Bench Decision, Dkt. No. 177 at p.

53:24-55:1 and 55:9-18) and see FOF ¶¶ 172-180). This is because in enacting §7 of the

Clayton Act, “Congress sought to preserve competition among many small businesses by


                                                93
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 104 of 145



arresting a trend towards concentration in its incipiency before that trend developed to the point

that a market was left in the grip of a few big companies.” United States v. Von’s Grocery Co.,

384 U.S. 270, 277 (1966). [emphasis added].

          60.   For all these reasons, Plaintiffs have established a prima facie case that the merger

is anticompetitive. Heinz, 246 F.3d at 716.

          VI.   DEFENDANTS FAILED TO REBUT THE STRONG PRESUMPTION OF
                HARM TO COMPETITION

          61.   Proof that an acquisition will increase concentration in a relevant market

establishes a prima facie case that a merger is anticompetitive. Phila. Nat’l Bank, 374 U.S. at

363; Heinz, 246 F.3d at 716; Am. Stores, 872 F.2d at 842.

          62.   Upon a showing of a prima facie case, “traditional economic theories of the

competitive effects of market concentration” are presumed. United States v. H. & R. Block, 833

F.Supp.2d 36, 71-73 and 77 (D.D.C. 2011).

          63.   “The more compelling the prima facie case, the more evidence the defendants

must present to rebut it successfully.” Heinz, 246 F.3d at 725; see also Baker Hughes, 908 F.2d

at 991; FTC v. OSF Healthcare Sys., 852 F.Supp.2d 1069, 1094 (N.D. Ill. 2012).

          64.   To rebut the presumption, the defendants must produce evidence that “‘show [s]

that the market-share statistics [give] an inaccurate account of the [merger’s] probable effects on

competition’ in the relevant market. (citations omitted).” Heinz Co., 246 F.3d at 715. [emphasis

added].

                A.     No Court has Found Efficiencies Sufficient to Rescue an Otherwise
                       Unlawful Merger

          65.   Because § 7 seeks to avert monopolies, proof of “extraordinary efficiencies” is

required to offset the anticompetitive concerns in highly concentrated markets. F.T.C. v. H.J.


                                                 94
13-01392-shl       Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                          Pg 105 of 145



Heinz Co., 246 F.3d 708, 720–22; see also Merger Guidelines § 10 (“Efficiencies almost never

justify a merger to monopoly or near-monopoly.”); H & R Block, 833 F. Supp. 2d at 89; OSF

Healthcare, 852 F. Supp. 2d at 1089; Heinz, 246 F.3d at 720-22.

        66.      “No court…has found efficiencies sufficient to rescue an otherwise illegal

merger.” ProMedica, 2011 WL 1219281, *57; RSR Corp. v. FTC, 602 F.2d 1317, 1325 (9th Cir.

1979) (“RSR argues that the merger can be justified because it allows greater efficiency of

operation. This argument has been rejected repeatedly.”)

        67.      There is substantial doubt as to whether an efficiencies defense can rebut a prima

facie case. See Federal Trade Commission v. Penn State Hershey Medical Center, 838 F.3d 327,

348 (3d Cir. 2016) (“…we are skeptical that such an efficiencies defense even exists.”); St.

Alphonsus Medical Center-Nampa, Inc. v. St. Luke’s Health System, Ltd., 778 F.3d 775, 790 (9th

Cir. 2015) (“We remain skeptical about the efficiencies defense in general and about its scope in

particular.”).

        68.      “[P]ossible economies cannot be used as a defense to illegality.” FTC v. Procter

& Gamble Co., 386 U.S. 568, 580 (1967).

        69.      Those courts that recognize the defense require that, “the companies must

‘demonstrate that their claimed efficiencies would benefit customers,’ (citation omitted) and,

more particularly, the customers in the challenged markets, see Guidelines § 10 (‘[T]he Agencies

consider whether cognizable efficiencies likely would be sufficient to reverse the merger’s

potential harm to customers in the relevant market.’)” St. Alphonsus Medical Center-Nampa, Inc.

v. St. Luke’s Health System, Ltd, 778 F.3d 775, 790-791 (9th Cir. 2015) [emphases added]; See

also, F.T.C. v. University Health, Inc., 938 F.2d 1206, 1222 (11th Cir. 1991).




                                                 95
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                        Pg 106 of 145



       70.     The defendant must also demonstrate that the claimed efficiencies are “merger-

specific,” see United States v. H & R Block, Inc., 833 F.Supp.2d 36, 89–90 (D.D.C.2011), which

is to say that the efficiencies cannot readily “be achieved without the concomitant loss of a

competitor.” H.J. Heinz, 246 F.3d at 722. Claimed efficiencies must be verifiable, not merely

speculative. See, e.g., FTC v. CCC Holdings Inc., 605 F.Supp.2d 26, 74–75 (D.D.C.2009).

       71.     Courts recognizing the defense have made clear that a Clayton Act defendant

must “clearly demonstrate” that “the proposed merger enhances rather than hinders competition

because of the increased efficiencies.” United States v. Long Island Jewish Med. Ctr., 983

F.Supp. 121, 137 (E.D.N.Y.1997) [emphasis added].

       72.     Defendants must establish efficiencies by clear and convincing evidence. United

States v. Rockford Mem’l Corp., 717 F. Supp. 1251, 1289 (N.D. Ill. 1989).

       73.     Thus, it is “incumbent upon the court to ‘undertake a rigorous analysis of the kind

of efficiencies being urged by the parties…’” OSF Healthcare, 852 F. Supp. 2d at 1088-1089.

               B.      Defendants Efficiency Claims Do Not Address the Harm to
                       Competition in the Relevant Markets

       74.     Defendants must show that the “claimed efficiencies would benefit customers,’

(citation omitted) and, more particularly, the customers in the challenged markets.” St.

Alphonsus, 778 F.3d at 790-79 [emphases added], citing Merger Guidelines § 10 (‘[T]he

Agencies consider whether cognizable efficiencies likely would be sufficient to reverse the

merger's potential harm to customers in the relevant market.’)” [emphasis added]; See also,

F.T.C. v. University Health, Inc., 938 F.2d 1206, 1222 (11th Cir. 1991).

       75.     The court in St. Alphonsus explained that, “A quarter of a century ago, we

rejected an efficiencies defense in RSR Corp. v. FTC, 602 F.2d 1317, 1325 (9th Cir.1979). RSR,

however, involved an argument that the merger would allow the defendant to compete more

                                                96
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 107 of 145



efficiently outside the relevant market. Id. More recent cases focus on whether efficiencies in the

relevant market negate the anticompetitive effect of the merger in that market.” Id. at 789.

[emphasis added].

       76.     Courts have rejected the claim that anticompetitive effects in one market can be

offset by potential procompetitive benefits in another market. Phila. Nat’l Bank, 374 U.S. at

370-71; RSR Corp., 602 F.2d at 1325, Rockford Mem’l, 717 F. Supp. at 1288-89.

       77.     Similar to the efficiencies claimed by Defendants here (more itinerary options,

upgraded facilities, service to new cities), in Rockford, the purported efficiencies included the

assertion that as a result of the merger, the “number, depth, and quality of services…will

improve…” 717 F. Supp. at 1288. While the Rockford court acknowledged that while “the

improvement in services would have a positive impact for consumers of healthcare,” it

determined that that was “not relevant for our purposes today.” Id. The court noted that its

“exclusive role is to evaluate the merger’s effect on competition for the relevant market and no

more.” Id. [emphasis added]. More itinerary options or upgraded facilities do not avoid

competitive harm to consumers in the form of higher prices or fewer competitive choices.

       78.     An otherwise unlawful merger cannot be saved because “on some ultimate

reckoning of social or economic debits and credits, it may be deemed beneficial… Congress

determined to preserve our traditionally competitive economy. It therefore proscribed

anticompetitive mergers, the benign and the malignant alike, fully aware, we must assume, that

some price might have to be paid.” United States v. Philadelphia National Bank, 374 U.S. 321,

371 (1963). Thus, efficiencies outside the relevant markets in this case are irrelevant.

       79.     Defendants have not shown that the purported efficiencies benefit consumers in

each of the presumptively illegal city pair markets identified in Table A and see PX-149.



                                                 97
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06           Main Document
                                         Pg 108 of 145



               C.      Defendants Efficiency Claims Have Not Been Verified

       80.     Defendants must “verify by reasonable means the likelihood and magnitude of

each asserted efficiency, how and when each would be achieved (and any costs of doing so), how

each would enhance the merged firm’s ability and incentive to compete, and why each would be

merger-specific.” H & R Block, 833 F. Supp. 2d at 89.

       81.     Defendants cannot “overcome a presumption of illegality based solely on

speculative, self-serving assertions.” Univ. Health, 938 F.2d at 1223.

       82.     Defendants must prove that the merger will result in “significant economies, and

that these economies would benefit competition and, hence, consumers.” Id.

       83.     Efficiency claims “generated outside of the usual business planning process” are

“viewed with skepticism.” ProMedica, 2011 WL 1219281, at 40; Horizontal Merger Guidelines,

§ 10. This skepticism is particularly important for efficiency claims developed after the

Defendants became aware that the transaction was under investigation. See ProMedica,

2011WL 1219281, at *40-41.

       84.     “Delayed benefits…are less proximate and more difficult to predict,” and thus are

entitled to little weight. CCC Holdings, 605 F. Supp. 2d at 73; Horizontal Merger Guidelines, §

10.

       85.     Defendants have not verified the benefits of the merger.

       86.     Defendants have not verified the purported benefit of the merger with respect to

any city pair relevant market at issue in this case.

               D.      Defendants’ Efficiency Claims are Not Merger Specific

       87.     Efficiencies that are “merger-specific” are those “that cannot be achieved without

the concomitant loss of a competitor.” Heinz, 246 F.3d at 721-22.


                                                  98
13-01392-shl       Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                          Pg 109 of 145



           88.   Efficiencies claimed by a defendant are not to be credited unless they are merger-

specific, substantiated, and of such a magnitude that the transaction is not likely to be

anticompetitive in any market. Merger Guidelines, § 10 [emphasis added].

           89.   Efficiencies that are “merger specific” are those “that cannot be achieved by

either company alone because, if they can, the merger’s asserted benefits can be achieved

without the concomitant loss of a competitor.” Heinz, 246 F.3d at 721-22.

           90.   “The Merger Guidelines ‘credit only those efficiencies likely to be accomplished

with the proposed merger and unlikely to be accomplished in the absence of either the proposed

merger or another means having comparable anticompetitive effects. These are termed merger-

specific efficiencies.” ProMedica, 2011 WL 1219281, at *39 (quoting Horizontal Merger

Guidelines § 10.

           91.   The types of efficiencies claimed by Defendants in this case can be accomplished

through other means, including codeshare agreements, product enhancements, new aircraft

purchases, joint business agreements, and de novo entry into markets. ProMedica, 2011 WL

1219281, at *41.

           92.   Absent a showing of merger-specificity, Defendants’ goal of building a bigger

network is insufficient to rebut a compelling prima facie case of presumed anticompetitive

effects.

                 E.     Entry Has Not Counteracted the Presumed Anticompetitive Effects of
                        the Merger in the Relevant Markets

           93.   The mere possibility that an airline may enter the market or an existing provider

may be able to expand its operations is not sufficient to counteract the anticompetitive effect of

the Merger. The Horizontal Merger Guidelines provide that entry must be “timely, likely, and

sufficient in magnitude, character and scope to deter or counteract the competitive effects of the

                                                 99
13-01392-shl      Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06            Main Document
                                          Pg 110 of 145



proposed transaction.” Horizontal Merger Guidelines § 9; FTC v. Procter & Gamble, 386 U.S.

568, 579-81 (1967).

       94.     In order to deter the competitive effects of concern, entry must be rapid enough to

make unprofitable overall the actions causing those effects and thus leading to entry, even

though those actions would be profitable until entry takes effect. Horizontal Merger Guidelines,

§ 9.1. “For entry to be considered timely, it typically must occur within approximately two years

post-merger.” H&R Block, 833 F.Supp.2d at n.28, citing Commentary on the Horizontal Merger

Guidelines (2006) at 45–46 (discussing prior Merger Guidelines § 3.2, which specified that

timely entry should occur within two years).2 Thus, since it has been more than five years since

the merger and no new entrants have entered the relevant city pair markets there is insufficient

evidence to counter the presumptively illegal concentration levels in the markets identified in

Table A, and timely entry is, therefore, unlikely.

       95.     Defendants must show both that entry or expansion is likely—in other words,

both technically possible and economically sensible—and that it will replace the competition that

existed prior to the merger. See Cardinal Health, 12 F. Supp. 2d at 56-58.

       96.     In assessing this evidence, the “history of entry into the relevant market is a

central factor in assessing the likelihood of entry in the future.” Cardinal Health, 12 F. Supp. 2d

at 56; see also Horizontal Merger Guidelines, § 9 (“Lack of successful and effective entry in the

face of non-transitory increases in [prices]...in the relevant market tends to suggest that

successful entry is slow or difficult.”)




2
  The 2010 Horizontal Merger Guidelines expressly state that, “The Commentary on the
Horizontal Merger Guidelines issued by the Agencies in 2006 remains a valuable supplement to
these Guidelines.” Horizontal Merger Guidelines, at p. 1, fn.1.
                                                 100
13-01392-shl        Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 111 of 145



       97.     “[F]or entry or expansion to be sufficient,” to replace the competition lost through

the merger of head-to-head-competitors, “it must replace at least the scale and strength of one of

the merging firms in order to replace the lost competition from the [Merger].” ProMedica, 2011

WL 1219281, at *34.

       98.     Defendants have not shown that entry will be “timely” or “likely” with respect to

any city pair identified in Table A.

               F.       Defendants Have Not Shown that The Merger is Unlikely to Enhance
                        the Tacit Coordination That Already Exists Among Network Carriers

       99.     Merger law “rests upon the theory that, where rivals are few, firms will be able to

coordinate their behavior, either by overt collusion or implicit understanding in order to restrict

output and achieve profits above competitive levels.” CCC Holdings, 605 F.Supp.2d at

60 (quoting Heinz, 246 F.3d at 715).

       100.    “Whether a merger will make coordinated interaction more likely depends on

whether market conditions, on the whole, are conducive to reaching terms of coordination and

detecting and punishing deviations from those terms.” CCC Holdings, 605 F.Supp.2d at

60 (internal quotation omitted).

       101.    Tacit coordination is “feared by antitrust policy even more than express collusion,

for tacit coordination, even when observed, cannot easily be controlled directly by the antitrust

laws. It is a central object of merger policy to obstruct the creation or reinforcement by merger of

such oligopolistic market structures in which tacit coordination can occur.” Heinz, 246 F.3d at

725, citing, 4 Phillip E. Areeda, Herbert Hovenkamp & John L. Solow, Antitrust Law ¶ 901b2, at

9 (rev. ed.1998).




                                                101
13-01392-shl      Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                         Pg 112 of 145



       102.    The burden is on the Defendants to produce evidence of “structural market

barriers to collusion” specific to this industry that would defeat the “ordinary presumption of

collusion” that attaches to a merger in a highly concentrated market. See Heinz, 246 F.3d at 725.

       103.    The tacit coordination that exists in the airline industry today has been well-

recognized by Courts and wielded by these Defendants as a shield from allegations of express

collusion. The purported barriers to tacit collusion claimed by Defendants are inconsistent with

the rulings of other Courts and the positions these Defendants have taken in other litigation. As

the Ninth Circuit recently explained:

               Every commuter knows the gas station effect. The prices on two gas stations on
               opposing corners of a busy intersection often move in near unison. This
               phenomenon also occurs in the airline industry. With a market comprised of a few
               dominant players and publicly available pricing information, it is no surprise that
               consumer fares remain relatively uniform across the industry. That is not to say
               that unlawful agreements among air carriers never occur, nor that all claims based
               on Section 1 of the Sherman Act must fail. But in an interdependent oligopoly
               such as the U.S. airline industry, a plaintiff whose claim lies under Section 1 of
               the Sherman Act must plead more than conscious parallelism to survive a motion
               to dismiss.

Prosterman v. American Airlines, 747 Fed.Appx. 458, 460 (9th Cir. 2018) [emphasis added].

       104.    In addition, American and the other major network carriers are the subject of

multidistrict litigation in the United States District Court for the District of Columbia, In re

Domestic Airline Travel Antitrust Litigation, 221 F.Supp.3d 46, 53 (D.D.C. 2016), alleging that

the defendant airlines “colluded to limit capacity on their respective airlines in a conspiracy to

fix, raise, maintain, and/or stabilize prices for air passenger transportation services within the

United States…” in violation of § 1 of the Sherman Act.

       105.    Defendants have not rebutted the presumption of coordinated effects.

       106.    Defendants have not rebutted the presumption of coordinated effects as to each

city pair relevant market in this case.


                                                 102
13-01392-shl     Doc 273      Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                         Pg 113 of 145



       VII.    THE APPROPRIATE REMEDY IS DIVESTITURE

       107.    It “is well settled that once [a plaintiff] has successfully borne the considerable

burden of establishing a violation of [section 7], all doubts as to the remedy are to be resolved in

its favor.” United States v. E.I. du Pont de Nemours, Inc, 366 U.S. 316, 334 (1961).

       108.    Divestiture is “the remedy best suited to redress the ills of an anticompetitive

merger.” California v. Am. Stores Co., 495 U.S. 271, 285 (1990); see also ProMedica, 749 F.3d

at 573; RSR, 602 F.2d at 1325–26; Ash Grove Cement Co. v. FTC, 577 F.2d 1368, 1379–80 (9th

Cir.1978).

       109.    Divestiture is the “most important of antitrust remedies,” and “should always be

in the forefront of a court’s mind when a violation of § 7 has been found.” E.I. du Pont, 366 U.S.

at 330–31; see also id. at 329 (“The very words of § 7 suggest that an undoing of the acquisition

is a natural remedy.”).

       110.    “Private enforcement [of Section 7] of the Act was in no sense an afterthought: it

was an integral part of the congressional plan for protecting competition. [citation omitted]

Congress also made express its view that divestiture was the most suitable remedy in a suit for

relief from a §7 violation.” American Stores, 495 U.S. at 284.

       111.    The Supreme Court declared that “the plain text of §16 authorizes divestiture

decrees to remedy §7 violations,” and that, “We have recognized when construing §16 that it was

enacted ‘not merely to provide private relief, but … to serve as well the high purpose of

enforcing the antitrust laws. (citation omitted)” American Stores, 495 U.S. at 282-283.

       112.    “Section 16, construed to authorize a private divestiture remedy when appropriate

in light of equitable principles, fits well in a statutory scheme that favors private enforcement,




                                                103
13-01392-shl         Doc 273         Filed 04/16/19 Entered 04/16/19 02:01:06             Main Document
                                                Pg 114 of 145



subjects mergers to searching scrutiny, and regards divestiture as the remedy best suited to

redress the ills of an anticompetitive merger.” American Stores, 495 U.S. at 272.

          113.    “Divestiture is ‘simple, relatively easy to administer, and sure,” E.I. du Pont, 366

U.S. at 331, while conduct remedies risk excessive government entanglement in the market.

(citations omitted).” St. Alphonsus, 778 F.3d at 793.

          114.    Courts “are authorized, indeed required, to decree relief effective to redress the

violations, whatever the adverse effect of such a decree on private interests.” E.I. du Pont, 366

U.S. at 326.

          115.    “The District Courts, in the framing of equitable decrees, are clothed ‘with large

discretion to model their judgments to fit the exigencies of the particular case.’ (citation

omitted).” United States v. E.I. du Pont de Nemours, Inc, 353 U.S. 586, 607 (1957).

          116.    The Supreme Court has ordered divestiture in numerous cases, well after a merger

closed:

                                                                          SUPREME        YEARS B/T
            CASE               MERGER/ACQUISITION DIVESTITURE              COURT        MERGER AND
                               EFFECTED DATE        ORDERED               DECISION      DIVESTITURE/
                                                                            DATE          DECISION

 Brown Shoe Company, Inc., Merger of Brow n
 v. United States, 370 U.S. 294 Shoe & G.R. Kinney                 yes   Monday, June      6 years
 (1962)                          Co. effected on May 1,                  25, 1962
                                 1956
                                 Acquisition of Girard
                                 Trust Corn Exchange                     Monday, June      2 years
 United States v. Philadelphia
                                 Bank; comptroller                       17, 1963
 National bank, et al., 374 U.S.
                                 approved merger on
 321 (1963)
                                 February 24, 1961, but no
                                 steps taken to consummate
                                 merger pending
                                 outcome of litigation

 United States v. Aluminum                                         yes   Monday, June      5 years
                               Acquisition of Rome                       01, 1964
 Company of America, et al.,
                               Cable co. in 1959
 377 U.S. 271 (1964)




                                                             104
13-01392-shl         Doc 273       Filed 04/16/19 Entered 04/16/19 02:01:06          Main Document
                                              Pg 115 of 145



 United States v. Pabst                                             Monday, June      6 years
                             Acquisition of Blatz
 Brewing Company, et al.,                                           13, 1966
                             brewing co. in 1958
 384 U.S. 546 (1966)


 United States v. Von’s                                       yes   Tuesday, May      6 years
 Grocery Company, et al., 384 Acquisition of Shopping               31, 1966
 U.S. 270 (1966)              Bag Food Stores in 1960




 United States v. Falstaff
                             Acquisition of the
 Brewing Corporation, 410                                           Wednesday,        8 years
                             Narrangansett Brewing
 U.S. 526 (1973)                                                    February 28,
                             Co. in 1965                            1973


         117.     The Supreme Court has squarely rejected the argument that an otherwise unlawful

acquisition can be permitted if it has the “beneficial effect” of making the acquired entity a

“more vigorous and effective competitor.” Ford v. Motor Co. v. United States, 405 U.S. 562,

569-70 (1972).

         118.     It is undisputed that Defendants entered into a settlement with the Government

whereby they agreed to divest and did divest certain gates and slots at airports. (DX-50 at p. 2-3

of 21). Thus, divestiture is unquestionably a viable remedy in this case.

         119.     The Defendants have been on notice of the competitive concerns regarding the

1,008 city pairs identified in Plaintiffs’ First Amended Complaint since well before the Merger

closed and elected to close at their own risk. The Court does not consider self-inflicted wounds

in fashioning an appropriate remedy. Sierra Club v. Army Corps. Of Eng’rs., 645 F.3d 978, 997-

97 (8th Cir. 2011); Pappan Enters. Inc., Hardee’s Food Sys., Inc., 143 F.3d 800, 806 (3d Cir.

1998).

         120.     In Steves and Sons, Inc. v. Jeld Wen, Inc., United States District Court for the

Eastern District of Virginia, Case No. 3:16-cv-545, the court ordered divestiture of a

manufacturing plant under § 16 of the Clayton Act in a private antitrust case, six years after the


                                                        105
13-01392-shl     Doc 273     Filed 04/16/19 Entered 04/16/19 02:01:06              Main Document
                                        Pg 116 of 145



merger closed. (Jeld Wen Dkt. No. 1783). After the Jeld Wen court conducted a jury trial

determining the defendants’ liability under § 7 of the Clayton Act, the parties submitted briefing

regarding an appropriate remedy and an evidentiary hearing was ultimately held by the Court

regarding equitable relief. (Jeld Wen Dkt. No. 1783 at p. 1-2). Once this Court issues a ruling as

to Defendants’ liability under § 7, Plaintiffs submit that the procedure undertaken by the Court in

Steves on the issue of fashioning appropriate equitable relief could and should be used in this

case.

        121.   The Private Plaintiffs as prevailing parties are entitled to recover their reasonable

attorneys’ fees. 15 U.S.C. § 26.




                                                106
13-01392-shl   Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06     Main Document
                                    Pg 117 of 145

                                            Respectfully submitted:

Dated: April 15, 2019

                                            By: /s/ Joseph M. Alioto
                                                Joseph M. Alioto (SBN 42680)
                                                Admitted Pro Hac Vice
                                                Jamie L. Miller (SBN 271452)
                                                Admitted Pro Hac Vice
                                                Theresa D. Moore (SBN 99978)
                                                Admitted Pro Hac Vice
                                                Thomas P. Pier (SBN 235740)
                                                Admitted Pro Hac Vice
                                                ALIOTO LAW FIRM
                                                One Sansome Street, 35th Floor
                                                San Francisco, CA 94104
                                                Telephone: (415) 434-8900
                                                Facsimile: (415) 434-9200
                                                Email: jmiller@aliotolaw.com

                                                Gil D. Messina (SBN 029661978)
                                                Admitted Pro Hac Vice
                                                MESSINA LAW FIRM, P.C.
                                                961 Holmdel Road
                                                Holmdel, NJ 07733
                                                Telephone: (742) 332-9300
                                                Facsimile: (742) 332-9301
                                                Email:
                                                gmessina@messinalawfirm.com

                                                Christopher A. Nedeau (SBN 81297)
                                                Admitted Pro Hac Vice
                                                NEDEAU LAW FIRM
                                                154 Baker Street
                                                San Francisco, CA 94117
                                                Telephone: 415-516-4010
                                                Email: cnedeau@nedeaulaw.net

                                                Attorneys for the Clayton Act
                                                Plaintiffs




                                        6
13-01392-shl   Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06   Main Document
                                    Pg 118 of 145

                           COUNSEL FOR PLAINTIFFS




Joseph M. Alioto (SBN 42680)
Admitted Pro Hac Vice
Jamie L. Miller (SBN 271452)
Admitted Pro Hac Vice
Theresa D. Moore (SBN 99978)
Admitted Pro Hac Vice
Thomas P. Pier (SBN 235740)
Admitted Pro Hac Vice
ALIOTO LAW FIRM
One Sansome Street, 35th Floor
San Francisco, CA 94104
Telephone: (415) 434-8900
Facsimile: (415) 434-9200
Email: jmiller@aliotolaw.com


Gil D. Messina (SBN 029661978)
Admitted Pro Hac Vice
MESSINA LAW FIRM, P.C.
961 Holmdel Road
Holmdel, NJ 07733
Telephone: (742) 332-9300
Facsimile: (742) 332-9301
Email: gmessina@messinalawfirm.com

Christopher A. Nedeau (SBN 81297)
Admitted Pro Hac Vice
NEDEAU LAW FIRM
154 Baker Street
San Francisco, CA 94117
Telephone: 415-516-4010
Email: cnedeau@nedeaulaw.net




                                        7
13-01392-shl   Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06   Main Document
                                    Pg 119 of 145




                           TABLE A
                          13-01392-shl   Doc 273Filed 04/16/19 Entered 04/16/19 02:01:06 Main Document
                              Table A -                    Pg 120City-Pairs
                                          Presumptively Illegal   of 145    and Plaintiffs' Travel
                                                                                               Lundgren                                EY 2018
                                                            Written Direct Exam               Report - Row TK4 Actual TK4 Actual ∆     HHI > 2500
                                                            (Plaintiff, ¶)                         #        EY 2018    HHI (2012 -     & Actual ∆
DOJ City Market 1                 DOJ City Market 2         (03/2019)                          (12/2018) HHI           EY2018)         HHI > 200?
                                                                                   Brito, 6;
                                                                               Jolly, 7, 27;
                                                                               Russell, 10;
Dallas, TX (DFW)                  Reno, NV (RNO)                             Stansbury 13               331      6,267         1,112      YES
                                                                                   Brito, 6;
                                                                                    Fry, 11;
                                                                            McCarthy 14;
Miami, FL (MIA)                   Phoenix, AZ (PHX)                          Talewsky, 17               645      4,184         1,518      YES
                                                                                   Brito, 6;
                                                                                    Fry, 11;
                                                                          Garavanian, 6,7;
Boston, MA (BOS)                  Phoenix, AZ (PHX)                          Talewsky, 11               263      5,207         2,207      YES
                                                                                  Brito, 20:
                                                                           Garavanaian, 6;
New York, NY (NYC)                Reno, NV (RNO)                         Stansbury, 13, 15              880      2,640           397      YES
                                                                                  Brito, 20;
                                                                         Garavanian, 6, 7;
Boston, MA (BOS)                  Reno, NV (RNO)                             Stansbury, 13              785      2,676           523      YES
                                                                                   Davis, 2;
                                                                               Jolly, 6, 22;
Charlotte, NC (CLT)               Dallas, TX (DFW)                              Russell, 10             855      7,589         3,163      YES
Sacramento, CA (SMF)              St. Louis, MO (STL)                            Fjord, 2, 3            627      4,113         1,432      YES
Detroit, MI (DTW)                 Palm Springs, CA (PSP)                        Freeland, 2              77      3,452           755      YES
                                                                                    Fry, 11;
                                                                            Garavanian, 6;
Dallas, TX (DFW)                  Phoenix, AZ (PHX)                             Russell, 10             950      4,959         1,357      YES
Chicago, IL (CHI)                 Tucson, AZ (TUS)                                Fry,5, 10             370      4,711           703      YES
Santa Barbara, CA (SBA)           Tucson, AZ (TUS)                                   Fry, 10             33      8,116         2,618      YES
New York, NY (NYC)                Tucson, AZ (TUS)                                Fry, 5, 10             98      3,980         1,053      YES
                                                                                    Fry, 10;
                                                                                    Jolly, 7;
                                                                               Russell, 10;
Dallas, TX (DFW)                  Tucson, AZ (TUS)                           Talewsky, 15               104      8,521         1,949      YES
Pittsburgh, PA (PIT)              Tucson, AZ (TUS)                                   Fry, 10            176      3,944         1,541      YES



                                                             Page 1 of 8
                         13-01392-shl   Doc 273Filed 04/16/19 Entered 04/16/19 02:01:06 Main Document
                             Table A -                    Pg 121City-Pairs
                                         Presumptively Illegal   of 145    and Plaintiffs' Travel
                                                                                          Lundgren                                EY 2018
                                                           Written Direct Exam           Report - Row TK4 Actual TK4 Actual ∆     HHI > 2500
                                                           (Plaintiff, ¶)                     #        EY 2018    HHI (2012 -     & Actual ∆
DOJ City Market 1                DOJ City Market 2         (03/2019)                      (12/2018) HHI           EY2018)         HHI > 200?
Hilo, HI (KOA)                   Tucson, AZ (TUS)                               Fry, 10            178      3,991           578       YES
Tucson, AZ (TUS)                 Washington, DC (WAS)                           Fry, 10            201      3,785           731       YES
Detroit, MI (DTW)                Tucson, AZ (TUS)                               Fry, 10            237      2,989           771       YES
Monterey, CA (MRY)               Tucson, AZ (TUS)                               Fry, 10            276      7,816         2,413       YES
Kansas City, MO (MCI)            Tucson, AZ (TUS)                               Fry, 10            288      3,964         1,212       YES
Charlotte, NC (CLT)              Tucson, AZ (TUS)                               Fry, 10            308      5,734         2,741       YES
Kapaa, HI (LIH)                  Tucson, AZ (TUS)                               Fry, 10            379      5,581         1,949       YES
Fresno, CA (FAT)                 Tucson, AZ (TUS)                               Fry, 10            399      7,922         2,445       YES
Kahului, HI (OGG)                Tucson, AZ (TUS)                               Fry, 10            403      4,543         1,205       YES
Milwaukee, WI (MKE)              Tucson, AZ (TUS)                               Fry, 10            437      3,441         1,527       YES
                                                                                Fry, 10;
Philadelphia, PA (PHL)           Tucson, AZ (TUS)                       Rubinsohn, 7, 22           438      5,160         2,532      YES
Houston, TX (HOU)                Tucson, AZ (TUS)                               Fry, 10            463      4,409           458      YES
Columbus, OH (CMH)               Tucson, AZ (TUS)                               Fry, 10            510      3,410           909      YES
Atlanta, GA (ATL)                Tucson, AZ (TUS)                               Fry, 10            589      6,046         1,401      YES
St. Louis, MO (STL)              Tucson, AZ (TUS)                               Fry, 10            640      4,249         1,311      YES
                                                                                Fry, 10;
                                                                          Garavanian, 7;
Boston, MA (BOS)                 Tucson, AZ (TUS)                       Talewsky, 15, 17           679      4,205           986      YES
Honolulu, HI (HNL)               Tucson, AZ (TUS)                               Fry, 10            684      3,955         1,001      YES
Tampa, FL (TPA)                  Tucson, AZ (TUS)                               Fry, 10            757      3,602         1,132      YES
Des Moines, IA (DSM)             Tucson, AZ (TUS)                               Fry, 10            792      6,370         3,165      YES
Indianapolis, IN (IND)           Tucson, AZ (TUS)                               Fry, 10            828      3,709         1,080      YES
Orlando, FL (MCO)                Tucson, AZ (TUS)                               Fry, 10            830      3,653         1,275      YES
Austin, TX (AUS)                 Tucson, AZ (TUS)                               Fry, 10            840      4,775         1,488      YES
Omaha, NE (OMA)                  Tucson, AZ (TUS)                               Fry, 10            863      3,518         1,207      YES
                                                                                Fry, 10;
Miami, FL (MIA)                  Tucson, AZ (TUS)                          McCarthy, 14            864      4,772         1,468      YES
San Antonio, TX (SAT)            Tucson, AZ (TUS)                               Fry, 10            881      4,957         1,869      YES
Greensboro, NC (GSO)             Phoenix, AZ (PHX)                              Fry, 11              9      4,819           944      YES
Harrisburg, PA (MDT)             Phoenix, AZ (PHX)                              Fry, 11             12      5,644         2,318      YES
Phoenix, AZ (PHX)                Knoxville, TN (TYS)                            Fry, 11             21      3,665           958      YES
                                                                                Fry, 11;
West Palm Beach (PBI)            Phoenix, AZ (PHX)                         Talewsky, 17             43      4,121         1,781      YES



                                                            Page 2 of 8
                         13-01392-shl     Doc 273Filed 04/16/19 Entered 04/16/19 02:01:06 Main Document
                             Table A -                      Pg 122City-Pairs
                                           Presumptively Illegal   of 145    and Plaintiffs' Travel
                                                                                                Lundgren                                EY 2018
                                                                 Written Direct Exam           Report - Row TK4 Actual TK4 Actual ∆     HHI > 2500
                                                                 (Plaintiff, ¶)                     #        EY 2018    HHI (2012 -     & Actual ∆
DOJ City Market 1                  DOJ City Market 2             (03/2019)                      (12/2018) HHI           EY2018)         HHI > 200?
Key West, FL (EYW)                 Phoenix, AZ (PHX)                                  Fry, 11             44      6,183         2,359       YES
Phoenix, AZ (PHX)                  Savannah, GA (SAV)                                 Fry, 11             47      4,294           620       YES
Phoenix, AZ (PHX)                  Syracuse, NY (SYR)                                 Fry, 11             79      3,937         1,133       YES
Jackson, MS (JAN)                  Phoenix, AZ (PHX)                                  Fry, 11             83      4,247         1,771       YES
Greenville, SC (GSP)               Phoenix, AZ (PHX)                                  Fry, 11            118      3,226           681       YES
Huntsville, AL (HSV)               Phoenix, AZ (PHX)                                  Fry, 11            150      3,619           690       YES
                                                                                      Fry, 11;
Phoenix, AZ (PHX)                  Fort Myers, FL (RSW)                         McCarthy, 14             152      2,894           889      YES
Westchester County, NY (HPN)       Phoenix, AZ (PHX)                                  Fry, 11            179      4,524         1,707      YES
Montgomery, AL (MGM)               Phoenix, AZ (PHX)                                  Fry, 11            180      5,045           733      YES
Phoenix, AZ (PHX)                  Richmond, VA (RIC)                                 Fry, 11            189      3,655         1,228      YES
Phoenix, AZ (PHX)                  Raleigh-Durham, NC (RDU)                           Fry, 11            203      3,355           335      YES
Jacksonville, FL (JAX)             Phoenix, AZ (PHX)                                  Fry, 11            216      2,939           621      YES
Mobile, AL (MOB)                   Phoenix, AZ (PHX)                                  Fry, 11            219      3,471           505      YES
Norfolk-Virginia Beach, VA (ORF)   Phoenix, AZ (PHX)                                  Fry, 11            235      3,183           635      YES
Phoenix, AZ (PHX)                  Tallahassee, FL (TLH)                              Fry, 11            249      5,060           558      YES
Hilo, HI (KOA)                     Phoenix, AZ (PHX)                                  Fry, 11            266      4,430           851      YES
Fresno, CA (FAT)                   Phoenix, AZ (PHX)                                  Fry, 11            286      9,493           558      YES
Charlottesville, VA (CHO)          Phoenix, AZ (PHX)                                  Fry, 11            386      6,368         1,237      YES
Hartford, CT (BDL)                 Phoenix, AZ (PHX)                                  Fry, 11            392      3,090           869      YES
                                                                                      Fry, 11;
Kahului, HI (OGG)                  Phoenix, AZ (PHX)                            Stansbury, 16            421      4,621         1,115      YES
                                                                                      Fry, 11;
Philadelphia, PA (PHL)             Phoenix, AZ (PHX)                   Rubinsohn, 6, 7, 19, 20           474      6,535         1,375      YES
Phoenix, AZ (PHX)                  San Juan, PR (SJU)                                 Fry, 11            527      3,843         1,171      YES
Kapaa, HI (LIH)                    Phoenix, AZ (PHX)                                  Fry, 11            556      4,522         1,046      YES
Lexington, KY (LEX)                Phoenix, AZ (PHX)                                  Fry, 11            573      4,167           849      YES
Monterey, CA (MRY)                 Phoenix, AZ (PHX)                                  Fry, 11            588      9,635         1,148      YES
Phoenix, AZ (PHX)                  Fort Walton Beach, FL (VPS)                        Fry, 11            601      4,054         1,145      YES
Phoenix, AZ (PHX)                  Tampa, FL (TPA)                                    Fry, 11            672      4,246           748      YES
Phoenix, AZ (PHX)                  St. Thomas, VI (STT)                               Fry, 11            711      5,702         2,203      YES
Phoenix, AZ (PHX)                  Washington, DC (WAS)                               Fry, 11            771      3,581           518      YES
Phoenix, AZ (PHX)                  Pittsburgh, PA (PIT)                               Fry, 11            798      4,436           939      YES
Charlotte, NC (CLT)                Phoenix, AZ (PHX)                                  Fry, 11            799      7,313         1,944      YES



                                                                  Page 3 of 8
                        13-01392-shl   Doc 273Filed 04/16/19 Entered 04/16/19 02:01:06 Main Document
                            Table A -                    Pg 123City-Pairs
                                        Presumptively Illegal   of 145    and Plaintiffs' Travel
                                                                                               Lundgren                                EY 2018
                                                              Written Direct Exam             Report - Row TK4 Actual TK4 Actual ∆     HHI > 2500
                                                              (Plaintiff, ¶)                       #        EY 2018    HHI (2012 -     & Actual ∆
DOJ City Market 1               DOJ City Market 2             (03/2019)                        (12/2018) HHI           EY2018)         HHI > 200?
Orlando, FL (MCO)               Phoenix, AZ (PHX)                                     Fry, 11           884      3,903           381       YES
Chattanooga, TN (CHA)           Phoenix, AZ (PHX)                                     Fry, 11           887      4,598           291       YES
Des Moines, IA (DSM)            Phoenix, AZ (PHX)                                     Fry, 11           898      5,665         1,730       YES
                                                                                     Fry, 11;
Chicago, IL (CHI)               Phoenix, AZ (PHX)                             Garavanian, 6             954      3,339           695      YES
                                                                               Garavnian, 6;
Charlotte, NC (CLT)             Miami, FL (MIA)                               McCarthy, 14              407      8,740         3,600      YES
                                                                             Garavnian, 5, 6;
                                                                              McCarthy, 14;
Miami, FL (MIA)                 Philadelphia, PA (PHL)              Rubinsohn, 6, 7, 19, 22             974      5,177         1,283      YES
Boston, MA (BOS)                Huntsville, AL (HSV)                           Garavnian, 7              65      4,660         1,245      YES
Boston, MA (BOS)                Fresno, CA (FAT)                               Garavnian, 7             124      4,431         1,130      YES
Boston, MA (BOS)                Santa Barbara, CA (SBA)                        Garavnian, 7             145      4,875         1,085      YES
Boston, MA (BOS)                Tallahassee, FL (TLH)                          Garavnian, 7             190      5,274           585      YES
Boston, MA (BOS)                Gainesville, FL (GNV)                          Garavnian, 7             223      5,020           575      YES
Boston, MA (BOS)                Ontario, CA (ONT)                              Garavnian, 7             229      3,489         1,275      YES
Boston, MA (BOS)                Jackson, MS (JAN)                              Garavnian, 7             233      5,138         1,381      YES
Boston, MA (BOS)                Orange County, CA (SNA)                        Garavnian, 7             284      3,245           805      YES
Boston, MA (BOS)                Pensacola, FL (PNS)                            Garavnian, 7             294      3,895           899      YES
Boston, MA (BOS)                Monterey, CA (MRY)                             Garavnian, 7             296      4,979           641      YES
Boston, MA (BOS)                Fayetteville, AR (XNA)                         Garavnian, 7             406      4,567         1,521      YES
Boston, MA (BOS)                Fort Walton Beach, FL (VPS)                    Garavnian, 7             412      5,113           460      YES
Boston, MA (BOS)                Des Moines, IA (DSM)                           Garavnian, 7             631      2,755           689      YES
Boston, MA (BOS)                Little Rock, AR (LIT)                          Garavnian, 7             649      3,089           735      YES
Boston, MA (BOS)                Baton Rouge, LA (BTR)                          Garavnian, 7             746      3,894           215      YES
Boston, MA (BOS)                Lexington, KY (LEX)                            Garavnian, 7             808      4,044           228      YES
Boston, MA (BOS)                Louisville, KY (SDF)                           Garavnian, 7             958      2,988           293      YES
                                                                               Garavnian, 7;
Nashville, TN (BNA)             Boston, MA (BOS)                               Talewsky, 17            1005      3,234           409      YES
                                                                               Garavnian, 7;
Boston, MA (BOS)                Palm Springs, CA (PSP)                         Talewsky, 17             275      3,538           580      YES
Dallas, TX (DFW)                St. Thomas, VI (STT)                              Jolly, 7 27           395      6,378           961      YES
                                                                                Jolly, 6, 27;
Dallas, TX (DFW)                West Palm Beach (PBI)                            Russell, 10            247      7,300           551      YES



                                                               Page 4 of 8
                       13-01392-shl   Doc 273 Filed 04/16/19 Entered 04/16/19 02:01:06 Main Document
                           Table A -                     Pg 124City-Pairs
                                        Presumptively Illegal   of 145    and Plaintiffs' Travel
                                                                                                 Lundgren                                EY 2018
                                                              Written Direct Exam               Report - Row TK4 Actual TK4 Actual ∆     HHI > 2500
                                                              (Plaintiff, ¶)                         #        EY 2018    HHI (2012 -     & Actual ∆
DOJ City Market 1              DOJ City Market 2              (03/2019)                          (12/2018) HHI           EY2018)         HHI > 200?
                                                                             Jolly, 6, 22, 27;
                                                                              McCarthy, 12;
Dallas, TX (DFW)               Salt Lake City, UT (SLC)                           Russell, 10             951      3,964           651      YES
                                                                                      Jolly, 7;
Dallas, TX (DFW)               San Diego, CA (SAN)                                Russell, 10             970      4,847           532      YES
                                                                                 Jolly, 7, 27;
Dallas, TX (DFW)               Fort Walton Beach, FL (VPS)                        Russell, 10             582      8,717           314      YES
                                                                                 Jolly, 7, 27;
Dallas, TX (DFW)               Seattle, WA (SEA)                             Russell, 8, 9, 10            969      3,968           280      YES
                                                                                      Jolly, 6;
Dallas, TX (DFW)               Ontario, CA (ONT)                                  Russell, 10             941      5,978         1,181      YES
                                                                                      Jolly, 7;
Dallas, TX (DFW)               Raleigh-Durham, NC (RDU)                           Russell, 10             891      5,442           354      YES
                                                                                      Jolly, 7;
Dallas, TX (DFW)               Jacksonville, FL (JAX)                             Russell, 10             429      5,863           503      YES
                                                                                      Jolly, 7;
Dallas, TX (DFW)               Honolulu, HI (HNL)                               Russell, 8, 9             194      6,210           604      YES
                                                                                      Jolly, 7;
Dallas, TX (DFW)               Westchester County, NY (HPN)                       Russell, 10             851      4,933         2,093      YES
                                                                               Jolly, 22, 26;
Dallas, TX (DFW)               Greenville, SC (GSP)                               Russell, 10             456      5,173           891      YES
                                                                                      Jolly, 7;
Dallas, TX (DFW)               Portland, OR (PDX)                                 Russell, 10             938      3,452           290      YES
                                                                                    Jolly, 27;
Dallas, TX (DFW)               Syracuse, NY (SYR)                                 Russell, 10             205      4,525         1,957      YES
                                                                                    Jolly, 27;
Dallas, TX (DFW)               Lexington, KY (LEX)                                Russell, 10             352      6,870           490      YES
Charleston, SC (CHS)           Dallas, TX (DFW)                                      Jolly, 27            820      5,563         2,002      YES

                                                                                 Jolly, 27;
                                                               Rubinsohn, 6, 7, 19, 20, 22;
Dallas, TX (DFW)               Philadelphia, PA (PHL)                          Russell, 10           955        6,967           2,970       YES
Chicago, IL (CHI)              West Palm Beach (PBI)                             Kosach, 3           912        5,333             777       YES




                                                               Page 5 of 8
                        13-01392-shl   Doc 273Filed 04/16/19 Entered 04/16/19 02:01:06 Main Document
                            Table A -                    Pg 125City-Pairs
                                        Presumptively Illegal   of 145    and Plaintiffs' Travel
                                                                                                  Lundgren                                EY 2018
                                                                   Written Direct Exam           Report - Row TK4 Actual TK4 Actual ∆     HHI > 2500
                                                                   (Plaintiff, ¶)                     #        EY 2018    HHI (2012 -     & Actual ∆
DOJ City Market 1               DOJ City Market 2                  (03/2019)                      (12/2018) HHI           EY2018)         HHI > 200?
                                                                          McCarthy, 12, 13, 14;
Dallas, TX (DFW)                Fort Myers, FL (RSW)                                 Russell, 10           252      6,841           739      YES
Fort Myers, FL (RSW)            San Francisco, CA (SFO)                McCarthy, 12, 13, 14, 20            339      2,661           528      YES
Fort Myers, FL (RSW)            San Diego, CA (SAN)                             McCarthy, 13, 14           500      2,912           492      YES
Fort Myers, FL (RSW)            Seattle, WA (SEA)                               McCarthy, 13, 14           621      2,982           454      YES
                                                                                  McCarthy, 13;
                                                                                     Kosach, 3;
Atlanta, GA (ATL)               Reno, NV (RNO)                                    Stansbury, 13            435      2,980           280      YES
Fort Myers, FL (RSW)            St. Thomas, VI (STT)                              McCarthy, 14             153      9,311         4,778      YES
Little Rock, AR (LIT)           Fort Myers, FL (RSW)                              McCarthy, 14             348      5,454         1,559      YES
Los Angeles, CA (LAX)           Fort Myers, FL (RSW)                              McCarthy, 14             424      2,734           311      YES
Des Moines, IA (DSM)            Fort Myers, FL (RSW)                              McCarthy, 14             676      3,843           420      YES
Fort Myers, FL (RSW)            Fayetteville, AR (XNA)                            McCarthy, 14             783      5,188         1,511      YES
Kansas City, MO (MCI)           Fort Myers, FL (RSW)                              McCarthy, 14             875      4,216         1,364      YES
Austin, TX (AUS)                Fort Myers, FL (RSW)                              McCarthy, 14             914      2,933           452      YES
Miami, FL (MIA)                 Orange County, CA (SNA)                           McCarthy, 14             140      3,205           549      YES
Jackson, MS (JAN)               Miami, FL (MIA)                                   McCarthy, 14             143      6,299         2,609      YES
Harrisburg, PA (MDT)            Miami, FL (MIA)                                   McCarthy, 14             154      5,436           915      YES
Durango, CO (DRO)               Miami, FL (MIA)                                   McCarthy, 14             166      6,946         3,197      YES
Greensboro, NC (GSO)            Miami, FL (MIA)                                   McCarthy, 14             168      5,105         1,677      YES
Fresno, CA (FAT)                Miami, FL (MIA)                                   McCarthy, 14             172      6,745         1,089      YES
Miami, FL (MIA)                 Ontario, CA (ONT)                                 McCarthy, 14             321      4,857         2,477      YES
Grand Junction, CO (GJT)        Miami, FL (MIA)                                   McCarthy, 14            416       7,506         2,755      YES
Kapaa, HI (LIH)                 Miami, FL (MIA)                                   McCarthy, 14             427      6,176         1,878      YES
Miami, FL (MIA)                 Pensacola, FL (PNS)                               McCarthy, 14             436      6,078         1,329      YES
Hilo, HI (KOA)                  Miami, FL (MIA)                                   McCarthy, 14             454      5,788         2,084      YES
Honolulu, HI (HNL)              Miami, FL (MIA)                                   McCarthy, 14             502      3,802           263      YES
Miami, FL (MIA)                 Raleigh-Durham, NC (RDU)                          McCarthy, 14             570      2,978           460      YES
                                                                                  McCarthy, 14;
Miami, FL (MIA)                 Reno, NV (RNO)                                    Stansbury, 13            612      3,813           925      YES
Miami, FL (MIA)                 San Jose, CA (SJC)                                McCarthy, 14             625      3,026           492      YES
Miami, FL (MIA)                 Norfolk-Virginia Beach, VA (ORF)                  McCarthy, 14             670      4,055         1,616      YES
Little Rock, AR (LIT)           Miami, FL (MIA)                                   McCarthy, 14             673      3,845         1,055      YES
Miami, FL (MIA)                 St. Louis, MO (STL)                               McCarthy, 14             680      4,180           852      YES



                                                                    Page 6 of 8
                         13-01392-shl   Doc 273 Filed 04/16/19 Entered 04/16/19 02:01:06 Main Document
                             Table A -                     Pg 126City-Pairs
                                          Presumptively Illegal   of 145    and Plaintiffs' Travel
                                                                                            Lundgren                                EY 2018
                                                            Written Direct Exam            Report - Row TK4 Actual TK4 Actual ∆     HHI > 2500
                                                            (Plaintiff, ¶)                      #        EY 2018    HHI (2012 -     & Actual ∆
DOJ City Market 1                DOJ City Market 2          (03/2019)                       (12/2018) HHI           EY2018)         HHI > 200?
Miami, FL (MIA)                  Washington, DC (WAS)                       McCarthy, 14             729      2,993           763       YES
Des Moines, IA (DSM)             Miami, FL (MIA)                            McCarthy, 14             789      3,450           261       YES
Columbus, OH (CMH)               Miami, FL (MIA)                            McCarthy, 14             803      3,474           612       YES
Miami, FL (MIA)                  Richmond, VA (RIC)                         McCarthy, 14             811      3,343           805       YES
Miami, FL (MIA)                  Salt Lake City, UT (SLC)                   McCarthy, 14             902      3,194           481       YES
Miami, FL (MIA)                  Louisville, KY (SDF)                       McCarthy, 14             943      3,042           511       YES
Miami, FL (MIA)                  Knoxville, TN (TYS)                        McCarthy, 14             946      3,522           622       YES
Indianapolis, IN (IND)           Miami, FL (MIA)                            McCarthy, 14             947      3,052           309       YES
Miami, FL (MIA)                  San Diego, CA (SAN)                        McCarthy, 14             961      3,357         1,116       YES
Las Vegas, NV (LAS)              Miami, FL (MIA)                            McCarthy, 14             983      3,155           273       YES
Charleston, SC (CHS)             Miami, FL (MIA)                            McCarthy, 14            1000      4,248           996       YES
Miami, FL (MIA)                  Sacramento, CA (SMF)                       McCarthy, 14             515      2,775           546       YES
                                                                            McCarthy, 14;
Miami, FL (MIA)                  Palm Springs, CA (PSP)                      Talewsky, 17            264      5,530           771      YES
Chicago, IL (CHI)                Philadelphia, PA (PHL)                    Rubinsohn, 6, 7           317      3,958         1,289      YES
Philadelphia, PA (PHL)           San Diego, CA (SAN)                       Rubinsohn, 6, 7           490      5,861         2,211      YES
Los Angeles, CA (LAX)            Philadelphia, PA (PHL)               Rubinsohn, 6, 7, 22            668      5,350         1,779      YES
Indianapolis, IN (IND)           Philadelphia, PA (PHL)                    Rubinsohn, 6, 7           200      7,710         1,413      YES
Philadelphia, PA (PHL)           St. Louis, MO (STL)                       Rubinsohn, 6, 7            70      4,756           466      YES
Albuquerque, NM (ABQ)            Philadelphia, PA (PHL)                     Rubinsohn, 22             53      3,518         1,125      YES
Philadelphia, PA (PHL)           St. Croix, VI (STX)                        Rubinsohn, 22             68      9,230         1,466      YES
Philadelphia, PA (PHL)           Orange County, CA (SNA)                    Rubinsohn, 22             99      3,930         1,748      YES
Philadelphia, PA (PHL)           St. Thomas, VI (STT)                       Rubinsohn, 22            268      8,138         1,857      YES
Kahului, HI (OGG)                Philadelphia, PA (PHL)                     Rubinsohn, 22            368      5,674         1,734      YES
Austin, TX (AUS)                 Philadelphia, PA (PHL)                     Rubinsohn, 22            390      4,944         2,905      YES
Key West, FL (EYW)               Philadelphia, PA (PHL)                     Rubinsohn, 22            439      7,227         4,878      YES
Philadelphia, PA (PHL)           San Antonio, TX (SAT)                      Rubinsohn, 22            553      3,233         1,168      YES
Philadelphia, PA (PHL)           Seattle, WA (SEA)                          Rubinsohn, 22            674      3,965           324      YES
Philadelphia, PA (PHL)           San Jose, CA (SJC)                         Rubinsohn, 22            739      3,539         1,090      YES
                                                                       Rubinsohn, 19, 20;
Dallas, TX (DFW)                 Palm Springs, CA (PSP)                        Russell, 10           271      9,319         2,846      YES
New Orleans, LA (MSY)            Philadelphia, PA (PHL)                     Rubinsohn, 22            928      4,442           915      YES
Dallas, TX (DFW)                 Harrisburg, PA (MDT)                          Russell, 10             6      5,306         2,747      YES
Dallas, TX (DFW)                 Kapaa, HI (LIH)                               Russell, 10            38      7,072           947      YES



                                                             Page 7 of 8
                        13-01392-shl   Doc 273Filed 04/16/19 Entered 04/16/19 02:01:06 Main Document
                            Table A -                    Pg 127City-Pairs
                                        Presumptively Illegal   of 145    and Plaintiffs' Travel
                                                                                                   Lundgren                                EY 2018
                                                                   Written Direct Exam            Report - Row TK4 Actual TK4 Actual ∆     HHI > 2500
                                                                   (Plaintiff, ¶)                      #        EY 2018    HHI (2012 -     & Actual ∆
DOJ City Market 1               DOJ City Market 2                  (03/2019)                       (12/2018) HHI           EY2018)         HHI > 200?
Dallas, TX (DFW)                Santa Barbara, CA (SBA)                               Russell, 10            52      8,507         4,578       YES
Dallas, TX (DFW)                Hilo, HI (KOA)                                        Russell, 10            59      5,914         1,126       YES
Dallas, TX (DFW)                Greensboro, NC (GSO)                                  Russell, 10            81      7,286         2,790       YES
Dallas, TX (DFW)                Durango, CO (DRO)                                     Russell, 10            82      9,381         5,693       YES
                                                                                     Russell, 10;
Dallas, TX (DFW)                Louisville, KY (SDF)                               Stansbury, 16             84      6,929           967      YES
Dallas, TX (DFW)                Montgomery, AL (MGM)                                  Russell, 10           151      7,964           511      YES
Dallas, TX (DFW)                Fresno, CA (FAT)                                      Russell, 10           214      8,591         3,029      YES
Dallas, TX (DFW)                Knoxville, TN (TYS)                                   Russell, 10           236      7,575         1,533      YES
Dallas, TX (DFW)                Tallahassee, FL (TLH)                                 Russell, 10           241      7,565         3,220      YES
Dallas, TX (DFW)                Monterey, CA (MRY)                                    Russell, 10           274      7,329         2,861      YES
Columbia, SC (CAE)              Dallas, TX (DFW)                                      Russell, 10           302      7,118         1,750      YES
Dallas, TX (DFW)                Grand Junction, CO (GJT)                              Russell, 10           313      9,195         3,034      YES
Dallas, TX (DFW)                Rochester, NY (ROC)                                   Russell, 10           346      3,438           673      YES
Buffalo, NY (BUF)               Dallas, TX (DFW)                                      Russell, 10           443      2,846           399      YES
Hartford, CT (BDL)              Dallas, TX (DFW)                                      Russell, 10           543      6,344           646      YES
Dallas, TX (DFW)                Norfolk-Virginia Beach, VA (ORF)                      Russell, 10           609      5,979         2,144      YES
Dallas, TX (DFW)                Savannah, GA (SAV)                                    Russell, 10           628      7,055         2,077      YES
Dallas, TX (DFW)                Richmond, VA (RIC)                                    Russell, 10           647      5,669           446      YES
Charlottesville, VA (CHO)       Dallas, TX (DFW)                                      Russell, 10           732      6,189         3,086      YES
Dallas, TX (DFW)                Sacramento, CA (SMF)                                  Russell, 10           751      5,376           972      YES
Charleston, WV (CRW)            Dallas, TX (DFW)                                      Russell, 10            11      4,275           376      YES
Dallas, TX (DFW)                Huntsville, AL (HSV)                                  Russell, 10           825      7,305           507      YES
Cleveland, OH (CLE)             Dallas, TX (DFW)                                      Russell, 10           980      5,198         1,976      YES
Columbus, OH (CMH)              Reno, NV (RNO)                             Stansbury, 12, 13, 14            487      4,058           454      YES
Reno, NV (RNO)                  Washington, DC (WAS)                            Stansbury, 13, 14           671      2,826           478      YES




                                                                    Page 8 of 8
13-01392-shl   Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06   Main Document
                                    Pg 128 of 145




                           TABLE B
                          13-01392-shl Doc 273 Filed 04/16/19 Entered 04/16/19 02:01:06 Main Document
                                                             Pg 129 of 145
                          Table B - Average Fare Growth on Presumptively Illegal City Pairs and Plaintiffs' Travel

                                                              Lundgren                        EY 2018
                             Written Direct Exam               Report - TK4        TK4 Actual HHI > 2500 2012            2012 Average EY 2018        EY 2018          Average Fare
                             (Plaintiff, ¶)                     Row # Actual EY ∆ HHI (2012 - & Actual ∆ Passengers      Fare          Passengers (0 Average Fare Growth (2012
DOJ City Market 2            (03/ 2019)                       (12/2018) 2018 HHI EY2018)      HHI > 200? (0 or 1 stops) (0 or 1 stops) or 1 stops)   (0 or 1 stops) - EY2018)
Harrisburg, PA (MDT)                            Russell, 10            6     5,306      2,747     YES            45,260        $211.90        21,810          $367.83        73.6%
Phoenix, AZ (PHX)                                    Fry, 11           9     4,819        944     YES            27,730        $227.82        17,080          $345.57        51.7%
               #REF!                            Russell, 10           11     4,275        376     YES            15,050        $238.04        11,140          $355.43        49.3%
Phoenix, AZ (PHX)                                    Fry, 11          12     5,644      2,318     YES            25,610        $223.05        18,250          $329.79        47.8%
Knoxville, TN (TYS)                                  Fry, 11          21     3,665        958     YES            25,640        $229.20        21,780          $326.90        42.6%
Tucson, AZ (TUS)                                     Fry, 10          33     8,116      2,618     YES              6,190       $203.87         4,900          $281.70        38.2%
Kapaa, HI (LIH)                                 Russell, 10           38     7,072        947     YES            22,400        $366.37        21,650          $503.17        37.3%
                                                    Fry, 11;
Phoenix, AZ (PHX)                             Talewsky, 17            43     4,121      1,781     YES            35,930        $213.26        34,560          $287.46        34.8%
Phoenix, AZ (PHX)                                    Fry, 11          44     6,183      2,359     YES              2,480       $278.61         3,050          $375.55        34.8%
Savannah, GA (SAV)                                   Fry, 11          47     4,294        620     YES            21,360        $237.71        21,050          $318.91        34.2%
Santa Barbara, CA (SBA)                         Russell, 10           52     8,507      4,578     YES            23,990        $222.49        26,570          $295.70        32.9%
Philadelphia, PA (PHL)                       Rubinsohn, 22            53     3,518      1,125     YES            57,470        $195.08        41,470          $258.93        32.7%
Hilo, HI (KOA)                                  Russell, 10           59     5,914      1,126     YES            14,980        $390.32        19,450          $514.81        31.9%
Huntsville, AL (HSV)                           Garavnian, 7           65     4,660      1,245     YES            27,840        $246.52        20,020          $324.46        31.6%
St. Croix, VI (STX)                          Rubinsohn, 22            68     9,230      1,466     YES              3,900       $291.17         4,820          $382.47        31.4%
St. Louis, MO (STL)                         Rubinsohn, 6, 7           70     4,756        466     YES           222,140        $182.83       195,920          $239.19        30.8%
Palm Springs, CA (PSP)                          Freeland, 2           77     3,452        755     YES            16,920        $239.26        18,610          $310.76        29.9%
Syracuse, NY (SYR)                                   Fry, 11          79     3,937      1,133     YES            32,040        $239.19        28,980          $310.41        29.8%
Greensboro, NC (GSO)                            Russell, 10           81     7,286      2,790     YES            57,770        $249.61        44,670          $323.69        29.7%
Durango, CO (DRO)                               Russell, 10           82     9,381      5,693     YES            22,300        $195.19        29,650          $253.01        29.6%
Phoenix, AZ (PHX)                                    Fry, 11          83     4,247      1,771     YES            14,710        $258.61        11,510          $335.10        29.6%
                                                Russell, 10;
Louisville, KY (SDF)                          Stansbury, 16           84     6,929        967     YES           114,800        $209.05       107,320          $270.72        29.5%
Tucson, AZ (TUS)                                  Fry, 5, 10          98     3,980      1,053     YES           112,700        $211.67       102,800          $271.80        28.4%
Orange County, CA (SNA)                      Rubinsohn, 22            99     3,930      1,748     YES            88,100        $236.54        72,660          $303.64        28.4%
                                                    Fry, 10;
                                                    Jolly, 7;
                                                Russell, 10;
Tucson, AZ (TUS)                              Talewsky, 15           104     8,521      1,949     YES           102,940        $196.78        92,300          $252.02        28.1%
Phoenix, AZ (PHX)                                    Fry, 11         118     3,226        681     YES            30,000        $202.45        29,080          $256.34        26.6%
Fresno, CA (FAT)                               Garavnian, 7          124     4,431      1,130     YES            14,880        $256.82        13,170          $324.12        26.2%
Orange County, CA (SNA)                      McCarthy, 14            140     3,205        549     YES            63,380        $238.57        59,750          $298.01        24.9%
Miami, FL (MIA)                              McCarthy, 14            143     6,299      2,609     YES            20,090        $241.07        14,650          $300.99        24.9%
Santa Barbara, CA (SBA)                        Garavnian, 7          145     4,875      1,085     YES            17,670        $290.04        16,480          $361.68        24.7%
Phoenix, AZ (PHX)                                    Fry, 11         150     3,619        690     YES            19,860        $271.38        19,570          $336.65        24.0%
Montgomery, AL (MGM)                            Russell, 10          151     7,964        511     YES            23,610        $213.43        17,800          $264.71        24.0%
                                                    Fry, 11;
Fort Myers, FL (RSW)                         McCarthy, 14            152     2,894        889     YES            44,310        $213.87        48,210          $265.21        24.0%
St. Thomas, VI (STT)                         McCarthy, 14            153     9,311      4,778     YES                550       $312.80           370          $387.34        23.8%
Miami, FL (MIA)                              McCarthy, 14            154     5,436        915     YES            25,080        $217.93        15,030          $269.42        23.6%
Miami, FL (MIA)                              McCarthy, 14            166     6,946      3,197     YES              2,650       $276.84         3,500          $340.48        23.0%
Miami, FL (MIA)                              McCarthy, 14            168     5,105      1,677     YES            62,940        $167.45        56,950          $205.73        22.9%



                                                                                  Page 1 of 7
                           13-01392-shl Doc 273 Filed 04/16/19 Entered 04/16/19 02:01:06 Main Document
                                                              Pg 130 of 145
                           Table B - Average Fare Growth on Presumptively Illegal City Pairs and Plaintiffs' Travel

                                                               Lundgren                        EY 2018
                              Written Direct Exam               Report - TK4        TK4 Actual HHI > 2500 2012            2012 Average EY 2018        EY 2018          Average Fare
                              (Plaintiff, ¶)                     Row # Actual EY ∆ HHI (2012 - & Actual ∆ Passengers      Fare          Passengers (0 Average Fare Growth (2012
DOJ City Market 2             (03/ 2019)                       (12/2018) 2018 HHI EY2018)      HHI > 200? (0 or 1 stops) (0 or 1 stops) or 1 stops)   (0 or 1 stops) - EY2018)
Miami, FL (MIA)                                McCarthy, 14           172     6,745      1,089     YES              8,870       $268.53        11,000          $328.85        22.5%
Tucson, AZ (TUS)                                      Fry, 10         176     3,944      1,541     YES            23,620        $211.76        18,200          $258.35        22.0%
Tucson, AZ (TUS)                                      Fry, 10         178     3,991        578     YES              2,070       $320.03         3,570          $390.13        21.9%
Phoenix, AZ (PHX)                                     Fry, 11         179     4,524      1,707     YES            10,380        $229.66         8,880          $279.93        21.9%
Phoenix, AZ (PHX)                                     Fry, 11         180     5,045        733     YES              4,840       $288.72         3,950          $351.46        21.7%
Richmond, VA (RIC)                                    Fry, 11         189     3,655      1,228     YES            49,590        $223.35        54,640          $270.83        21.3%
Tallahassee, FL (TLH)                           Garavnian, 7          190     5,274        585     YES            15,290        $240.66        13,670          $291.80        21.2%
                                                     Jolly, 7;
Honolulu, HI (HNL)                               Russell, 8, 9        194     6,210        604     YES           105,330        $416.33       117,710          $504.25        21.1%
Philadelphia, PA (PHL)                       Rubinsohn, 6, 7          200     7,710      1,413     YES           160,630        $234.07       137,650          $281.81        20.4%
Washington, DC (WAS)                                  Fry, 10         201     3,785        731     YES           156,060        $242.07       125,600          $291.41        20.4%
Raleigh-Durham, NC (RDU)                              Fry, 11         203     3,355        335     YES           121,520        $204.94       139,070          $246.38        20.2%
                                                   Jolly, 27;
Syracuse, NY (SYR)                                Russell, 10         205     4,525      1,957     YES            37,730        $248.22        39,730          $298.38        20.2%
Fresno, CA (FAT)                                  Russell, 10         214     8,591      3,029     YES            41,580        $252.28        44,030          $302.29        19.8%
Phoenix, AZ (PHX)                                     Fry, 11         216     2,939        621     YES            56,310        $221.31        64,190          $264.92        19.7%
Phoenix, AZ (PHX)                                     Fry, 11         219     3,471        505     YES              6,470       $257.56         6,730          $307.95        19.6%
Gainesville, FL (GNV)                           Garavnian, 7          223     5,020        575     YES            13,090        $194.72        12,130          $232.57        19.4%
Ontario, CA (ONT)                               Garavnian, 7          229     3,489      1,275     YES            31,350        $250.45        24,250          $297.94        19.0%
Jackson, MS (JAN)                               Garavnian, 7          233     5,138      1,381     YES            15,130        $270.86        13,050          $320.62        18.4%
Phoenix, AZ (PHX)                                     Fry, 11         235     3,183        635     YES            43,790        $230.48        47,710          $272.55        18.3%
Knoxville, TN (TYS)                               Russell, 10         236     7,575      1,533     YES            56,290        $241.96        62,100          $285.86        18.1%
Tucson, AZ (TUS)                                      Fry, 10         237     2,989        771     YES            42,430        $216.11        31,360          $254.48        17.8%
Tallahassee, FL (TLH)                             Russell, 10         241     7,565      3,220     YES            19,020        $237.32        22,600          $279.22        17.7%
                                                 Jolly, 6, 27;
West Palm Beach (PBI)                             Russell, 10         247     7,300        551     YES            84,390        $216.14        87,890          $253.93        17.5%
Tallahassee, FL (TLH)                                 Fry, 11         249     5,060        558     YES              6,610       $282.04         7,350          $331.28        17.5%
                                      McCarthy, 12, 13, 14;
Fort Myers, FL (RSW)                              Russell, 10         252     6,841        739     YES            83,010        $218.07       105,030          $255.80        17.3%
                                                     Brito, 6;
                                                     Fry, 11;
                                             Garavanian, 6,7;
Phoenix, AZ (PHX)                              Talewsky, 11           263     5,207      2,207     YES           368,400        $211.89       432,550          $247.51        16.8%
                                              McCarthy, 14;
Palm Springs, CA (PSP)                         Talewsky, 17           264     5,530        771     YES            12,070        $275.37        15,500          $321.22        16.7%
Phoenix, AZ (PHX)                                     Fry, 11         266     4,430        851     YES            36,200        $340.36        41,600          $396.67        16.5%
St. Thomas, VI (STT)                          Rubinsohn, 22           268     8,138      1,857     YES            33,560        $339.02         9,750          $395.00        16.5%
                                          Rubinsohn, 19, 20;
Palm Springs, CA (PSP)                            Russell, 10         271     9,319      2,846     YES            34,020        $249.02        40,520          $289.87        16.4%
Monterey, CA (MRY)                                Russell, 10         274     7,329      2,861     YES              9,700       $237.07         8,370          $275.53        16.2%
                                               Garavnian, 7;
Palm Springs, CA (PSP)                         Talewsky, 17           275     3,538        580     YES            19,970        $259.46        27,460          $301.45        16.2%
Tucson, AZ (TUS)                                      Fry, 10         276     7,816      2,413     YES              3,890       $211.27         3,160          $245.40        16.2%



                                                                                   Page 2 of 7
                              13-01392-shl Doc 273 Filed 04/16/19 Entered 04/16/19 02:01:06 Main Document
                                                                 Pg 131 of 145
                              Table B - Average Fare Growth on Presumptively Illegal City Pairs and Plaintiffs' Travel

                                                                  Lundgren                        EY 2018
                                 Written Direct Exam               Report - TK4        TK4 Actual HHI > 2500 2012            2012 Average EY 2018        EY 2018          Average Fare
                                 (Plaintiff, ¶)                     Row # Actual EY ∆ HHI (2012 - & Actual ∆ Passengers      Fare          Passengers (0 Average Fare Growth (2012
DOJ City Market 2                (03/ 2019)                       (12/2018) 2018 HHI EY2018)      HHI > 200? (0 or 1 stops) (0 or 1 stops) or 1 stops)   (0 or 1 stops) - EY2018)
Orange County, CA (SNA)                            Garavnian, 7          284     3,245        805     YES            66,740        $264.69        53,970          $306.50        15.8%
Phoenix, AZ (PHX)                                        Fry, 11         286     9,493        558     YES            54,680        $165.82        69,250          $191.83        15.7%
Tucson, AZ (TUS)                                         Fry, 10         288     3,964      1,212     YES            37,200        $172.18        30,840          $198.97        15.6%
Pensacola, FL (PNS)                                Garavnian, 7          294     3,895        899     YES            26,500        $220.42        25,270          $254.36        15.4%
Monterey, CA (MRY)                                 Garavnian, 7          296     4,979        641     YES              6,440       $311.15         4,920          $358.93        15.4%
Dallas, TX (DFW)                                     Russell, 10         302     7,118      1,750     YES            46,560        $243.91        38,360          $280.94        15.2%
Tucson, AZ (TUS)                                         Fry, 10         308     5,734      2,741     YES            22,730        $221.60        20,720          $254.19        14.7%
Grand Junction, CO (GJT)                             Russell, 10         313     9,195      3,034     YES            16,340        $237.47        20,210          $272.16        14.6%
Philadelphia, PA (PHL)                          Rubinsohn, 6, 7          317     3,958      1,289     YES           911,360        $197.03       930,380          $225.46        14.4%
Ontario, CA (ONT)                                McCarthy, 14            321     4,857      2,477     YES            30,310        $232.97        28,090          $266.35        14.3%
                                                        Brito, 6;
                                                    Jolly, 7, 27;
                                                    Russell, 10;
Reno, NV (RNO)                                    Stansbury 13           331     6,267      1,112     YES            79,820        $207.38       100,390          $235.96        13.8%
San Francisco, CA (SFO)               McCarthy, 12, 13, 14, 20           339     2,661        528     YES            48,230        $267.70        47,930          $303.87        13.5%
Rochester, NY (ROC)                                  Russell, 10         346     3,438        673     YES            41,890        $232.76        47,720          $263.74        13.3%
Fort Myers, FL (RSW)                             McCarthy, 14            348     5,454      1,559     YES              6,400       $236.19         7,630          $267.50        13.3%
                                                      Jolly, 27;
Lexington, KY (LEX)                                  Russell, 10         352     6,870        490     YES            31,260        $255.41        35,060          $288.90        13.1%
Philadelphia, PA (PHL)                           Rubinsohn, 22           368     5,674      1,734     YES            14,930        $504.39        17,880          $567.30        12.5%
Tucson, AZ (TUS)                                       Fry,5, 10         370     4,711        703     YES           154,600        $209.19       136,480          $235.15        12.4%
Tucson, AZ (TUS)                                         Fry, 10         379     5,581      1,949     YES              2,830       $373.51         3,670          $418.84        12.1%
Phoenix, AZ (PHX)                                        Fry, 11         386     6,368      1,237     YES              7,990       $262.49        10,580          $293.31        11.7%
Philadelphia, PA (PHL)                           Rubinsohn, 22           390     4,944      2,905     YES           120,980        $199.88       193,800          $222.81        11.5%
Phoenix, AZ (PHX)                                        Fry, 11         392     3,090        869     YES            84,730        $242.57        92,130          $270.25        11.4%
St. Thomas, VI (STT)                                 Jolly, 7 27         395     6,378        961     YES            24,950        $295.19        18,500          $328.70        11.4%
Tucson, AZ (TUS)                                         Fry, 10         399     7,922      2,445     YES              7,150       $196.10         7,140          $217.90        11.1%
Tucson, AZ (TUS)                                         Fry, 10         403     4,543      1,205     YES              4,030       $371.16         6,080          $412.36        11.1%
Fayetteville, AR (XNA)                             Garavnian, 7          406     4,567      1,521     YES            15,280        $309.01        20,770          $343.12        11.0%
                                                  Garavnian, 6;
Miami, FL (MIA)                                  McCarthy, 14            407     8,740      3,600     YES           277,170        $209.02       310,530          $232.02        11.0%
Fort Walton Beach, FL (VPS)                        Garavnian, 7          412     5,113        460     YES            13,430        $243.54        14,760          $269.71        10.7%
Miami, FL (MIA)                                  McCarthy, 14           416      7,506      2,755     YES              3,580       $299.44         4,200          $331.30        10.6%
                                                        Fry, 11;
Phoenix, AZ (PHX)                                 Stansbury, 16          421     4,621      1,115     YES            78,830        $338.21       101,850          $373.56        10.5%
Fort Myers, FL (RSW)                             McCarthy, 14            424     2,734        311     YES            55,460        $257.73        57,640          $284.37        10.3%
Miami, FL (MIA)                                  McCarthy, 14            427     6,176      1,878     YES              1,600       $531.38         2,320          $585.88        10.3%
                                                        Jolly, 7;
Jacksonville, FL (JAX)                               Russell, 10         429     5,863        503     YES           160,910        $222.79       178,000          $245.52        10.2%
                                                 McCarthy, 13;
                                                     Kosach, 3;
Reno, NV (RNO)                                    Stansbury, 13          435     2,980        280     YES            34,840        $253.16        44,480          $278.67        10.1%
Pensacola, FL (PNS)                              McCarthy, 14            436     6,078      1,329     YES            51,710        $207.60        55,240          $228.52        10.1%



                                                                                      Page 3 of 7
                            13-01392-shl Doc 273 Filed 04/16/19 Entered 04/16/19 02:01:06 Main Document
                                                               Pg 132 of 145
                            Table B - Average Fare Growth on Presumptively Illegal City Pairs and Plaintiffs' Travel

                                                                    Lundgren                        EY 2018
                                   Written Direct Exam               Report - TK4        TK4 Actual HHI > 2500 2012            2012 Average EY 2018        EY 2018          Average Fare
                                   (Plaintiff, ¶)                     Row # Actual EY ∆ HHI (2012 - & Actual ∆ Passengers      Fare          Passengers (0 Average Fare Growth (2012
DOJ City Market 2                  (03/ 2019)                       (12/2018) 2018 HHI EY2018)      HHI > 200? (0 or 1 stops) (0 or 1 stops) or 1 stops)   (0 or 1 stops) - EY2018)
Tucson, AZ (TUS)                                            Fry, 10        437     3,441      1,527     YES            26,950        $186.79        27,510          $205.59        10.1%
                                                           Fry, 10;
Tucson, AZ (TUS)                                Rubinsohn, 7, 22           438     5,160      2,532     YES            37,160        $257.26        37,460          $282.96        10.0%
Philadelphia, PA (PHL)                             Rubinsohn, 22           439     7,227      4,878     YES            27,980        $233.90        29,470          $257.10         9.9%
Dallas, TX (DFW)                                       Russell, 10         443     2,846        399     YES            90,840        $192.06        88,010          $210.95         9.8%
Miami, FL (MIA)                                    McCarthy, 14            454     5,788      2,084     YES              2,040       $535.19         4,440          $585.80         9.5%
                                                     Jolly, 22, 26;
Greenville, SC (GSP)                                   Russell, 10         456     5,173        891     YES            69,040        $222.24        78,050          $243.16         9.4%
Tucson, AZ (TUS)                                            Fry, 10        463     4,409        458     YES            46,310        $241.17        43,140          $263.56         9.3%
                                                           Fry, 11;
Phoenix, AZ (PHX)                        Rubinsohn, 6, 7, 19, 20           474     6,535      1,375     YES           323,350        $229.55       389,370          $250.33         9.1%
Reno, NV (RNO)                              Stansbury, 12, 13, 14          487     4,058        454     YES            12,960        $251.27        15,480          $272.74         8.5%
San Diego, CA (SAN)                               Rubinsohn, 6, 7          490     5,861      2,211     YES           230,920        $267.65       262,830          $290.43         8.5%
San Diego, CA (SAN)                             McCarthy, 13, 14           500     2,912        492     YES            25,400        $256.89        30,170          $278.08         8.2%
Miami, FL (MIA)                                    McCarthy, 14            502     3,802        263     YES            21,020        $529.70        33,760          $573.15         8.2%
Tucson, AZ (TUS)                                            Fry, 10        510     3,410        909     YES            17,400        $223.94        18,110          $241.71         7.9%
Sacramento, CA (SMF)                               McCarthy, 14            515     2,775        546     YES            58,860        $254.76        72,910          $274.33         7.7%
San Juan, PR (SJU)                                          Fry, 11        527     3,843      1,171     YES            33,530        $267.00        35,930          $286.39         7.3%
Dallas, TX (DFW)                                       Russell, 10         543     6,344        646     YES           128,390        $276.67       119,220          $295.87         6.9%
San Antonio, TX (SAT)                              Rubinsohn, 22           553     3,233      1,168     YES           111,790        $200.35       134,540          $213.40         6.5%
Phoenix, AZ (PHX)                                           Fry, 11        556     4,522      1,046     YES            46,800        $350.23        54,700          $372.90         6.5%
Raleigh-Durham, NC (RDU)                           McCarthy, 14            570     2,978        460     YES           329,350        $139.26       446,860          $147.59         6.0%
Phoenix, AZ (PHX)                                           Fry, 11        573     4,167        849     YES              8,730       $313.49        10,580          $332.05         5.9%
                                                      Jolly, 7, 27;
Fort Walton Beach, FL (VPS)                            Russell, 10         582     8,717        314     YES            64,720        $201.79        80,620          $212.84         5.5%
Phoenix, AZ (PHX)                                           Fry, 11        588     9,635      1,148     YES            26,760        $173.08        40,660          $182.34         5.3%
Tucson, AZ (TUS)                                            Fry, 10        589     6,046      1,401     YES            49,870        $252.87        55,730          $266.39         5.3%
Fort Walton Beach, FL (VPS)                                 Fry, 11        601     4,054      1,145     YES            10,620        $256.06        11,780          $268.60         4.9%
Norfolk-Virginia Beach, VA (ORF)                       Russell, 10         609     5,979      2,144     YES            83,740        $242.64       103,520          $254.25         4.8%
                                                   McCarthy, 14;
Reno, NV (RNO)                                      Stansbury, 13          612     3,813        925     YES            25,590        $265.33        33,320          $277.86         4.7%
Seattle, WA (SEA)                               McCarthy, 13, 14           621     2,982        454     YES            33,280        $269.24        39,810          $280.86         4.3%
San Jose, CA (SJC)                                 McCarthy, 14            625     3,026        492     YES            35,470        $241.17        40,960          $251.15         4.1%
St. Louis, MO (STL)                                    Fjord, 2, 3         627     4,113      1,432     YES            62,200        $238.16        68,050          $247.91         4.1%
Savannah, GA (SAV)                                     Russell, 10         628     7,055      2,077     YES            47,700        $246.95        60,730          $256.94         4.0%
Des Moines, IA (DSM)                                 Garavnian, 7          631     2,755        689     YES            32,600        $246.24        37,290          $255.50         3.8%
Tucson, AZ (TUS)                                            Fry, 10        640     4,249      1,311     YES            27,680        $212.46        28,180          $219.96         3.5%
                                                          Brito, 6;
                                                           Fry, 11;
                                                   McCarthy 14;
Phoenix, AZ (PHX)                                   Talewsky, 17           645     4,184      1,518     YES           237,460        $231.85       319,770          $239.53         3.3%
Richmond, VA (RIC)                                     Russell, 10         647     5,669        446     YES           107,930        $271.95       120,830          $280.70         3.2%
Little Rock, AR (LIT)                                Garavnian, 7          649     3,089        735     YES            22,150        $265.69        27,120          $273.99         3.1%



                                                                                        Page 4 of 7
                            13-01392-shl Doc 273 Filed 04/16/19 Entered 04/16/19 02:01:06 Main Document
                                                               Pg 133 of 145
                            Table B - Average Fare Growth on Presumptively Illegal City Pairs and Plaintiffs' Travel

                                                                    Lundgren                        EY 2018
                                   Written Direct Exam               Report - TK4        TK4 Actual HHI > 2500 2012            2012 Average EY 2018        EY 2018          Average Fare
                                   (Plaintiff, ¶)                     Row # Actual EY ∆ HHI (2012 - & Actual ∆ Passengers      Fare          Passengers (0 Average Fare Growth (2012
DOJ City Market 2                  (03/ 2019)                       (12/2018) 2018 HHI EY2018)      HHI > 200? (0 or 1 stops) (0 or 1 stops) or 1 stops)   (0 or 1 stops) - EY2018)
Philadelphia, PA (PHL)                        Rubinsohn, 6, 7, 22          668     5,350      1,779     YES           662,540        $245.66       798,820          $251.14         2.2%
Norfolk-Virginia Beach, VA (ORF)                   McCarthy, 14            670     4,055      1,616     YES            96,270        $183.72       116,430          $187.42         2.0%
Washington, DC (WAS)                            Stansbury, 13, 14          671     2,826        478     YES            76,330        $268.79        87,260          $274.15         2.0%
Tampa, FL (TPA)                                            Fry, 11         672     4,246        748     YES           167,370        $215.07       214,360          $219.35         2.0%
Miami, FL (MIA)                                    McCarthy, 14            673     3,845      1,055     YES            31,410        $240.86        32,290          $245.17         1.8%
Seattle, WA (SEA)                                  Rubinsohn, 22           674     3,965        324     YES           213,030        $267.70       256,480          $272.39         1.8%
Fort Myers, FL (RSW)                               McCarthy, 14            676     3,843        420     YES            17,250        $224.67        17,570          $228.53         1.7%
                                                          Fry, 10;
                                                   Garavanian, 7;
Tucson, AZ (TUS)                                Talewsky, 15, 17           679     4,205        986     YES            43,000        $275.14        51,290          $279.43         1.6%
St. Louis, MO (STL)                                McCarthy, 14            680     4,180        852     YES           253,170        $181.97       275,990          $184.78         1.5%
Tucson, AZ (TUS)                                           Fry, 10         684     3,955      1,001     YES              9,340       $388.81        13,720          $394.27         1.4%
St. Thomas, VI (STT)                                       Fry, 11         711     5,702      2,203     YES              4,280       $369.48         3,660          $370.41         0.3%
Washington, DC (WAS)                               McCarthy, 14            729     2,993        763     YES         1,983,830        $137.52     2,435,220          $136.87        -0.5%
Dallas, TX (DFW)                                       Russell, 10         732     6,189      3,086     YES            14,120        $222.37        18,990          $221.02        -0.6%
San Jose, CA (SJC)                                 Rubinsohn, 22           739     3,539      1,090     YES            37,260        $279.27        54,200          $277.10        -0.8%
Baton Rouge, LA (BTR)                                Garavnian, 7          746     3,894        215     YES            12,910        $247.56        10,610          $244.79        -1.1%
Sacramento, CA (SMF)                                   Russell, 10         751     5,376        972     YES           150,820        $242.98       208,830          $239.34        -1.5%
Tucson, AZ (TUS)                                           Fry, 10         757     3,602      1,132     YES            21,170        $248.76        25,090          $244.52        -1.7%
Washington, DC (WAS)                                       Fry, 11         771     3,581        518     YES           548,950        $267.79       691,080          $261.55        -2.3%
Fayetteville, AR (XNA)                             McCarthy, 14            783     5,188      1,511     YES              3,920       $283.60         5,590          $275.78        -2.8%
                                                        Brito, 20;
                                                Garavanian, 6, 7;
Reno, NV (RNO)                                      Stansbury, 13          785     2,676        523     YES            31,310        $274.73        42,850          $266.94        -2.8%
Miami, FL (MIA)                                    McCarthy, 14            789     3,450        261     YES            34,020        $229.96        38,810          $223.07        -3.0%
Tucson, AZ (TUS)                                           Fry, 10         792     6,370      3,165     YES              8,840       $213.93        10,120          $207.46        -3.0%
Pittsburgh, PA (PIT)                                       Fry, 11         798     4,436        939     YES           159,290        $219.68       184,550          $212.43        -3.3%
Phoenix, AZ (PHX)                                          Fry, 11         799     7,313      1,944     YES           134,030        $281.57       206,810          $272.27        -3.3%
Miami, FL (MIA)                                    McCarthy, 14            803     3,474        612     YES           212,220        $165.39       243,790          $159.78        -3.4%
Lexington, KY (LEX)                                  Garavnian, 7          808     4,044        228     YES            10,010        $294.93        14,350          $283.78        -3.8%
Richmond, VA (RIC)                                 McCarthy, 14            811     3,343        805     YES           131,380        $163.14       184,730          $156.59        -4.0%
Dallas, TX (DFW)                                         Jolly, 27         820     5,563      2,002     YES            66,670        $215.71       119,480          $205.95        -4.5%
Huntsville, AL (HSV)                                   Russell, 10         825     7,305        507     YES            31,700        $332.68        39,420          $317.11        -4.7%
Tucson, AZ (TUS)                                           Fry, 10         828     3,709      1,080     YES            25,240        $240.67        27,150          $229.19        -4.8%
Tucson, AZ (TUS)                                           Fry, 10         830     3,653      1,275     YES            30,740        $251.04        37,090          $238.99        -4.8%
Tucson, AZ (TUS)                                           Fry, 10         840     4,775      1,488     YES            24,290        $211.16        28,240          $199.90        -5.3%
                                                          Jolly, 7;
Westchester County, NY (HPN)                           Russell, 10         851     4,933      2,093     YES            24,430        $249.70        10,950          $233.88        -6.3%
                                                         Davis, 2;
                                                      Jolly, 6, 22;
Dallas, TX (DFW)                                       Russell, 10         855     7,589      3,163     YES           261,020        $265.81       452,090          $248.48        -6.5%
Tucson, AZ (TUS)                                           Fry, 10         863     3,518      1,207     YES            17,260        $214.69        18,090          $200.21        -6.7%




                                                                                        Page 5 of 7
                           13-01392-shl Doc 273 Filed 04/16/19 Entered 04/16/19 02:01:06 Main Document
                                                              Pg 134 of 145
                           Table B - Average Fare Growth on Presumptively Illegal City Pairs and Plaintiffs' Travel

                                                               Lundgren                        EY 2018
                              Written Direct Exam               Report - TK4        TK4 Actual HHI > 2500 2012            2012 Average EY 2018        EY 2018          Average Fare
                              (Plaintiff, ¶)                     Row # Actual EY ∆ HHI (2012 - & Actual ∆ Passengers      Fare          Passengers (0 Average Fare Growth (2012
DOJ City Market 2             (03/ 2019)                       (12/2018) 2018 HHI EY2018)      HHI > 200? (0 or 1 stops) (0 or 1 stops) or 1 stops)   (0 or 1 stops) - EY2018)
                                                      Fry, 10;
Tucson, AZ (TUS)                               McCarthy, 14           864     4,772      1,468     YES            31,480        $274.38        35,790          $255.44        -6.9%
Fort Myers, FL (RSW)                          McCarthy, 14            875     4,216      1,364     YES            70,830        $173.57        84,770          $160.36        -7.6%
                                                    Brito, 20:
                                             Garavanaian, 6;
Reno, NV (RNO)                             Stansbury, 13, 15          880     2,640        397     YES            69,090        $267.80       116,240          $246.47        -8.0%
Tucson, AZ (TUS)                                       Fry, 10        881     4,957      1,869     YES            25,810        $211.92        29,100          $195.03        -8.0%
Phoenix, AZ (PHX)                                      Fry, 11        884     3,903        381     YES           250,590        $211.85       373,850          $194.67        -8.1%
Phoenix, AZ (PHX)                                      Fry, 11        887     4,598        291     YES              7,320       $272.30        15,330          $249.86        -8.2%
                                                     Jolly, 7;
Raleigh-Durham, NC (RDU)                          Russell, 10         891     5,442        354     YES           207,450        $241.34       321,390          $220.86        -8.5%
Phoenix, AZ (PHX)                                      Fry, 11        898     5,665      1,730     YES            88,530        $202.82       129,350          $183.53        -9.5%
Salt Lake City, UT (SLC)                      McCarthy, 14            902     3,194        481     YES           115,460        $246.48       205,670          $222.87        -9.6%
West Palm Beach (PBI)                              Kosach, 3          912     5,333        777     YES           158,750        $202.87       196,700          $181.72       -10.4%
Fort Myers, FL (RSW)                          McCarthy, 14            914     2,933        452     YES            14,030        $253.82        28,810          $226.97       -10.6%
Philadelphia, PA (PHL)                        Rubinsohn, 22           928     4,442        915     YES           188,960        $209.44       261,960          $183.59       -12.3%
                                                     Jolly, 7;
Portland, OR (PDX)                                Russell, 10         938     3,452        290     YES           208,380        $223.15       325,430          $193.17       -13.4%
                                                     Jolly, 6;
Ontario, CA (ONT)                                 Russell, 10         941     5,978      1,181     YES           132,400        $228.16       242,590          $195.62       -14.3%
Louisville, KY (SDF)                          McCarthy, 14            943     3,042        511     YES            77,410        $215.92       115,490          $183.71       -14.9%
Knoxville, TN (TYS)                           McCarthy, 14            946     3,522        622     YES            61,070        $164.39        94,830          $139.43       -15.2%
Miami, FL (MIA)                               McCarthy, 14            947     3,052        309     YES           208,150        $187.51       318,930          $158.67       -15.4%
                                                      Fry, 11;
                                              Garavanian, 6;
Phoenix, AZ (PHX)                                 Russell, 10         950     4,959      1,357     YES           524,280        $199.43       949,480          $167.74       -15.9%
                                             Jolly, 6, 22, 27;
                                              McCarthy, 12;
Salt Lake City, UT (SLC)                          Russell, 10         951     3,964        651     YES           233,940        $232.82       415,780          $195.78       -15.9%
                                                      Fry, 11;
Phoenix, AZ (PHX)                             Garavanian, 6           954     3,339        695     YES           959,550        $198.63     1,586,200          $166.84       -16.0%
                                                    Jolly, 27;
                                Rubinsohn, 6, 7, 19, 20, 22;
Philadelphia, PA (PHL)                            Russell, 10         955     6,967      2,970     YES           438,700        $244.85       659,940          $205.47       -16.1%
Louisville, KY (SDF)                            Garavnian, 7          958     2,988        293     YES            45,990        $254.78        56,280          $212.59       -16.6%
San Diego, CA (SAN)                           McCarthy, 14            961     3,357      1,116     YES           142,660        $264.04       275,650          $220.00       -16.7%
                                                 Jolly, 7, 27;
Seattle, WA (SEA)                            Russell, 8, 9, 10        969     3,968        280     YES           442,290        $234.06       679,420          $191.86       -18.0%
                                                     Jolly, 7;
San Diego, CA (SAN)                               Russell, 10         970     4,847        532     YES           407,810        $208.34       668,910          $170.49       -18.2%
                                             Garavnian, 5, 6;
                                              McCarthy, 14;
Philadelphia, PA (PHL)              Rubinsohn, 6, 7, 19, 22           974     5,177      1,283     YES           732,160        $174.73     1,123,140          $142.20       -18.6%



                                                                                   Page 6 of 7
                    13-01392-shl Doc 273 Filed 04/16/19 Entered 04/16/19 02:01:06 Main Document
                                                       Pg 135 of 145
                    Table B - Average Fare Growth on Presumptively Illegal City Pairs and Plaintiffs' Travel

                                                    Lundgren                        EY 2018
                       Written Direct Exam           Report - TK4        TK4 Actual HHI > 2500 2012           2012 Average EY 2018         EY 2018          Average Fare
                       (Plaintiff, ¶)                 Row # Actual EY ∆ HHI (2012 - & Actual ∆ Passengers     Fare           Passengers (0 Average Fare Growth (2012
DOJ City Market 2      (03/ 2019)                   (12/2018) 2018 HHI EY2018)      HHI > 200? (0 or 1 stops) (0 or 1 stops) or 1 stops)   (0 or 1 stops) - EY2018)
Dallas, TX (DFW)                        Russell, 10        980     5,198      1,976     YES           183,150        $258.97       259,400          $206.60       -20.2%
Miami, FL (MIA)                       McCarthy, 14         983     3,155        273     YES           465,880        $230.51       712,210          $180.63       -21.6%
Miami, FL (MIA)                       McCarthy, 14        1000     4,248        996     YES            41,570        $224.84       119,500          $156.86       -30.2%
                                      Garavnian, 7;
Boston, MA (BOS)                      Talewsky, 17        1005     3,234        409     YES           127,410        $221.59       465,110          $147.63       -33.4%




                                                                          Page 7 of 7
13-01392-shl   Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06   Main Document
                                    Pg 136 of 145




                           TABLE C
                               13-01392-shl           Doc 273   Filed 04/16/19           Entered 04/16/19 02:01:06                  Main Document
                                  Table C - Passenger Traffic Decline onPg
                                                                        Presumptively
                                                                           137 of 145Illegal City Pairs and Plaintiffs' Travel

                                                                                               Lundgren                            EY 2018                                     Passenger
                                                                Written Direct Exam             Report - TK4 Actual TK4 Actual HHI > 2500       2012           EY 2018         Growth
                                                                (Plaintiff, ¶)                   Row #    EY 2018    ∆ HHI (2012 - & Actual ∆   Passengers     Passengers      (2012 -
DOJ City Market 1                DOJ City Market 2              (03/2019)                      (12/2018) HHI         EY2018)       HHI > 200?   (0 or 1 stops) (0 or 1 stops) EY2018)
Philadelphia, PA (PHL)           St. Thomas, VI (STT)                          Rubinsohn, 22          268      8,138        1,857      YES              33,560           9,750      -70.9%
                                                                                     Jolly, 7;
Dallas, TX (DFW)                 Westchester County, NY (HPN)                     Russell, 10         851      4,933        2,093      YES            24,430         10,950        -55.2%
Dallas, TX (DFW)                 Harrisburg, PA (MDT)                             Russell, 10           6      5,306        2,747      YES            45,260         21,810        -51.8%
Harrisburg, PA (MDT)             Miami, FL (MIA)                               McCarthy, 14           154      5,436          915      YES            25,080         15,030        -40.1%
Greensboro, NC (GSO)             Phoenix, AZ (PHX)                                     Fry, 11          9      4,819          944      YES            27,730         17,080        -38.4%
Fort Myers, FL (RSW)             St. Thomas, VI (STT)                          McCarthy, 14           153      9,311        4,778      YES               550            370        -32.7%
Harrisburg, PA (MDT)             Phoenix, AZ (PHX)                                     Fry, 11         12      5,644        2,318      YES            25,610         18,250        -28.7%
Boston, MA (BOS)                 Huntsville, AL (HSV)                           Garavnian, 7           65      4,660        1,245      YES            27,840         20,020        -28.1%
Albuquerque, NM (ABQ)            Philadelphia, PA (PHL)                        Rubinsohn, 22           53      3,518        1,125      YES            57,470         41,470        -27.8%
Jackson, MS (JAN)                Miami, FL (MIA)                               McCarthy, 14           143      6,299        2,609      YES            20,090         14,650        -27.1%
Detroit, MI (DTW)                Tucson, AZ (TUS)                                      Fry, 10        237      2,989          771      YES            42,430         31,360        -26.1%
Charleston, WV (CRW)                            #REF!                             Russell, 10          11      4,275          376      YES            15,050         11,140        -26.0%
Dallas, TX (DFW)                 St. Thomas, VI (STT)                              Jolly, 7 27        395      6,378          961      YES            24,950         18,500        -25.9%
Dallas, TX (DFW)                 Montgomery, AL (MGM)                             Russell, 10         151      7,964          511      YES            23,610         17,800        -24.6%
Boston, MA (BOS)                 Monterey, CA (MRY)                             Garavnian, 7          296      4,979          641      YES             6,440          4,920        -23.6%
Pittsburgh, PA (PIT)             Tucson, AZ (TUS)                                      Fry, 10        176      3,944        1,541      YES            23,620         18,200        -22.9%
Dallas, TX (DFW)                 Greensboro, NC (GSO)                             Russell, 10          81      7,286        2,790      YES            57,770         44,670        -22.7%
Boston, MA (BOS)                 Ontario, CA (ONT)                              Garavnian, 7          229      3,489        1,275      YES            31,350         24,250        -22.6%
Jackson, MS (JAN)                Phoenix, AZ (PHX)                                     Fry, 11         83      4,247        1,771      YES            14,710         11,510        -21.8%
Santa Barbara, CA (SBA)          Tucson, AZ (TUS)                                      Fry, 10         33      8,116        2,618      YES             6,190          4,900        -20.8%
Tucson, AZ (TUS)                 Washington, DC (WAS)                                  Fry, 10        201      3,785          731      YES           156,060        125,600        -19.5%
Boston, MA (BOS)                 Orange County, CA (SNA)                        Garavnian, 7          284      3,245          805      YES            66,740         53,970        -19.1%
Monterey, CA (MRY)               Tucson, AZ (TUS)                                      Fry, 10        276      7,816        2,413      YES             3,890          3,160        -18.8%
Montgomery, AL (MGM)             Phoenix, AZ (PHX)                                     Fry, 11        180      5,045          733      YES             4,840          3,950        -18.4%
Boston, MA (BOS)                 Baton Rouge, LA (BTR)                          Garavnian, 7          746      3,894          215      YES            12,910         10,610        -17.8%
Columbia, SC (CAE)               Dallas, TX (DFW)                                 Russell, 10         302      7,118        1,750      YES            46,560         38,360        -17.6%
Philadelphia, PA (PHL)           Orange County, CA (SNA)                       Rubinsohn, 22           99      3,930        1,748      YES            88,100         72,660        -17.5%
Kansas City, MO (MCI)            Tucson, AZ (TUS)                                      Fry, 10        288      3,964        1,212      YES            37,200         30,840        -17.1%
Phoenix, AZ (PHX)                Knoxville, TN (TYS)                                   Fry, 11         21      3,665          958      YES            25,640         21,780        -15.1%
Phoenix, AZ (PHX)                St. Thomas, VI (STT)                                  Fry, 11        711      5,702        2,203      YES             4,280          3,660        -14.5%
Westchester County, NY (HPN)     Phoenix, AZ (PHX)                                     Fry, 11        179      4,524        1,707      YES            10,380          8,880        -14.5%
Indianapolis, IN (IND)           Philadelphia, PA (PHL)                       Rubinsohn, 6, 7         200      7,710        1,413      YES           160,630        137,650        -14.3%
Boston, MA (BOS)                 Jackson, MS (JAN)                              Garavnian, 7          233      5,138        1,381      YES            15,130         13,050        -13.7%
Dallas, TX (DFW)                 Monterey, CA (MRY)                               Russell, 10         274      7,329        2,861      YES             9,700          8,370        -13.7%
Philadelphia, PA (PHL)           St. Louis, MO (STL)                          Rubinsohn, 6, 7          70      4,756          466      YES           222,140        195,920        -11.8%
Chicago, IL (CHI)                Tucson, AZ (TUS)                                   Fry,5, 10         370      4,711          703      YES           154,600        136,480        -11.7%
Boston, MA (BOS)                 Fresno, CA (FAT)                               Garavnian, 7          124      4,431        1,130      YES            14,880         13,170        -11.5%
Boston, MA (BOS)                 Tallahassee, FL (TLH)                          Garavnian, 7          190      5,274          585      YES            15,290         13,670        -10.6%
                                                                                      Fry, 10;
                                                                                     Jolly, 7;
                                                                                 Russell, 10;
Dallas, TX (DFW)                 Tucson, AZ (TUS)                               Talewsky, 15          104      8,521        1,949      YES           102,940         92,300        -10.3%
Phoenix, AZ (PHX)                Syracuse, NY (SYR)                                    Fry, 11         79      3,937        1,133      YES            32,040         28,980         -9.6%
Greensboro, NC (GSO)             Miami, FL (MIA)                               McCarthy, 14           168      5,105        1,677      YES            62,940         56,950         -9.5%



                                                                                     Page 1 of 6
                              13-01392-shl            Doc 273   Filed 04/16/19            Entered 04/16/19 02:01:06                  Main Document
                                    Table C - Passenger Traffic Decline onPg
                                                                          Presumptively
                                                                             138 of 145Illegal City Pairs and Plaintiffs' Travel

                                                                                                Lundgren                            EY 2018                                    Passenger
                                                                Written Direct Exam              Report - TK4 Actual TK4 Actual HHI > 2500       2012           EY 2018        Growth
                                                                (Plaintiff, ¶)                    Row #    EY 2018    ∆ HHI (2012 - & Actual ∆   Passengers     Passengers     (2012 -
DOJ City Market 1                  DOJ City Market 2            (03/2019)                       (12/2018) HHI         EY2018)       HHI > 200?   (0 or 1 stops) (0 or 1 stops) EY2018)
Charlotte, NC (CLT)                Tucson, AZ (TUS)                                    Fry, 10         308      5,734        2,741      YES              22,730         20,720         -8.8%
New York, NY (NYC)                 Tucson, AZ (TUS)                                 Fry, 5, 10          98      3,980        1,053      YES            112,700         102,800         -8.8%
Boston, MA (BOS)                   Gainesville, FL (GNV)                         Garavnian, 7          223      5,020          575      YES              13,090         12,130         -7.3%
Miami, FL (MIA)                    Ontario, CA (ONT)                           McCarthy, 14            321      4,857        2,477      YES              30,310         28,090         -7.3%
Hartford, CT (BDL)                 Dallas, TX (DFW)                                Russell, 10         543      6,344          646      YES            128,390         119,220         -7.1%
Houston, TX (HOU)                  Tucson, AZ (TUS)                                    Fry, 10         463      4,409          458      YES              46,310         43,140         -6.8%
Boston, MA (BOS)                   Santa Barbara, CA (SBA)                       Garavnian, 7          145      4,875        1,085      YES              17,670         16,480         -6.7%
                                                                                  Russell, 10;
Dallas, TX (DFW)                   Louisville, KY (SDF)                         Stansbury, 16           84      6,929          967      YES           114,800         107,320         -6.5%
Miami, FL (MIA)                    Orange County, CA (SNA)                     McCarthy, 14            140      3,205          549      YES            63,380          59,750         -5.7%
Boston, MA (BOS)                   Pensacola, FL (PNS)                           Garavnian, 7          294      3,895          899      YES            26,500          25,270         -4.6%
                                                                                      Fry, 11;
West Palm Beach (PBI)              Phoenix, AZ (PHX)                            Talewsky, 17            43      4,121        1,781      YES            35,930          34,560         -3.8%
Dallas, TX (DFW)                   Kapaa, HI (LIH)                                 Russell, 10          38      7,072          947      YES            22,400          21,650         -3.3%
Buffalo, NY (BUF)                  Dallas, TX (DFW)                                Russell, 10         443      2,846          399      YES            90,840          88,010         -3.1%
Greenville, SC (GSP)               Phoenix, AZ (PHX)                                   Fry, 11         118      3,226          681      YES            30,000          29,080         -3.1%
Huntsville, AL (HSV)               Phoenix, AZ (PHX)                                   Fry, 11         150      3,619          690      YES            19,860          19,570         -1.5%
Phoenix, AZ (PHX)                  Savannah, GA (SAV)                                  Fry, 11          47      4,294          620      YES            21,360          21,050         -1.5%
Fort Myers, FL (RSW)               San Francisco, CA (SFO)          McCarthy, 12, 13, 14, 20           339      2,661          528      YES            48,230          47,930         -0.6%
Fresno, CA (FAT)                   Tucson, AZ (TUS)                                    Fry, 10         399      7,922        2,445      YES             7,150           7,140         -0.1%
                                                                                      Fry, 10;
Philadelphia, PA (PHL)             Tucson, AZ (TUS)                          Rubinsohn, 7, 22          438      5,160        2,532      YES            37,160          37,460          0.8%
St. Louis, MO (STL)                Tucson, AZ (TUS)                                    Fry, 10         640      4,249        1,311      YES            27,680          28,180          1.8%
Des Moines, IA (DSM)               Fort Myers, FL (RSW)                        McCarthy, 14            676      3,843          420      YES            17,250          17,570          1.9%
Milwaukee, WI (MKE)                Tucson, AZ (TUS)                                    Fry, 10         437      3,441        1,527      YES            26,950          27,510          2.1%
Chicago, IL (CHI)                  Philadelphia, PA (PHL)                     Rubinsohn, 6, 7          317      3,958        1,289      YES           911,360         930,380          2.1%
Little Rock, AR (LIT)              Miami, FL (MIA)                             McCarthy, 14            673      3,845        1,055      YES            31,410          32,290          2.8%
Los Angeles, CA (LAX)              Fort Myers, FL (RSW)                        McCarthy, 14            424      2,734          311      YES            55,460          57,640          3.9%
Mobile, AL (MOB)                   Phoenix, AZ (PHX)                                   Fry, 11         219      3,471          505      YES             6,470           6,730          4.0%
Columbus, OH (CMH)                 Tucson, AZ (TUS)                                    Fry, 10         510      3,410          909      YES            17,400          18,110          4.1%
                                                                                  Jolly, 6, 27;
Dallas, TX (DFW)                   West Palm Beach (PBI)                           Russell, 10         247      7,300          551      YES            84,390          87,890          4.1%
Omaha, NE (OMA)                    Tucson, AZ (TUS)                                    Fry, 10         863      3,518        1,207      YES            17,260          18,090          4.8%
                                                                                    Jolly, 27;
Dallas, TX (DFW)                   Syracuse, NY (SYR)                              Russell, 10         205      4,525        1,957      YES            37,730          39,730          5.3%
Key West, FL (EYW)                 Philadelphia, PA (PHL)                      Rubinsohn, 22           439      7,227        4,878      YES            27,980          29,470          5.3%
Dallas, TX (DFW)                   Fresno, CA (FAT)                                Russell, 10         214      8,591        3,029      YES            41,580          44,030          5.9%
Miami, FL (MIA)                    Pensacola, FL (PNS)                         McCarthy, 14            436      6,078        1,329      YES            51,710          55,240          6.8%
Phoenix, AZ (PHX)                  San Juan, PR (SJU)                                  Fry, 11         527      3,843        1,171      YES            33,530          35,930          7.2%
Indianapolis, IN (IND)             Tucson, AZ (TUS)                                    Fry, 10         828      3,709        1,080      YES            25,240          27,150          7.6%
Hartford, CT (BDL)                 Phoenix, AZ (PHX)                                   Fry, 11         392      3,090          869      YES            84,730          92,130          8.7%
                                                                                      Fry, 11;
Phoenix, AZ (PHX)                  Fort Myers, FL (RSW)                         McCarthy, 14           152      2,894          889      YES            44,310          48,210          8.8%
Norfolk-Virginia Beach, VA (ORF)   Phoenix, AZ (PHX)                                   Fry, 11         235      3,183          635      YES            43,790          47,710          9.0%
Miami, FL (MIA)                    St. Louis, MO (STL)                         McCarthy, 14            680      4,180          852      YES           253,170         275,990          9.0%



                                                                                      Page 2 of 6
                           13-01392-shl         Doc 273    Filed 04/16/19            Entered 04/16/19 02:01:06                  Main Document
                              Table C - Passenger Traffic Decline onPg
                                                                    Presumptively
                                                                       139 of 145Illegal City Pairs and Plaintiffs' Travel

                                                                                           Lundgren                            EY 2018                                    Passenger
                                                           Written Direct Exam              Report - TK4 Actual TK4 Actual HHI > 2500       2012           EY 2018        Growth
                                                           (Plaintiff, ¶)                    Row #    EY 2018    ∆ HHI (2012 - & Actual ∆   Passengers     Passengers     (2012 -
DOJ City Market 1            DOJ City Market 2             (03/2019)                       (12/2018) HHI         EY2018)       HHI > 200?   (0 or 1 stops) (0 or 1 stops) EY2018)
Sacramento, CA (SMF)         St. Louis, MO (STL)                              Fjord, 2, 3         627      4,113        1,432      YES              62,200         68,050         9.4%
Boston, MA (BOS)             Fort Walton Beach, FL (VPS)                   Garavnian, 7           412      5,113          460      YES              13,430         14,760         9.9%
Detroit, MI (DTW)            Palm Springs, CA (PSP)                          Freeland, 2           77      3,452          755      YES              16,920         18,610        10.0%
Phoenix, AZ (PHX)            Richmond, VA (RIC)                                   Fry, 11         189      3,655        1,228      YES              49,590         54,640        10.2%
Dallas, TX (DFW)             Knoxville, TN (TYS)                             Russell, 10          236      7,575        1,533      YES              56,290         62,100        10.3%
                                                                                 Jolly, 7;
Dallas, TX (DFW)             Jacksonville, FL (JAX)                          Russell, 10          429      5,863          503      YES           160,910        178,000         10.6%
Dallas, TX (DFW)             Santa Barbara, CA (SBA)                         Russell, 10           52      8,507        4,578      YES            23,990         26,570         10.8%
Phoenix, AZ (PHX)            Fort Walton Beach, FL (VPS)                          Fry, 11         601      4,054        1,145      YES            10,620         11,780         10.9%
Phoenix, AZ (PHX)            Tallahassee, FL (TLH)                                Fry, 11         249      5,060          558      YES             6,610          7,350         11.2%
Atlanta, GA (ATL)            Tucson, AZ (TUS)                                     Fry, 10         589      6,046        1,401      YES            49,870         55,730         11.8%
                                                                                 Jolly, 7;
Dallas, TX (DFW)             Honolulu, HI (HNL)                             Russell, 8, 9         194      6,210          604      YES           105,330        117,710         11.8%
Dallas, TX (DFW)             Richmond, VA (RIC)                              Russell, 10          647      5,669          446      YES           107,930        120,830         12.0%
                                                                           Garavnian, 6;
Charlotte, NC (CLT)          Miami, FL (MIA)                              McCarthy, 14            407      8,740        3,600      YES           277,170        310,530         12.0%
                                                                               Jolly, 27;
Dallas, TX (DFW)             Lexington, KY (LEX)                             Russell, 10          352      6,870          490      YES            31,260         35,060         12.2%
San Antonio, TX (SAT)        Tucson, AZ (TUS)                                     Fry, 10         881      4,957        1,869      YES            25,810         29,100         12.7%
                                                                           Jolly, 22, 26;
Dallas, TX (DFW)             Greenville, SC (GSP)                            Russell, 10          456      5,173          891      YES            69,040         78,050         13.1%
                                                                                 Fry, 10;
Miami, FL (MIA)              Tucson, AZ (TUS)                             McCarthy, 14            864      4,772        1,468      YES            31,480         35,790         13.7%
Philadelphia, PA (PHL)       San Diego, CA (SAN)                         Rubinsohn, 6, 7          490      5,861        2,211      YES           230,920        262,830         13.8%
Dallas, TX (DFW)             Rochester, NY (ROC)                             Russell, 10          346      3,438          673      YES            41,890         47,720         13.9%
Jacksonville, FL (JAX)       Phoenix, AZ (PHX)                                    Fry, 11         216      2,939          621      YES            56,310         64,190         14.0%
Des Moines, IA (DSM)         Miami, FL (MIA)                              McCarthy, 14            789      3,450          261      YES            34,020         38,810         14.1%
Reno, NV (RNO)               Washington, DC (WAS)                      Stansbury, 13, 14          671      2,826          478      YES            76,330         87,260         14.3%
Boston, MA (BOS)             Des Moines, IA (DSM)                          Garavnian, 7           631      2,755          689      YES            32,600         37,290         14.4%
Phoenix, AZ (PHX)            Raleigh-Durham, NC (RDU)                             Fry, 11         203      3,355          335      YES           121,520        139,070         14.4%
Des Moines, IA (DSM)         Tucson, AZ (TUS)                                     Fry, 10         792      6,370        3,165      YES             8,840         10,120         14.5%
Columbus, OH (CMH)           Miami, FL (MIA)                              McCarthy, 14            803      3,474          612      YES           212,220        243,790         14.9%
Hilo, HI (KOA)               Phoenix, AZ (PHX)                                    Fry, 11         266      4,430          851      YES            36,200         41,600         14.9%
Miami, FL (MIA)              San Jose, CA (SJC)                           McCarthy, 14            625      3,026          492      YES            35,470         40,960         15.5%
Phoenix, AZ (PHX)            Pittsburgh, PA (PIT)                                 Fry, 11         798      4,436          939      YES           159,290        184,550         15.9%
Austin, TX (AUS)             Tucson, AZ (TUS)                                     Fry, 10         840      4,775        1,488      YES            24,290         28,240         16.3%
Kapaa, HI (LIH)              Phoenix, AZ (PHX)                                    Fry, 11         556      4,522        1,046      YES            46,800         54,700         16.9%
Grand Junction, CO (GJT)     Miami, FL (MIA)                              McCarthy, 14           416       7,506        2,755      YES             3,580          4,200         17.3%
                                                                                Brito, 6;
                                                                                 Fry, 11;
                                                                        Garavanian, 6,7;
Boston, MA (BOS)             Phoenix, AZ (PHX)                             Talewsky, 11           263      5,207        2,207      YES           368,400        432,550         17.4%
Tampa, FL (TPA)              Tucson, AZ (TUS)                                     Fry, 10         757      3,602        1,132      YES            21,170         25,090         18.5%
Fort Myers, FL (RSW)         San Diego, CA (SAN)                       McCarthy, 13, 14           500      2,912          492      YES            25,400         30,170         18.8%
Dallas, TX (DFW)             Tallahassee, FL (TLH)                           Russell, 10          241      7,565        3,220      YES            19,020         22,600         18.8%



                                                                                 Page 3 of 6
                         13-01392-shl          Doc 273        Filed 04/16/19            Entered 04/16/19 02:01:06                  Main Document
                            Table C - Passenger Traffic Decline onPg
                                                                  Presumptively
                                                                     140 of 145Illegal City Pairs and Plaintiffs' Travel

                                                                                              Lundgren                            EY 2018                                      Passenger
                                                              Written Direct Exam              Report - TK4 Actual TK4 Actual HHI > 2500       2012           EY 2018          Growth
                                                              (Plaintiff, ¶)                    Row #    EY 2018    ∆ HHI (2012 - & Actual ∆   Passengers     Passengers       (2012 -
DOJ City Market 1          DOJ City Market 2                  (03/2019)                       (12/2018) HHI         EY2018)       HHI > 200?   (0 or 1 stops) (0 or 1 stops)   EY2018)
                                                                        Rubinsohn, 19, 20;
Dallas, TX (DFW)           Palm Springs, CA (PSP)                                Russell, 10         271      9,319        2,846      YES             34,020          40,520        19.1%
Little Rock, AR (LIT)      Fort Myers, FL (RSW)                               McCarthy, 14           348      5,454        1,559      YES              6,400           7,630        19.2%
                                                                                    Fry, 10;
                                                                             Garavanian, 7;
Boston, MA (BOS)           Tucson, AZ (TUS)                                Talewsky, 15, 17          679      4,205          986      YES            43,000           51,290        19.3%
Columbus, OH (CMH)         Reno, NV (RNO)                             Stansbury, 12, 13, 14          487      4,058          454      YES            12,960           15,480        19.4%
Fort Myers, FL (RSW)       Seattle, WA (SEA)                              McCarthy, 13, 14           621      2,982          454      YES            33,280           39,810        19.6%
Kansas City, MO (MCI)      Fort Myers, FL (RSW)                               McCarthy, 14           875      4,216        1,364      YES            70,830           84,770        19.7%
Kahului, HI (OGG)          Philadelphia, PA (PHL)                            Rubinsohn, 22           368      5,674        1,734      YES            14,930           17,880        19.8%
Philadelphia, PA (PHL)     San Antonio, TX (SAT)                             Rubinsohn, 22           553      3,233        1,168      YES           111,790          134,540        20.4%
Philadelphia, PA (PHL)     Seattle, WA (SEA)                                 Rubinsohn, 22           674      3,965          324      YES           213,030          256,480        20.4%
                                                                                    Fry, 11;
Philadelphia, PA (PHL)     Phoenix, AZ (PHX)                       Rubinsohn, 6, 7, 19, 20           474      6,535        1,375      YES            323,350         389,370        20.4%
Los Angeles, CA (LAX)      Philadelphia, PA (PHL)                       Rubinsohn, 6, 7, 22          668      5,350        1,779      YES            662,540         798,820        20.6%
Orlando, FL (MCO)          Tucson, AZ (TUS)                                          Fry, 10         830      3,653        1,275      YES             30,740          37,090        20.7%
Miami, FL (MIA)            Norfolk-Virginia Beach, VA (ORF)                   McCarthy, 14           670      4,055        1,616      YES             96,270         116,430        20.9%
Lexington, KY (LEX)        Phoenix, AZ (PHX)                                         Fry, 11         573      4,167          849      YES              8,730          10,580        21.2%
Boston, MA (BOS)           Louisville, KY (SDF)                                Garavnian, 7          958      2,988          293      YES             45,990          56,280        22.4%
Boston, MA (BOS)           Little Rock, AR (LIT)                               Garavnian, 7          649      3,089          735      YES             22,150          27,120        22.4%
Miami, FL (MIA)            Washington, DC (WAS)                               McCarthy, 14           729      2,993          763      YES          1,983,830       2,435,220        22.8%
Key West, FL (EYW)         Phoenix, AZ (PHX)                                         Fry, 11          44      6,183        2,359      YES              2,480           3,050        23.0%
Philadelphia, PA (PHL)     St. Croix, VI (STX)                               Rubinsohn, 22            68      9,230        1,466      YES              3,900           4,820        23.6%
Dallas, TX (DFW)           Norfolk-Virginia Beach, VA (ORF)                      Russell, 10         609      5,979        2,144      YES             83,740         103,520        23.6%
Dallas, TX (DFW)           Grand Junction, CO (GJT)                              Russell, 10         313      9,195        3,034      YES             16,340          20,210        23.7%
Miami, FL (MIA)            Sacramento, CA (SMF)                               McCarthy, 14           515      2,775          546      YES             58,860          72,910        23.9%
Chicago, IL (CHI)          West Palm Beach (PBI)                                  Kosach, 3          912      5,333          777      YES            158,750         196,700        23.9%
Fresno, CA (FAT)           Miami, FL (MIA)                                    McCarthy, 14           172      6,745        1,089      YES              8,870          11,000        24.0%
Dallas, TX (DFW)           Huntsville, AL (HSV)                                  Russell, 10         825      7,305          507      YES             31,700          39,420        24.4%
                                                                                Jolly, 7, 27;
Dallas, TX (DFW)           Fort Walton Beach, FL (VPS)                           Russell, 10         582      8,717          314      YES             64,720          80,620        24.6%
                                                                                    Brito, 6;
                                                                                Jolly, 7, 27;
                                                                                Russell, 10;
Dallas, TX (DFW)           Reno, NV (RNO)                                      Stansbury 13          331      6,267        1,112      YES            79,820          100,390        25.8%
Phoenix, AZ (PHX)          Washington, DC (WAS)                                      Fry, 11         771      3,581          518      YES           548,950          691,080        25.9%
                                                                     McCarthy, 12, 13, 14;
Dallas, TX (DFW)           Fort Myers, FL (RSW)                                  Russell, 10         252      6,841          739      YES             83,010         105,030        26.5%
Fresno, CA (FAT)           Phoenix, AZ (PHX)                                         Fry, 11         286      9,493          558      YES             54,680          69,250        26.6%
Dallas, TX (DFW)           Savannah, GA (SAV)                                    Russell, 10         628      7,055        2,077      YES             47,700          60,730        27.3%
                                                                             McCarthy, 13;
                                                                                 Kosach, 3;
Atlanta, GA (ATL)          Reno, NV (RNO)                                     Stansbury, 13          435      2,980          280      YES            34,840           44,480        27.7%
Phoenix, AZ (PHX)          Tampa, FL (TPA)                                           Fry, 11         672      4,246          748      YES           167,370          214,360        28.1%




                                                                                    Page 4 of 6
                            13-01392-shl          Doc 273   Filed 04/16/19             Entered 04/16/19 02:01:06                Main Document
                               Table C - Passenger Traffic Decline onPg
                                                                     Presumptively
                                                                        141 of 145Illegal City Pairs and Plaintiffs' Travel

                                                                                           Lundgren                            EY 2018                                      Passenger
                                                            Written Direct Exam             Report - TK4 Actual TK4 Actual HHI > 2500       2012           EY 2018          Growth
                                                            (Plaintiff, ¶)                   Row #    EY 2018    ∆ HHI (2012 - & Actual ∆   Passengers     Passengers       (2012 -
DOJ City Market 1             DOJ City Market 2             (03/2019)                      (12/2018) HHI         EY2018)       HHI > 200?   (0 or 1 stops) (0 or 1 stops)   EY2018)
                                                                           McCarthy, 14;
Miami, FL (MIA)               Palm Springs, CA (PSP)                        Talewsky, 17          264      5,530          771      YES             12,070          15,500        28.4%
                                                                                 Fry, 11;
Kahului, HI (OGG)             Phoenix, AZ (PHX)                             Stansbury, 16         421      4,621        1,115      YES             78,830         101,850        29.2%
Kapaa, HI (LIH)               Tucson, AZ (TUS)                                    Fry, 10         379      5,581        1,949      YES              2,830           3,670        29.7%
Dallas, TX (DFW)              Hilo, HI (KOA)                                  Russell, 10          59      5,914        1,126      YES             14,980          19,450        29.8%
                                                                           McCarthy, 14;
Miami, FL (MIA)               Reno, NV (RNO)                                Stansbury, 13         612      3,813          925      YES             25,590          33,320        30.2%
Durango, CO (DRO)             Miami, FL (MIA)                               McCarthy, 14          166      6,946        3,197      YES              2,650           3,500        32.1%
Charlottesville, VA (CHO)     Phoenix, AZ (PHX)                                   Fry, 11         386      6,368        1,237      YES              7,990          10,580        32.4%
Dallas, TX (DFW)              Durango, CO (DRO)                               Russell, 10          82      9,381        5,693      YES             22,300          29,650        33.0%
Charlottesville, VA (CHO)     Dallas, TX (DFW)                                Russell, 10         732      6,189        3,086      YES             14,120          18,990        34.5%
                                                                                 Brito, 6;
                                                                                 Fry, 11;
                                                                            McCarthy 14;
Miami, FL (MIA)               Phoenix, AZ (PHX)                             Talewsky, 17          645      4,184        1,518      YES           237,460          319,770        34.7%
Miami, FL (MIA)               Raleigh-Durham, NC (RDU)                      McCarthy, 14          570      2,978          460      YES           329,350          446,860        35.7%
Boston, MA (BOS)              Fayetteville, AR (XNA)                         Garavnian, 7         406      4,567        1,521      YES            15,280           20,770        35.9%
                                                                                Brito, 20;
                                                                         Garavanian, 6, 7;
Boston, MA (BOS)              Reno, NV (RNO)                                Stansbury, 13         785      2,676          523      YES             31,310          42,850        36.9%
                                                                            Garavnian, 7;
Boston, MA (BOS)              Palm Springs, CA (PSP)                        Talewsky, 17          275      3,538          580      YES            19,970           27,460        37.5%
Dallas, TX (DFW)              Sacramento, CA (SMF)                            Russell, 10         751      5,376          972      YES           150,820          208,830        38.5%
New Orleans, LA (MSY)         Philadelphia, PA (PHL)                       Rubinsohn, 22          928      4,442          915      YES           188,960          261,960        38.6%
Miami, FL (MIA)               Richmond, VA (RIC)                            McCarthy, 14          811      3,343          805      YES           131,380          184,730        40.6%
Cleveland, OH (CLE)           Dallas, TX (DFW)                                Russell, 10         980      5,198        1,976      YES           183,150          259,400        41.6%
Fort Myers, FL (RSW)          Fayetteville, AR (XNA)                        McCarthy, 14          783      5,188        1,511      YES             3,920            5,590        42.6%
Boston, MA (BOS)              Lexington, KY (LEX)                            Garavnian, 7         808      4,044          228      YES            10,010           14,350        43.4%
Kapaa, HI (LIH)               Miami, FL (MIA)                               McCarthy, 14          427      6,176        1,878      YES             1,600            2,320        45.0%
Philadelphia, PA (PHL)        San Jose, CA (SJC)                           Rubinsohn, 22          739      3,539        1,090      YES            37,260           54,200        45.5%
Des Moines, IA (DSM)          Phoenix, AZ (PHX)                                   Fry, 11         898      5,665        1,730      YES            88,530          129,350        46.1%
Honolulu, HI (HNL)            Tucson, AZ (TUS)                                    Fry, 10         684      3,955        1,001      YES             9,340           13,720        46.9%
Orlando, FL (MCO)             Phoenix, AZ (PHX)                                   Fry, 11         884      3,903          381      YES           250,590          373,850        49.2%
Miami, FL (MIA)               Louisville, KY (SDF)                          McCarthy, 14          943      3,042          511      YES            77,410          115,490        49.2%
                                                                              Jolly, 27;
                                                            Rubinsohn, 6, 7, 19, 20, 22;
Dallas, TX (DFW)              Philadelphia, PA (PHL)                         Russell, 10         955     6,967         2,970      YES            438,700          659,940        50.4%
Kahului, HI (OGG)             Tucson, AZ (TUS)                                   Fry, 10         403     4,543         1,205      YES              4,030            6,080        50.9%
Monterey, CA (MRY)            Phoenix, AZ (PHX)                                  Fry, 11         588     9,635         1,148      YES             26,760           40,660        51.9%
Las Vegas, NV (LAS)           Miami, FL (MIA)                            McCarthy, 14            983     3,155           273      YES            465,880          712,210        52.9%
Indianapolis, IN (IND)        Miami, FL (MIA)                            McCarthy, 14            947     3,052           309      YES            208,150          318,930        53.2%




                                                                                   Page 5 of 6
                        13-01392-shl          Doc 273   Filed 04/16/19            Entered 04/16/19 02:01:06                   Main Document
                           Table C - Passenger Traffic Decline onPg
                                                                 Presumptively
                                                                    142 of 145Illegal City Pairs and Plaintiffs' Travel

                                                                                          Lundgren                            EY 2018                                      Passenger
                                                        Written Direct Exam                Report - TK4 Actual TK4 Actual HHI > 2500       2012           EY 2018          Growth
                                                        (Plaintiff, ¶)                      Row #    EY 2018    ∆ HHI (2012 - & Actual ∆   Passengers     Passengers       (2012 -
DOJ City Market 1         DOJ City Market 2             (03/2019)                         (12/2018) HHI         EY2018)       HHI > 200?   (0 or 1 stops) (0 or 1 stops)   EY2018)
                                                                      Garavnian, 5, 6;
                                                                        McCarthy, 14;
Miami, FL (MIA)           Philadelphia, PA (PHL)             Rubinsohn, 6, 7, 19, 22             974      5,177        1,283      YES           732,160        1,123,140        53.4%
                                                                           Jolly, 7, 27;
Dallas, TX (DFW)          Seattle, WA (SEA)                           Russell, 8, 9, 10          969      3,968          280      YES           442,290          679,420        53.6%
Charlotte, NC (CLT)       Phoenix, AZ (PHX)                                      Fry, 11         799      7,313        1,944      YES           134,030          206,810        54.3%
                                                                                Jolly, 7;
Dallas, TX (DFW)          Raleigh-Durham, NC (RDU)                          Russell, 10          891      5,442          354      YES           207,450          321,390        54.9%
Miami, FL (MIA)           Knoxville, TN (TYS)                           McCarthy, 14             946      3,522          622      YES            61,070           94,830        55.3%
                                                                                Jolly, 7;
Dallas, TX (DFW)          Portland, OR (PDX)                                Russell, 10          938      3,452          290      YES           208,380          325,430        56.2%
Austin, TX (AUS)          Philadelphia, PA (PHL)                        Rubinsohn, 22            390      4,944        2,905      YES           120,980          193,800        60.2%
Honolulu, HI (HNL)        Miami, FL (MIA)                               McCarthy, 14             502      3,802          263      YES            21,020           33,760        60.6%
                                                                                Jolly, 7;
Dallas, TX (DFW)          San Diego, CA (SAN)                               Russell, 10          970      4,847          532      YES           407,810          668,910        64.0%
                                                                                Fry, 11;
Chicago, IL (CHI)         Phoenix, AZ (PHX)                             Garavanian, 6            954      3,339          695      YES           959,550        1,586,200        65.3%
                                                                              Brito, 20:
                                                                       Garavanaian, 6;
New York, NY (NYC)        Reno, NV (RNO)                            Stansbury, 13, 15            880      2,640          397      YES             69,090         116,240        68.2%
Hilo, HI (KOA)            Tucson, AZ (TUS)                                       Fry, 10         178      3,991          578      YES              2,070           3,570        72.5%
                                                                              Davis, 2;
                                                                           Jolly, 6, 22;
Charlotte, NC (CLT)       Dallas, TX (DFW)                                  Russell, 10          855      7,589        3,163      YES           261,020          452,090        73.2%
                                                                       Jolly, 6, 22, 27;
                                                                        McCarthy, 12;
Dallas, TX (DFW)          Salt Lake City, UT (SLC)                          Russell, 10          951      3,964          651      YES           233,940          415,780        77.7%
Miami, FL (MIA)           Salt Lake City, UT (SLC)                      McCarthy, 14             902      3,194          481      YES           115,460          205,670        78.1%
Charleston, SC (CHS)      Dallas, TX (DFW)                                     Jolly, 27         820      5,563        2,002      YES            66,670          119,480        79.2%
                                                                                Fry, 11;
                                                                        Garavanian, 6;
Dallas, TX (DFW)          Phoenix, AZ (PHX)                                 Russell, 10          950      4,959        1,357      YES           524,280          949,480        81.1%
                                                                                Jolly, 6;
Dallas, TX (DFW)          Ontario, CA (ONT)                                 Russell, 10          941      5,978        1,181      YES           132,400          242,590        83.2%
Miami, FL (MIA)           San Diego, CA (SAN)                           McCarthy, 14             961      3,357        1,116      YES           142,660          275,650        93.2%
Austin, TX (AUS)          Fort Myers, FL (RSW)                          McCarthy, 14             914      2,933          452      YES            14,030           28,810       105.3%
Chattanooga, TN (CHA)     Phoenix, AZ (PHX)                                      Fry, 11         887      4,598          291      YES             7,320           15,330       109.4%
Hilo, HI (KOA)            Miami, FL (MIA)                               McCarthy, 14             454      5,788        2,084      YES             2,040            4,440       117.6%
Charleston, SC (CHS)      Miami, FL (MIA)                               McCarthy, 14            1000      4,248          996      YES            41,570          119,500       187.5%
                                                                         Garavnian, 7;
Nashville, TN (BNA)       Boston, MA (BOS)                               Talewsky, 17           1005      3,234          409      YES           127,410          465,110       265.0%




                                                                              Page 6 of 6
13-01392-shl   Doc 273   Filed 04/16/19 Entered 04/16/19 02:01:06   Main Document
                                    Pg 143 of 145




                           TABLE D
                                13-01392-shl             Doc 273           Filed 04/16/19                   Entered 04/16/19 02:01:06                                 Main Document
                               Table D - Average Fare Growth and Passenger Decline
                                                                           Pg 144onofPresumptively
                                                                                       145         Illegal City Pairs and Plaintiffs' Travel

                                                                                                                                                                                                                               Average
                                                                                           Lundgren                    TK4 Actual    EY 2018 HHI                                                                 Passenger     Fare
                                                           Written Direct Exam              Report - TK4               ∆ HHI         > 2500 &     2012           2012 Average EY 2018           EY 2018          Growth        Growth
                                                           (Plaintiff, ¶)                    Row #     Actual EY       (2012 -       Actual ∆ HHI Passengers     Fare           Passengers      Average Fare     (2012 -       (2012 -
DOJ City Market 1              DOJ City Market 2           (March 2019)                   (Dec. 2018) 2018 HHI         EY2018)       > 200?       (0 or 1 stops) (0 or 1 stops) (0 or 1 stops) (0 or 1 stops)    EY2018)       EY2018)
Philadelphia, PA (PHL)         St. Thomas, VI (STT)                     Rubinsohn, 22              268      8,138            1,857        YES             33,560        $339.02           9,750        $395.00        -70.9%        16.5%
Dallas, TX (DFW)               Harrisburg, PA (MDT)                        Russell, 10               6      5,306            2,747        YES             45,260        $211.90         21,810         $367.83        -51.8%        73.6%
Harrisburg, PA (MDT)           Miami, FL (MIA)                          McCarthy, 14               154      5,436              915        YES             25,080        $217.93         15,030         $269.42        -40.1%        23.6%
Greensboro, NC (GSO)           Phoenix, AZ (PHX)                                Fry, 11              9      4,819              944        YES             27,730        $227.82         17,080         $345.57        -38.4%        51.7%
Fort Myers, FL (RSW)           St. Thomas, VI (STT)                     McCarthy, 14               153      9,311            4,778        YES                550        $312.80             370        $387.34        -32.7%        23.8%
Harrisburg, PA (MDT)           Phoenix, AZ (PHX)                                Fry, 11             12      5,644            2,318        YES             25,610        $223.05         18,250         $329.79        -28.7%        47.8%
Boston, MA (BOS)               Huntsville, AL (HSV)                       Garavnian, 7              65      4,660            1,245        YES             27,840        $246.52         20,020         $324.46        -28.1%        31.6%
Albuquerque, NM (ABQ)          Philadelphia, PA (PHL)                   Rubinsohn, 22               53      3,518            1,125        YES             57,470        $195.08         41,470         $258.93        -27.8%        32.7%
Jackson, MS (JAN)              Miami, FL (MIA)                          McCarthy, 14               143      6,299            2,609        YES             20,090        $241.07         14,650         $300.99        -27.1%        24.9%
Detroit, MI (DTW)              Tucson, AZ (TUS)                                 Fry, 10            237      2,989              771        YES             42,430        $216.11         31,360         $254.48        -26.1%        17.8%
Charleston, WV (CRW)                          #REF!                        Russell, 10              11      4,275              376        YES             15,050        $238.04         11,140         $355.43        -26.0%        49.3%
Dallas, TX (DFW)               St. Thomas, VI (STT)                         Jolly, 7 27            395      6,378              961        YES             24,950        $295.19         18,500         $328.70        -25.9%        11.4%
Dallas, TX (DFW)               Montgomery, AL (MGM)                        Russell, 10             151      7,964              511        YES             23,610        $213.43         17,800         $264.71        -24.6%        24.0%
Boston, MA (BOS)               Monterey, CA (MRY)                         Garavnian, 7             296      4,979              641        YES              6,440        $311.15           4,920        $358.93        -23.6%        15.4%
Pittsburgh, PA (PIT)           Tucson, AZ (TUS)                                 Fry, 10            176      3,944            1,541        YES             23,620        $211.76         18,200         $258.35        -22.9%        22.0%
Dallas, TX (DFW)               Greensboro, NC (GSO)                        Russell, 10              81      7,286            2,790        YES             57,770        $249.61         44,670         $323.69        -22.7%        29.7%
Boston, MA (BOS)               Ontario, CA (ONT)                          Garavnian, 7             229      3,489            1,275        YES             31,350        $250.45         24,250         $297.94        -22.6%        19.0%
Jackson, MS (JAN)              Phoenix, AZ (PHX)                                Fry, 11             83      4,247            1,771        YES             14,710        $258.61         11,510         $335.10        -21.8%        29.6%
Santa Barbara, CA (SBA)        Tucson, AZ (TUS)                                 Fry, 10             33      8,116            2,618        YES              6,190        $203.87           4,900        $281.70        -20.8%        38.2%
Tucson, AZ (TUS)               Washington, DC (WAS)                             Fry, 10            201      3,785              731        YES            156,060        $242.07        125,600         $291.41        -19.5%        20.4%
Boston, MA (BOS)               Orange County, CA (SNA)                    Garavnian, 7             284      3,245              805        YES             66,740        $264.69         53,970         $306.50        -19.1%        15.8%
Monterey, CA (MRY)             Tucson, AZ (TUS)                                 Fry, 10            276      7,816            2,413        YES              3,890        $211.27           3,160        $245.40        -18.8%        16.2%
Montgomery, AL (MGM)           Phoenix, AZ (PHX)                                Fry, 11            180      5,045              733        YES              4,840        $288.72           3,950        $351.46        -18.4%        21.7%
Columbia, SC (CAE)             Dallas, TX (DFW)                            Russell, 10             302      7,118            1,750        YES             46,560        $243.91         38,360         $280.94        -17.6%        15.2%
Philadelphia, PA (PHL)         Orange County, CA (SNA)                  Rubinsohn, 22               99      3,930            1,748        YES             88,100        $236.54         72,660         $303.64        -17.5%        28.4%
Kansas City, MO (MCI)          Tucson, AZ (TUS)                                 Fry, 10            288      3,964            1,212        YES             37,200        $172.18         30,840         $198.97        -17.1%        15.6%
Phoenix, AZ (PHX)              Knoxville, TN (TYS)                              Fry, 11             21      3,665              958        YES             25,640        $229.20         21,780         $326.90        -15.1%        42.6%
Phoenix, AZ (PHX)              St. Thomas, VI (STT)                             Fry, 11            711      5,702            2,203        YES              4,280        $369.48           3,660        $370.41        -14.5%         0.3%
Westchester County, NY (HPN)   Phoenix, AZ (PHX)                                Fry, 11            179      4,524            1,707        YES             10,380        $229.66           8,880        $279.93        -14.5%        21.9%
Indianapolis, IN (IND)         Philadelphia, PA (PHL)                 Rubinsohn, 6, 7              200      7,710            1,413        YES            160,630        $234.07        137,650         $281.81        -14.3%        20.4%
Boston, MA (BOS)               Jackson, MS (JAN)                          Garavnian, 7             233      5,138            1,381        YES             15,130        $270.86         13,050         $320.62        -13.7%        18.4%
Dallas, TX (DFW)               Monterey, CA (MRY)                          Russell, 10             274      7,329            2,861        YES              9,700        $237.07           8,370        $275.53        -13.7%        16.2%
Philadelphia, PA (PHL)         St. Louis, MO (STL)                    Rubinsohn, 6, 7               70      4,756              466        YES            222,140        $182.83        195,920         $239.19        -11.8%        30.8%
Chicago, IL (CHI)              Tucson, AZ (TUS)                              Fry,5, 10             370      4,711              703        YES            154,600        $209.19        136,480         $235.15        -11.7%        12.4%
Boston, MA (BOS)               Fresno, CA (FAT)                           Garavnian, 7             124      4,431            1,130        YES             14,880        $256.82         13,170         $324.12        -11.5%        26.2%
Boston, MA (BOS)               Tallahassee, FL (TLH)                      Garavnian, 7             190      5,274              585        YES             15,290        $240.66         13,670         $291.80        -10.6%        21.2%
                                                                               Fry, 10;
                                                                              Jolly, 7;
                                                                           Russell, 10;
Dallas, TX (DFW)               Tucson, AZ (TUS)                          Talewsky, 15             104       8,521           1,949        YES             102,940       $196.78         92,300         $252.02        -10.3%        28.1%
Phoenix, AZ (PHX)              Syracuse, NY (SYR)                               Fry, 11            79       3,937           1,133        YES              32,040       $239.19         28,980         $310.41         -9.6%        29.8%
Greensboro, NC (GSO)           Miami, FL (MIA)                          McCarthy, 14              168       5,105           1,677        YES              62,940       $167.45         56,950         $205.73         -9.5%        22.9%
Charlotte, NC (CLT)            Tucson, AZ (TUS)                                 Fry, 10           308       5,734           2,741        YES              22,730       $221.60         20,720         $254.19         -8.8%        14.7%
New York, NY (NYC)             Tucson, AZ (TUS)                              Fry, 5, 10            98       3,980           1,053        YES             112,700       $211.67        102,800         $271.80         -8.8%        28.4%
Boston, MA (BOS)               Gainesville, FL (GNV)                      Garavnian, 7            223       5,020             575        YES              13,090       $194.72         12,130         $232.57         -7.3%        19.4%
Miami, FL (MIA)                Ontario, CA (ONT)                        McCarthy, 14              321       4,857           2,477        YES              30,310       $232.97         28,090         $266.35         -7.3%        14.3%
Hartford, CT (BDL)             Dallas, TX (DFW)                            Russell, 10            543       6,344             646        YES             128,390       $276.67        119,220         $295.87         -7.1%         6.9%
Houston, TX (HOU)              Tucson, AZ (TUS)                                 Fry, 10           463       4,409             458        YES              46,310       $241.17         43,140         $263.56         -6.8%         9.3%
Boston, MA (BOS)               Santa Barbara, CA (SBA)                    Garavnian, 7            145       4,875           1,085        YES              17,670       $290.04         16,480         $361.68         -6.7%        24.7%
                                                                           Russell, 10;
Dallas, TX (DFW)               Louisville, KY (SDF)                      Stansbury, 16             84       6,929             967        YES             114,800       $209.05        107,320         $270.72         -6.5%        29.5%
Miami, FL (MIA)                Orange County, CA (SNA)                  McCarthy, 14              140       3,205             549        YES              63,380       $238.57         59,750         $298.01         -5.7%        24.9%
Boston, MA (BOS)               Pensacola, FL (PNS)                        Garavnian, 7            294       3,895             899        YES              26,500       $220.42         25,270         $254.36         -4.6%        15.4%




                                                                                                         Page 1 of 2
                         13-01392-shl             Doc 273           Filed 04/16/19                 Entered 04/16/19 02:01:06                                 Main Document
                        Table D - Average Fare Growth and Passenger Decline
                                                                    Pg 145onofPresumptively
                                                                                145         Illegal City Pairs and Plaintiffs' Travel

                                                                                                                                                                                                                     Average
                                                                                   Lundgren                   TK4 Actual   EY 2018 HHI                                                                  Passenger    Fare
                                                    Written Direct Exam             Report - TK4              ∆ HHI        > 2500 &     2012             2012 Average EY 2018            EY 2018        Growth       Growth
                                                    (Plaintiff, ¶)                   Row #    Actual EY       (2012 -      Actual ∆ HHI Passengers       Fare           Passengers       Average Fare (2012 -        (2012 -
DOJ City Market 1       DOJ City Market 2           (March 2019)                  (Dec. 2018) 2018 HHI        EY2018)      > 200?       (0 or 1 stops)   (0 or 1 stops) (0 or 1 stops)   (0 or 1 stops) EY2018)      EY2018)
                                                                       Fry, 11;
West Palm Beach (PBI)   Phoenix, AZ (PHX)                         Talewsky, 17            43       4,121           1,781       YES              35,930         $213.26          34,560         $287.46       -3.8%      34.8%
Dallas, TX (DFW)        Kapaa, HI (LIH)                             Russell, 10           38       7,072             947       YES              22,400         $366.37          21,650         $503.17       -3.3%      37.3%
Buffalo, NY (BUF)       Dallas, TX (DFW)                            Russell, 10          443       2,846             399       YES              90,840         $192.06          88,010         $210.95       -3.1%       9.8%
Greenville, SC (GSP)    Phoenix, AZ (PHX)                              Fry, 11           118       3,226             681       YES              30,000         $202.45          29,080         $256.34       -3.1%      26.6%
Huntsville, AL (HSV)    Phoenix, AZ (PHX)                              Fry, 11           150       3,619             690       YES              19,860         $271.38          19,570         $336.65       -1.5%      24.0%
Phoenix, AZ (PHX)       Savannah, GA (SAV)                             Fry, 11            47       4,294             620       YES              21,360         $237.71          21,050         $318.91       -1.5%      34.2%
Fort Myers, FL (RSW)    San Francisco, CA (SFO)      McCarthy, 12, 13, 14, 20            339       2,661             528       YES              48,230         $267.70          47,930         $303.87       -0.6%      13.5%
Fresno, CA (FAT)        Tucson, AZ (TUS)                               Fry, 10           399       7,922           2,445       YES               7,150         $196.10           7,140         $217.90       -0.1%      11.1%




                                                                                                Page 2 of 2
